LEASE AGREEMENT
(Group “A” Properties)
 
Between
 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Tenant
 
and
 
FIRST STATES INVESTORS 4000B, LLC
 
as Landlord
 
Dated as of April 1, 2003
 
Property Name:  ___________________________
Property:        ___________________________
                      ___________________________
    ___________________________
PID #            ___________________________

 
PID #
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
 
     
1.
DEFINITIONS:
1
2.
DEMISE; TITLE; CONDITION:
6
3.
TERM; RENEWAL OPTION:
7
4.
RENT:
8
 
(a)
Basic Rent and Additional Rent
8
 
(b)
Amount of Installments
8
 
(c)
Intentionally Omitted
8
 
(d)
Holidays
8
 
(e)
Overdue Interest
8
 
(f)
Additional Rent
8
 
(g)
Rent During Renewal Term
9
5.
USE:
9
6.
NET LEASE; NONTERMINABILITY:
10
 
(a)
Tenant to Pay All Costs
10
 
(b)
Nonterminability
10
 
(c)
Bankruptcy; Tenant to Remain Liable
10
7.
TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:
11
 
(a)
Taxes, Assessments
11
 
(b)
Utility Charge
11
 
(c)
Compliance with Laws
11
 
(d)
Contest Charges and Compliance
12
8.
LIENS:
12
9.
INDEMNIFICATION; FEES AND EXPENSES:
13
 
(a)
Indemnification by Tenant
13
 
(b)
Notice; Proceedings
13
10.
ENVIRONMENTAL MATTERS:
13
 
(a)
Representations
13
 
(b)
Environmental Covenants
14
 
(c)
Notice; Right to Contest
15
 
(d)
Audit
15

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
(e)
Contaminated Leased Property
15
 
(f)
Asbestos Program
16
 
(g)
Indemnification
17
 
(h)
Survival
17
11.
MAINTENANCE AND REPAIR:
17
12.
ALTERATIONS, ADDITIONS AND CONSTRUCTION BY TENANT:
18
 
(a)
No Consent for Certain Alterations; Additional Improvements
18
 
(b)
Tenant’s Equipment
20
 
(c)
“Costs” Defined
20
13.
CONDEMNATION AND CASUALTY; SUBSTITUTION:
20
 
(a)
Assignment of Proceeds; Tenant Authorized to Act for Landlord
20
 
(b)
Partial Damage or Condemnation; Restore/Repair or Substitute
21
 
(c)
(i) Substantial or Complete Destruction or Condemnation: Repair, Substitute, or
Terminate
21
 
(d)
Net Award Exceeds Alteration Cost Threshold; Tenant in Default
23
 
(e)
Temporary Condemnations; Routine Condemnations
24
 
(f)
Substitution
25
14.
INSURANCE:
27
15.
FINANCIAL STATEMENTS:
30
16.
DETERMINATION OF FAIR MARKET VALUE OF LEASED PROPERTY; RIGHT OF FIRST REFUSAL;
RIGHT TO PURCHASE:
31
 
(a)
Fair Market Value
31
 
(b)
Right of First Refusal
32
 
(c)
Right to Purchase
32
17.
PURCHASE PROCEDURE:
33
18.
[Intentionally Deleted]
33
19.
QUIET ENJOYMENT:
34
20.
TERMINATION:
34
21.
SUBLETTING; ASSIGNMENT:
34
 
(a)
Subleases Permitted
34
 
(b)
Assignments Permitted
34


 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
(c)
Restriction on Term of Sublease or Assignment
34
 
(d)
Intentionally Omitted
34
 
(e)
Intentionally Omitted
34
 
(f)
Tenant’s Obligations Continue
34
 
(g)
Conformed Copy of Sublease or Assignment
35
 
(h)
No Mortgages or Pledges
35
 
(i)
Transfers by Landlord
35
22.
ADVANCES BY LANDLORD:
35
23.
CONDITIONAL LIMITATIONS—EVENTS OF DEFAULT AND REMEDIES:
35
 
(a)
Events of Default
35
 
(b)
Landlord’s Right to Re-enter or Terminate
37
 
(c)
Payments by Tenant
38
 
(d)
Receipt of Money Not A Reinstatement; No Accounting
38
 
(e)
Re-entry Not a Termination
39
 
(f)
Enforcement Costs
39
 
(g)
Remedies Cumulative
39
 
(h)
Notice of Default to Landlord
39
24.
NOTICES:
39
25.
ESTOPPEL CERTIFICATES:
41
26.
NO MERGER:
41
27.
SURRENDER:
42
28.
SEPARABILITY:
42
29.
BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:
42
 
(a)
Binding Effect
42
 
(b)
Mergers, Consolidations
43
 
(c)
Credit Rating Rules
43
 
(d)
Landlord’s Option to Require the Surviving Entity to Purchase the Leased
Property.
44
 
(e)
No Restrictions on Events with Certain Subsidiaries
45


 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
30.
SHOWING:
45
31.
NATURE OF LANDLORD’S OBLIGATIONS:
45
32.
SUBORDINATION:
45
33.
GRANTING OF EASEMENTS:
46
34.
RECORDING OF LEASE:
47
35.
MISCELLANEOUS:
47
36.
REASONABLE ATTORNEYS’ FEES:
48
37.
ENTIRE AGREEMENT:
48
38.
TERMINATION OF ORIGINAL LEASE:
48



1.
  Schedule A – Description of Leased Property
 
2.
  Schedule B – Rent Schedule – Basic Rent
 
3.
  Schedule C – Environmental Reports
 
4.
  Schedule C-1 – Tenant’s Environmental and Asbestos Reports
 
5.
  Schedule D – Title Reports
 
6.
  Schedule E – Intentionally Omitted
 
7.
  Schedule F – Termination Value
 
8.
  Schedule G – Representations and Warranties for Substituted Parcels
 
9.
  Schedule H – Group A Properties Subleases
 
10.
  Schedule I – Form of Subordination, Non-Disturbance and Attornment Agreement
 


 
iv

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
 
This Lease (the “Lease”), dated as of April 1, 2003, between FIRST STATES
INVESTORS 4000B, LLC (“Landlord”), a Delaware limited liability company, having
an office at c/o First States Group, L.P., 1725 The Fairway, Jenkintown,
Pennsylvania 19046 and WACHOVIA BANK, NATIONAL ASSOCIATION (“Tenant”), having an
address of Lease Administration-Corporate Real Estate, 401 South Tryon Street,
NC0114, Charlotte, North Carolina 28288-0114.
 
BACKGROUND OF AGREEMENT
 
WHEREAS, First Union Corporation (now known as Wachovia Corporation), First
Union National Bank of North Carolina, First Union National Bank of Georgia and
First Union National Bank of Florida (Wachovia Corporation and said banks are
collectively referred to herein as the “Original Tenants”), each a direct or
indirect predecessor by merger to Tenant, and PREFCO V Limited Partnership (the
predecessor in interest to PREFCO Five Limited Partnership), were parties to a
certain Lease Agreement dated as of July 31, 1990 (as heretofore amended or
modified,  the “Original Lease”); and
 
WHEREAS, First States Group, L.P. has acquired the interest of PREFCO Five
Limited Partnership, as landlord, in and to the Original Lease, and, with
respect to the Leased Property hereinafter described in Article 2, has assigned
such interest to First States Investors 4000B, LLC; and
 
WHEREAS, First States Investors 4000C, LLC has also acquired from Carolina-Relco
Limited Partnership, Newco 1 LLC and Newco 2 LLC the interest of the
Remainderman in the Leased Property, and now First States Investors 4000B, LLC,
as Landlord, owns the entire fee interest in the Leased Property; and
 
WHEREAS, Landlord and Tenant desire to terminate the Original Lease as it
pertains to the Leased Property and enter into this Lease for the purpose
setting forth their agreement respecting the Leased Property, all as more fully
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, Landlord and Tenant covenant and
agree as follows:
 
1.            DEFINITIONS:
 
As used in this Lease, the following terms have the meanings set forth
below.  Defined terms used in the Background of Agreement above, but not defined
below, shall have the meanings set forth in the Original Lease:
 
“Additional Improvements” shall have the meaning given to that term in paragraph
(a) of Article 12 hereof.
 
PID #_______________


 
1

--------------------------------------------------------------------------------

 
 
“Additional Rent” shall have the meaning given to that term in paragraph (f) of
Article 4 hereof.
 
“Alteration Cost Threshold” shall have the meaning given to that term in
paragraph (a) of Article 12 hereof.
 
“Appraisers” shall mean individuals having not less than five years current
experience appraising commercial properties of a nature and type similar to that
of the Leased Property in the geographic area where the Leased Property is
located and who are licensed in those geographic areas where licenses are
required and who either (i) hold an MAI designation conferred by the American
Institute of Real Estate Appraisers and are in good standing as independent
members thereof, or (ii) hold the Senior Member designation conferred by the
American Society of Appraisers and are in good standing as independent members
thereof, or any organizations succeeding thereto of similarly recognized
national standing.
 
“Asbestos Report” shall mean the report, if any, relating to the presence of any
asbestos on the Leased Property prepared for the Original Tenants and Tenant,
and listed on Schedule C-1.
 
“Bankruptcy Act” shall mean Title 11 of the United States Code and any other
Federal insolvency or similar law, now or hereafter in effect.
 
“Base Price Index” shall mean the CPI for March, 2003.
 
“Basic Rent” shall have the meaning given to that term in paragraph (b)
of  Article 4.
 
“Business Day” shall mean any day except Saturdays, Sundays and the days
observed by state chartered banks and national banks in the Commonwealth of
Pennsylvania or the State of North Carolina as public holidays.
 
“Casualty” shall have the meaning given to that term in paragraph (a) of Article
13 hereof.
 
“Contaminated Leased Property” shall have the meaning given to that term in
paragraph (e) of Article 10 hereof.
 
“CPI” shall mean the Consumer Price Index published by the Bureau of Labor
Statistics of the United States Department of Labor for “All Urban Consumers” in
the table entitled “Consumer Price Index: United States City Average,” or any
successor index thereto, all Items (1982-84=100) for the calendar year in
question.  In the event that the CPI is converted to a different standard
reference base or otherwise revised, the determination of the Alteration Cost
Threshold to be made pursuant to Article 12(a) hereof or pursuant to any other
provisions of this Lease or other amounts hereunder to be determined by
reference to the CPI shall be made with the use of such conversion factor,
formula or table for converting the CPI as may be published by the Bureau of
Labor Statistics or, if not so published, then with the use of such conversion
factor, formula or table as may be published by Prentice-Hall, Inc. or any other
nationally recognized publisher of similar statistical information, or if a
conversion factor, formula or table is unavailable, Landlord and Tenant shall
agree on another method to adjust the CPI, or any successor thereto, to the
figure that would have been arrived at had the manner of computing the CPI in
effect on the date of this Lease not been altered. If Landlord and Tenant fail
to agree upon a conversion factor, formula, table or other method, the matter
will be submitted for resolution by a nationally recognized firm of certified
public accountants selected by Landlord and approved by Tenant, which approval
shall not be unreasonably withheld, at Tenant’s expense.
 
PID #_______________


 
2

--------------------------------------------------------------------------------

 
 
“Commencement Date” shall mean April 1, 2003.
 
“Condemnation” shall have the meaning given to that term in paragraph (a) of
Article 13 hereof.
 
“Credit Rating” shall have the meaning given to that term in Article 29 hereof.
 
“Depository” shall have the meaning given to that term in paragraph (d) of
Article 13 hereof.
 
“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act, as amended by the Hazardous and Solid Waste Amendments of 1984,
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Toxic Substances Control Act, Clean
Air Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable federal, state and local environmental laws, ordinances, rules,
regulations and publications, as any of the foregoing may have been or may be
from time to time amended, supplemented or supplanted, and any other federal,
state or local laws, ordinances, rules, regulations and publications, now or
hereafter existing relating to regulation or control of toxic or hazardous
substances or materials.
 
“Environmental Report” means the report respecting the Leased Property prepared
for Landlord or First States Group, L.P. and listed on Schedule C hereto
relating to the presence and condition of any Hazardous Substances on the Leased
Property, and the report, if any, respecting the Leased Property prepared for
the Original Tenants and PREFCO Five Limited Partnership by Alliance
Technologies Corporation and also prepared for Tenant by other consultants, and
listed on Schedule C-1.
 
“Equipment” shall have the meaning given to that term in Article 2 hereof.
 
“Event” shall have the meaning given to that term in Article 29 hereof.
 
“event of default” shall have the meaning given that term in paragraph (a) of
Article 23 hereof.
 
“Hazardous Substance” shall mean and include any, each and all substances or
materials regulated pursuant to any Environmental Laws, including, but not
limited to, any such substance, emission or material now or hereafter defined as
or deemed to be a regulated substance, hazardous substance, toxic substance,
pesticide, hazardous waste or any similar or like classification or
categorization, thereunder.
 
PID #_______________


 
3

--------------------------------------------------------------------------------

 
 
“Improvements” shall have the meaning given to that term in Article 2 hereof.
 
“Indemnitee” shall have the meaning given to that term in Article 10 hereof.
 
“Installment Payment Date” shall have the meaning given to that term in
paragraph (b) of Article 4 hereof.
 
“Land” shall have the meaning given to that term in Article 2 hereof.
 
 “Landlord’s Lender” shall mean any lender or other entity providing financing
to Landlord with respect to the acquisition, development or operation of the
Leased Property, including, without limitation, any Landlord’s Mortgagee (as
hereinafter defined) and any party to whom Landlord’s interest in this Lease is
assigned as security with respect to any said financing.
 
“Landlord’s Mortgagee” shall mean the holder of a first mortgage or deed of
trust given by Landlord which encumbers Landlord’s interest in the Leased
Property.
 
“Landlord’s Yield” means Landlord’s nominal after-tax book yield and total
after-tax cash flow per dollar of equity, on the basis of the same assumptions
originally used by Landlord in computing Landlord’s Yield as of the Commencement
Date. In the event that Landlord and Tenant are unable to agree to the amount of
any adjustment of Basic Rent necessary to preserve Landlord’s Yield hereunder,
the matter will be submitted for resolution by a nationally recognized firm of
certified public accountants selected by Landlord and reasonably approved by
Tenant.
 
“Leased Property” shall have the meaning given to that term in Article 2 hereof.
 
“Like Kind Use and Value” shall have the meaning given to that term in Article
13 hereof.
 
“Net Award” shall mean the entire award, compensation, insurance proceeds or
other payment, if any, on account of any condemnation or casualty, less any
expenses (including, but not limited to, reasonable attorneys’ fees and
expenses) incurred by Landlord in collecting such award, compensation, insurance
proceeds or other payment and not paid (or reimbursed to Landlord) by Tenant
pursuant to Article 13 hereof.
 
“Overdue Interest Rate” shall have the meaning given to that term in Article 22
hereof.
 
PID #_______________


 
4

--------------------------------------------------------------------------------

 


“Permitted Encumbrances” shall mean, with respect to the Leased Property: (a)
rights reserved to or vested in any public authority by the terms of any right,
power, franchise, grant, license, permit or provision of law affecting the
Leased Property, to (i) terminate such right, power, franchise, license or
permit, provided that the exercise of such right would not materially impair the
use of the Leased Property or materially and adversely affect the value thereof,
or (ii) purchase, condemn, appropriate or recapture, or designate a purchaser
of, the Leased Property or any portion thereof; (b) any liens thereon for taxes,
assessments, fees and other governmental and similar charges referred to in
Article 7 of this Lease, and any liens of mechanics, materialmen and laborers
for work or services performed or material furnished in connection with the
Leased Property, which are not due and payable, or which are not delinquent to
the extent that penalties for nonpayment may be assessed, or the amount or
validity of which are being contested as permitted by paragraph (d) of Article 7
hereof; (c) easements, rights-of-way, servitudes, restrictions and other minor
defects, encumbrances and irregularities in the title to the Leased Property
which do not materially impair the use of the Leased Property or materially and
adversely affect the value thereof; (d) rights reserved to or vested in any
public authority to control or regulate or use the Leased Property, which rights
do not materially impair the use of the Leased Property or materially and
adversely affect the value thereof; (e) any mortgage affecting Landlord’s
interest in the Leased Property and any assignment of this Lease as further
security for the note or notes secured thereby; and (f) all matters affecting
title existing on the date of this Lease as set forth in Schedule D hereto,
which shall include, without limitation, all title reports obtained in
connection with the acquisition of the Leased Property by PREFCO V Limited
Partnership and all title reports or commitments obtained by Landlord or First
States Group, L.P. in connection with its acquisition of the Leased Property.
 
“QE” shall have the meaning given to that term in paragraph (b) of Article 4
hereof.
 
“Renewal Term” shall have the meaning given to that term in Article 3 hereof.
 
“Routine Condemnation” shall have the meaning given to that term in paragraph
(e) of Article 13 hereof.
 
“SEC” shall have the meaning given to that term in paragraph (b) of Article 15
hereof.
 
“Security” shall have the meaning given to that term in Article 29 hereof.
 
“Substitute Parcel” shall have the meaning given to that term in Article 13
hereof.
 
“Surviving Entity” shall have the meaning given to that term in Article 29
hereof.
 
“Tenant’s Equipment” shall have the meaning given to that term in Article 2
hereof.
 
“Tenant’s Loss” shall have the meaning given to that term in paragraph (a) of
Article 13 hereof.
 
“Term of this Lease” shall have the meaning given to that term in Article 3
hereof.
 
“Termination Date” shall have the meaning given to that term in paragraph (c) of
Article 13 hereof.
 
“Termination Value” shall have the meaning given to that term in paragraph (c)
of Article 13 hereof.
 
PID #_______________


 
5

--------------------------------------------------------------------------------

 
 
“Third Party Offer” shall have the meaning given to that term in paragraph (b)
of Article 16 hereof.
 
2.            DEMISE; TITLE; CONDITION:
 
Landlord hereby demises, leases and rents to Tenant, and Tenant hereby leases,
hires and rents from Landlord, upon and subject to the terms, covenants,
conditions and limitations hereinafter set forth, for the Term of this Lease,
those certain parcels of land (the “Land”) together with all buildings,
structures and improvements (the “Improvements”) thereon having a street address
of
[____________________________________________________________________________],
all as more fully described in Schedule A hereto, and all easements and
appurtenances thereto, and all other facilities, fixtures, machinery, apparatus,
installations, equipment and other property (with the exception of computer
systems, automated teller machines, bank security systems including closed
circuit television systems, safe deposit boxes, modular vault, vault doors,
night depository, teller equipment, counters, undercounter equipment, shelving,
signs, surrounds, modular furniture, furniture, drive-in windows and equipment,
satellite communications equipment including antennas, trade fixtures,
machinery, equipment and other property of Tenant now or hereafter used or
useful in connection with Tenant’s business, collectively, “Tenant’s Equipment”)
used in connection with the maintenance and operation of the Improvements
(including, but not limited to, all heating, ventilating, air conditioning,
plumbing, and electrical equipment, lighting and lighting equipment, elevators
and escalators, non-bank security systems, utility lines, refuse facilities,
waste removal systems, generators, transformers, cooling towers, maintenance
depots, power plants, storage tanks, fire pumps, fire control, sprinkler and
stand pipe systems, emergency power and automatic transfer switches, air
conditioning units, building and site controls, sewerage facilities, automated
mail distribution systems and all associated piping, wiring, conduits, feeders,
tracks, plumbing, and drainage facilities, but excluding tangible personal
property of negligible value used by Tenant in connection with the maintenance
and operation of the Improvements such as janitorial supplies and cleaning
equipment) now or hereafter located on the Land and used or procured for use in
connection with the Improvements (collectively the “Equipment”; the Land, the
Improvements and the Equipment being hereinafter referred to individually or
collectively from time to time as the context requires as the “Leased
Property”).
 
If as of April 1, 2003, the Leased Property shall be subject to sublease(s) of
all or a part of the Improvements, such subleases is/are listed on Schedule H
hereto.  Tenant has heretofore delivered to Landlord true and correct copies of
all of such sublease(s) in accordance with the requirements of paragraph 21(g)
hereof.
 
The Leased Property is demised and let in its present condition without
representation or warranty by Landlord, subject to (a) the rights of any parties
in possession thereof, (b) the state of the title thereto existing at the time
Landlord acquired title to the Leased Property, (c) any state of facts which an
accurate survey or physical inspection might show, (d) all applicable laws,
rules, regulations, ordinances and restrictions now in effect, and (e) any
violations of such laws, rules, regulations, ordinances and restrictions which
may exist at the commencement of the Term of this Lease. Tenant has examined the
Leased Property, and Landlord’s title thereto, and has found the same to be
satisfactory.
 
PID #_______________


 
6

--------------------------------------------------------------------------------

 
 
Tenant acknowledges that Tenant is fully familiar with the physical condition of
the Leased Property and that Landlord makes no representation or warranty,
express or implied, with respect to same or the location, use, description,
design, merchantability, fitness for use for a particular purpose, condition or
durability thereof, or as to quality of the material or workmanship therein, or
as to Landlord’s title thereto or ownership thereof, or otherwise; and all risks
incidental to the Leased Property shall be borne by Tenant to the extent of
matters which arise during the Term of this Lease. Landlord leases and Tenant
accepts the Leased Property as is with all faults and in the event of any defect
or deficiency of any nature in the Leased Property or any fixture or other item
constituting a portion thereof, whether patent or latent, Landlord and
Landlord’s Lender shall not have any responsibility or liability with respect
thereto. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED
TO BE A COMPLETE EXCLUSION AND NEGATION BY LANDLORD OF, AND LANDLORD DOES HEREBY
DISCLAIM ANY AND ALL WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO
THE LEASED PROPERTY OR ANY FIXTURE OR OTHER ITEM CONSTITUTING A PORTION THEREOF,
WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR
HEREAFTER IN EFFECT OR OTHERWISE.
 
3.            TERM; RENEWAL OPTION:
 
Subject to the provisions hereof, Tenant shall have and hold the Leased Property
for a term which shall begin as of the date hereof and end on March 31, 2023
(the “Term of this Lease”).  Except as otherwise expressly noted, the Term of
this Lease shall also include any Renewal Term(s) properly exercised by Tenant
as hereinafter provided.
 
Provided that no default has occurred and is continuing hereunder beyond any
applicable cure period, and provided that Tenant is operating its business at
the Leased Property, Tenant shall have the right, upon notice delivered to
Landlord not fewer than twelve (12) months nor more than fifteen (15) months
prior to the expiration of the then current term hereof, to renew this Lease for
up to four (4) renewal terms of five (5) years each (each, a “Renewal Term” and
collectively, the “Renewal Terms”).  It shall be a condition of the
effectiveness of any such exercise by Tenant that no default shall have occurred
and be continuing hereunder beyond any applicable cure period and that Tenant
shall be in possession of the Leased Property both at the time of exercise and
at the inception of the next ensuing Renewal Term.  Tenant shall not have the
right to exercise its option to renew this Lease for more than one (1) Renewal
Term at a time; provided, however, that at any time that two (2) or more Renewal
Terms shall remain unexercised, then subject to the aforesaid conditions, Tenant
shall have the right to exercise up to two (2) consecutive Renewal Terms with a
single notice.  All of the terms, conditions, covenants and agreements contained
herein shall continue with equal force and effect with respect to any Renewal
Terms created by the proper exercise by Tenant of its option to renew as
contained herein; provided, however, that the Basic Rent  shall be determined as
provided in Article 4, paragraph (g) below.
 
PID #_______________


 
7

--------------------------------------------------------------------------------

 


4.            RENT:
 
(a)           Basic Rent and Additional Rent.  Tenant shall pay to Landlord all
Basic Rent and (to the extent payable to Landlord) Additional Rent by wire
transfer of federal funds or collected funds immediately available to Landlord
on the dates when rent is due as provided in Section 4(b) hereof, at Landlord’s
address set forth above, or at such other place in the continental United States
as Landlord may from time to time designate.
 
(b)           Amount of Installments.  During the Term of this Lease, Tenant
shall pay to Landlord, the basic rent provided for in Schedule B annexed hereto
(“Basic Rent”), in arrears, before 11:00 A.M. Eastern time on and as of the
quarter ending (“QE”) on the last day of February, May, August and November of
each year (the “Installment Payment Dates”) as set forth on Schedule B. If such
payment is received after 11:00 A.M. Eastern time, such payment shall be deemed
to be received by Landlord on the next succeeding Business Day.  Lessee shall
pay to Landlord per diem interest at the Overdue Interest Rate from the date on
which such payment was due to the date on which such payment is deemed to be
received pursuant to this paragraph.
 
(c)           Intentionally Omitted.
 
(d)           Holidays.  If any Installment Payment Date falls on a day which is
not a Business Day, Basic Rent shall be due and payable on the next succeeding
Business Day without interest or penalty if paid on such Business Day.
 
(e)           Overdue Interest.  If Tenant shall fail to make any payment of
Additional Rent pursuant to Article 4 hereof or purchase price for the Leased
Property pursuant to Articles 13 or 16 hereof or as liquidated damages pursuant
to paragraph (c) of Article 23 hereof in the amount and on the date provided for
herein, Tenant shall be liable for interest on such late payment at the Overdue
Interest Rate from the date such payment was due to and including the date such
payment was received.
 
(f)           Additional Rent.  All amounts which Tenant is required to pay or
discharge pursuant to this Lease in addition to Basic Rent (including any amount
payable as the purchase price for the Leased Property pursuant to any provision
hereof or as liquidated damages pursuant to paragraph (c) of Article 23)
together with any interest or penalty which may be added for late payment
thereof, shall constitute additional rent hereunder (“Additional Rent”). In the
event of any failure by Tenant to pay or discharge any such amount, Landlord
shall have all rights, powers and remedies provided for herein or by law or
otherwise in the case of nonpayment of Basic Rent. Tenant may pay Additional
Rent directly to the person entitled thereto.
 
PID #_______________


 
8

--------------------------------------------------------------------------------

 


(g)           Rent During Renewal Term.  Basic Rent for and with respect to each
Renewal Term shall be ninety (90%) percent of the annual fair market rent as
determined by an independent appraisal of the Leased Property, which rent shall
generate not more than a nine (9%) percent yield on the fair market value of the
Leased Property (so long as Tenant’s (or any successor entity) credit is rated
at least Aa3 by Moody’s or Standard and Poor’s equivalent), such appraisal to be
for a retail branch bank use if and to the extent that at the time of the
exercise of the renewal option the Leased Property is used as a retail bank
facility.  The fair market rent shall be determined by an Appraiser selected by
the parties, the cost of which appraisal shall be paid by Landlord.  In the
event that the parties shall be unable to agree upon an Appraiser within thirty
(30) days after the date that Tenant shall exercise its option to renew, then
Landlord shall have the right, at its option, to invoke the following appraisal
procedure by notice in writing to Tenant: Landlord and Tenant shall each appoint
an Appraiser within ten (10) days next following receipt of Landlord’s notice to
Tenant that Landlord has elected to invoke this appraisal procedure.  If either
Landlord or Tenant fails to appoint an Appraiser, the fair market rent
(described as aforesaid) shall be determined by the Appraiser which is appointed
within such ten (10) day period.  Within thirty (30) days of appointment, the
Appraiser or Appraisers shall determine the fair market rent, and if the two
Appraisers so appointed are unable to agree upon the fair market rent, the fair
market rent shall be the average of the amounts determined by the Appraisers if
the greater amount is no more than one hundred and five (105%) percent of the
lesser amount.  If the greater amount exceeds one hundred and five (105%)
percent of the lesser amount, the determination shall be made by a third
Appraiser, who shall be selected within five (5) days after the end of the
thirty (30) day period referred to above, by the two Appraisers appointed by the
parties.  Such determination shall be made by the third Appraiser within thirty
(30) days of his/her appointment.  In such event, the fair market rent shall be
the average of the two closest appraised amounts.  In the event the parties are
unable to agree on an Appraiser and Landlord invokes the appraisal procedure
outlined above, then in such event, Landlord and Tenant shall each pay one-half
of the cost of the Appraisers; otherwise, Landlord agrees that it shall bear all
costs associated with obtaining the aforesaid appraisals.
 
Basic Rent for each Renewal Term shall be determined as aforesaid, and once
determined, shall remain fixed for each respective Renewal Term and shall be
paid monthly in arrears, the provisions of Article 4 hereof regarding the
payment of Basic Rent quarterly notwithstanding.
 
5.           USE:
 
Tenant may use the Leased Property for the financial services business or for
any other lawful purpose, provided that any change in use shall not have any
detrimental environmental effect on the Leased Property arising out of a
violation or violations of Environmental Laws, or result in any increased risk
of liability to Landlord, in Landlord’s reasonable judgment, and provided,
further, that any and all alterations and improvements to the Leased Property
shall be subject to the terms, conditions and limitations contained in Paragraph
12, below.  It is expressly agreed by Landlord that Tenant’s ceasing to do
business at the Leased Property and vacating the Leased Property shall not
constitute a default hereunder so long as the Leased Property continues to be
maintained by Tenant as otherwise required by the terms hereof.
 
PID #_______________


 
9

--------------------------------------------------------------------------------

 


6.            NET LEASE; NONTERMINABILITY:
 
(a)           Tenant to Pay All Costs.  This Lease is a “net lease” and Tenant’s
obligations arising or accruing during the Term of this Lease to pay all Basic
Rent, Additional Rent, and all other payments hereunder required to be made by
Tenant shall be absolute and unconditional, and Tenant shall pay all Basic Rent,
Additional Rent and all other payments hereunder required to be made by Tenant
without notice, demand, counterclaim, set-off, deduction, or defense, and
without abatement, suspension, deferment, diminution or reduction, free from any
charges, assessments, impositions, expenses or deductions of any and every kind
or nature whatsoever. All costs, expenses and obligations of every kind and
nature whatsoever relating to the Leased Property and the appurtenances thereto
and the use and occupancy thereof which may arise or become due and payable with
respect to the Term of this Lease (whether or not the same shall become payable
during such Term or thereafter) shall be paid by Tenant, and Landlord shall be
indemnified and saved harmless by Tenant from and against the same other than by
reason of Landlord’s willful misconduct or gross negligence. Tenant assumes the
sole responsibility for the condition, use, operation, maintenance, underletting
and management of the Leased Property, and Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all liability, costs, damages,
losses and claims (including reasonable attorneys’ fees and expenses) to the
extent of matters which arise or accrue during the Term of this Lease, and
Landlord shall have no responsibility in respect thereof and shall have no
liability for damage to the property of Tenant or any subtenant of Tenant on any
account or for any reason whatsoever other than by reason of Landlord’s willful
misconduct or gross negligence. Without limiting the generality of the
foregoing, during the Term of this Lease Tenant shall perform all of the
obligations of the sublessor under any sublease affecting all or any part of the
Leased Property which Tenant may hereafter enter into as sublessor.
 
(b)           Nonterminability.  Except as otherwise expressly provided in
Articles 10(e)(ii), 13(c) and(f), 16(b), 23(b)(ii) or 29(d) hereof, this Lease
shall not terminate, nor shall Tenant have any right to terminate this Lease or
to be released or discharged from any obligations or liabilities hereunder for
any reason, including, without limitation: (i) any damage to or destruction of
the Leased Property; (ii) any restriction, deprivation (including eviction) or
prevention of, or any interference with, any use or the occupancy of the Leased
Property (whether due to any defect in or failure of Landlord’s title to the
Leased Property or otherwise); (iii) any condemnation, requisition or other
taking or sale of the use, occupancy or title of or to the Leased Property; (iv)
any action, omission or breach on the part of Landlord under this Lease or under
any other agreement between Landlord and Tenant; (v) Tenant’s acquisition of
ownership of the Leased Property, or any sale or other disposition of the Leased
Property; or (vi) any other cause, whether similar or dissimilar to the
foregoing, any present or future law notwithstanding.
 
(c)           Bankruptcy; Tenant to Remain Liable.  Tenant will remain obligated
under this Lease in accordance with its terms, and will not take any action to
terminate (except in accordance with the provisions of subsections (c) and (f)
of Article 13 hereof), rescind or avoid this Lease for any reason,
notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord,
or any action with respect to this Lease which may be taken by any receiver,
trustee or liquidator or by any court. Tenant waives all rights at any time
conferred by statute or otherwise to quit, terminate or surrender this Lease or
the Leased Property, or to any abatement or deferment of any amount payable by
Tenant hereunder, or for damage, loss or expense suffered by Tenant on account
of any cause referred to in this Article 6 or otherwise.
 
PID #_______________


 
10

--------------------------------------------------------------------------------

 


7.            TAXES AND OTHER CHARGES; LAW AND AGREEMENTS:
 
(a)           Taxes, Assessments.  Tenant shall pay and discharge, not later
than the last day upon which the same may be paid without interest or penalty,
all taxes, assessments, levies, fees, water and sewer rents and other
governmental and similar charges, general and special, ordinary or
extraordinary, and any interest and penalties thereon, which are levied or
assessed and become due and payable with respect to the Term of this Lease,
whether or not the same become payable during the Term of this Lease (including
all of the taxes, assessments, levies, fees, water and sewer rents and other
governmental charges for the year in which this Lease is executed which are now
a lien but not yet due and payable) against (i) Landlord and which relate to
Landlord’s ownership of the Leased Property, the use and occupancy of the Leased
Property or the transactions contemplated by this Lease, (ii) the Leased
Property or the interest of Tenant or Landlord therein, (iii) Basic Rent,
Additional Rent or any other amount payable by Tenant hereunder, (iv) this Lease
or the interest of Tenant or Landlord hereunder, (v) the use, occupancy,
construction, repair or rebuilding of the Leased Property or any portion
thereof, or (vi) gross receipts from the Leased Property. If any tax or
assessment levied or assessed against the Leased Property may legally be paid in
installments, Tenant shall have the option to pay such tax or assessment in
installments. Anything in the preceding sentence or in this Lease to the
contrary notwithstanding, nothing in this Lease shall require payment by Tenant
of any income (including any capital gain), franchise, estate, inheritance, or
similar taxes of Landlord or Landlord’s Mortgagee, unless such tax is in lieu of
or a substitute for any other tax or assessment upon or with respect to the
Leased Property, which, if such other tax or assessment were in effect, would be
payable by Tenant hereunder. Tenant shall furnish to Landlord, promptly, and in
any event within thirty (30) days after demand by Landlord, proof of the payment
of any such tax, assessment, levy, fee, rent or charge which is payable by
Tenant. Such taxes, assessments, levies, fees, water and sewer rents and other
governmental charges shall be apportioned between Landlord and Tenant as of the
date on which this Lease terminates or expires.
 
(b)           Utility Charge.  Tenant shall pay all charges for utility,
communication and other services rendered or used on or about the Leased
Property to the extent of such matters which arise or accrue during the Term of
this Lease, whether or not payment therefor shall become due after the Term of
this Lease.
 
(c)           Compliance with Laws.  Tenant shall at all times during the Term
of this Lease, at Tenant’s own cost and expense, perform and comply with all
laws, rules, orders, ordinances, regulations and requirements now or hereafter
enacted or promulgated, of every government and municipality having jurisdiction
over the Leased Property and of any agency thereof, relating to the Leased
Property, or the Improvements, or the facilities or equipment thereon or
therein, or the streets, sidewalks, vaults, vault spaces, curbs and gutters
adjoining the Leased Property, or the appurtenances to the Leased Property, or
the franchises and privileges connected therewith, whether or not such laws,
rules, orders, ordinances, regulations or requirements so involved shall
necessitate structural changes, improvements, interference with use and
enjoyment of the Leased Property, replacements or repairs, extraordinary as well
as ordinary, and Tenant shall so perform and comply, whether or not such laws,
rules, orders, ordinances, regulations or requirements shall now exist or shall
hereafter be enacted or promulgated, and whether or not such laws, rules,
orders, ordinances, regulations or requirements can be said to be within the
present contemplation of the parties hereto.
 
PID #_______________


 
11

--------------------------------------------------------------------------------

 


(d)           Contest Charges and Compliance.  Tenant shall have the right to
contest, by appropriate proceedings, any tax, charge, levy, assessment, lien or
other encumbrance, and/or any law, rule, order, ordinance, regulation or other
governmental requirement affecting the Leased Property, and to postpone payment
of or compliance with the same during the pendency of such contest, provided
that in the event of such postponement or payment or noncompliance: (i) Tenant
shall not postpone the payment of any such tax, charge, levy, assessment, lien
or other encumbrance for such length of time as shall permit the Leased
Property, or any lien thereon created by such item being contested, to be sold
by federal, state, county or municipal authority for the non-payment thereof;
(ii) Tenant shall not postpone compliance with any such law, rule, order,
ordinance, regulation or other governmental requirement if Landlord will thereby
be subject to civil liability or criminal prosecution, or if any municipal or
other governmental authority shall commence a process according to applicable
law to carry out any work to comply with the same or to foreclose or sell any
lien affecting all or part of the Leased Property which shall have arisen by
reason of such postponement or failure of compliance; and (iii) Tenant shall
pay, in a timely fashion, all Basic Rent and Additional Rent (other than any
item of Additional Rent that Tenant is permitted to contest pursuant to this
Lease, so long as Tenant satisfies all of the requirements of this Lease
relating to such contest) which shall become due and payable under this Lease.
 
8.            LIENS:
 
Tenant will promptly, but no later than sixty (60) days after the filing
thereof, remove and discharge of record, by bond or otherwise, any charge, lien,
security interest or encumbrance upon the Leased Property, or any Basic Rent, or
Additional Rent which arises for any reason, including all liens which arise out
of the possession, use, occupancy, construction, repair or rebuilding of the
Leased Property or by reason of labor or materials furnished or claimed to have
been furnished to Tenant for the Leased Property, but not including any
Permitted Encumbrances. Nothing contained in this Lease shall be construed as
constituting the consent or request of Landlord, express or implied, to or for
the performance by any contractor, laborer, materialman, or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Leased Property or any
part thereof. Notice is hereby given that Landlord will not be liable for any
labor, services or materials furnished or to be furnished to Tenant, or to
anyone holding an interest in the Leased Property or any part thereof through or
under Tenant, and that no mechanic’s or other liens for any such labor, services
or materials shall attach to or affect the interest of Landlord in and to the
Leased Property. In the event of the failure of Tenant to discharge any charge,
lien, security interest or encumbrance as aforesaid, Landlord may discharge such
items by payment or bond or both, and Tenant will repay to Landlord, upon
demand, any and all amounts paid by Landlord therefor, or by reason of any
liability on such bond, and also any and all incidental expenses, including
reasonable attorneys’ fees, incurred by Landlord in connection therewith.
 
PID #_______________


 
12

--------------------------------------------------------------------------------

 


9.            INDEMNIFICATION; FEES AND EXPENSES:
 
(a)           Indemnification by Tenant.  Tenant shall pay, and shall protect,
defend, indemnify and hold Landlord and Landlord’s Lender harmless from and
against all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), claims, demands or judgments of any nature
arising from or in connection with the following events to the extent such
events arise during the Term of this Lease: (i) any injury to, or the death of,
any person or any damage to or loss of property on the Leased Property or
growing out of or directly or indirectly connected with the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding of the
Leased Property (or adjoining property, to the extent that any loss or damage to
adjoining property arises from or out of the Leased Property), or resulting from
the condition thereof, other than any injury, death, damage or loss arising out
of Landlord’s or Landlord’s Lender’s willful misconduct or gross negligence; and
(ii) violation by Tenant of any provision of this Lease whether or not such
violation results in a violation of any provision of any mortgage affecting
Landlord’s interest in the Leased Property, or of any law, rule, regulation,
ordinance or restriction, now or hereafter in effect and affecting the Leased
Property, or of any lease or other agreement relating to the Leased Property now
or hereafter in effect to which Tenant is a party or by which Tenant is bound,
or of any agreement of which Tenant now has actual or constructive notice and
which is now in effect, affecting the Leased Property or the ownership by
Landlord, use, nonuse, occupancy, construction, repair or rebuilding thereof.
 
(b)           Notice; Proceedings.  Should any event occur for which any party
hereto is entitled to indemnification pursuant to this Article 9 or other
provisions of this Lease, such party shall provide prompt written notice to the
other parties describing the nature of such claim. The indemnifying party may
assume responsibility for any action to be taken to contest the claim, provided
that the indemnifying party will notify the indemnitees in writing of its
intention to contest such claim within thirty (30) days after receipt of notice
of the claim from the indemnitees. The indemnifying party, at its sole expense,
may control all proceedings relating to such contest. The indemnitees will
cooperate with the indemnifying party in contesting such claim, provided that
the indemnifying party indemnifies and holds harmless the indemnitees for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) relating to contesting such claim.
 
10.          ENVIRONMENTAL MATTERS:
 
(a)           Representations.  Tenant represents and warrants to Landlord that:
 
(i)           to the best of Tenant’s knowledge, except as described in the
Environmental Report and the Asbestos Report, the Leased Property complies with
all Environmental Laws;
 
(ii)           no notices, complaints or orders of violation or non-compliance
with Environmental Laws have been received by Tenant and to the best of Tenant’s
knowledge, no federal, state or local environmental investigation is pending or
overtly threatened with regard to the Leased Property or any use thereof or any
alleged violation of Environmental Laws with regard to the Leased Property;
 
(iii)           the Leased Property has not been used by Tenant or, to the best
of Tenant’s knowledge, except as described in the Environmental Report, by any
prior owner to generate, manufacture, refine, produce, or process, or to store,
handle, transfer or transport any Hazardous Substance (other than in connection
with the operation and maintenance of the Leased Property and in commercially
reasonable quantities as a consumer thereof and in compliance with Environmental
Laws);
 
(iv)           to the best of Tenant’s knowledge, and except as described in the
Environmental Report, no underground storage tanks or surface impoundments have
been installed in the Leased Property in violation of applicable Environmental
Laws and, to the best of Tenant’s knowledge and except as described in the
Environmental Report, there exists no petroleum contamination in violation of
applicable Environmental Laws to the Leased Property which originated on or off
the Leased Property;
 
PID #_______________


 
13

--------------------------------------------------------------------------------

 
 
(v)           to the best of Tenant’s knowledge, and except as described in the
Environmental Report and in the Asbestos Report, the Leased Property is free of
Hazardous Substances and friable asbestos, the removal of which is required or
the maintenance of which is prohibited or penalized by any Environmental Law;
 
(vi)          to the best of Tenant’s knowledge, and except as described in the
Environmental Report and the Asbestos Report, the Leased Property contains no
Hazardous Substances or friable asbestos which could materially adversely affect
any person, the environment or any Property or in any case or in the aggregate,
could impose a material liability on Landlord or Landlord’s Mortgagee; and,
 
(vii)         neither the Environmental Report nor the Asbestos Report discloses
any violation of any Environmental Law which, individually or in the aggregate
would materially and adversely affect the financial position, business or
operations of Tenant, taken as a whole.
 
(b)           Environmental Covenants.  Tenant covenants that during the Term of
this Lease it (i) shall comply, and cause the Leased Property to comply, with
all Environmental Laws applicable to the Leased Property, (ii) shall prohibit
the use of the Leased Property for the generation, manufacture, refinement,
production, or processing of any Hazardous Substance or for the storage,
handling, transfer or transportation of any Hazardous Substance (other than in
connection with the operation and maintenance of the Leased Property and in
commercially reasonable quantities as a consumer thereof and in compliance with
Environmental Laws), (iii) shall not install or permit the installation on the
Leased Property of any underground storage tanks or surface impoundments and
shall not permit there to exist any petroleum contamination in violation of
applicable Environmental Laws to the Leased Property originating on or off the
Leased Property (other than in connection with the use, operation and
maintenance of the Leased Property and then only in compliance with applicable
Environmental Laws and all other applicable laws, rules, orders, ordinances,
regulations and requirements now or hereafter enacted or promulgated of every
government and municipality having jurisdiction over the Leased Property and of
any agency thereof) or asbestos-containing materials in violation of applicable
Environmental Laws and (iv) shall cause any alterations of the Leased Property
to be done in a way so as to not expose the persons working on or visiting the
Leased Property to Hazardous Substances and in connection with any such
alterations shall remove any Hazardous Substances present upon the Leased
Property which are not in compliance with Environmental Laws or which present a
danger to persons working on or visiting the Leased Property.  With respect to
any violation of applicable Environmental Laws related to the Leased Property
caused by Hazardous Substances originating off of the Leased Property and not
generated therefrom by Tenant, its agents, employees or contractors, Landlord,
authorizes Tenant to institute any action against the party responsible for such
violation.  So long as Tenant is diligently pursuing all available recourse
against the party responsible for such violation, and so long as such violation
does not pose a risk to public health, materially threaten the use of the Leased
Property or the value thereof, or expose Landlord or Landlord’s Lender, in any
manner, to any claim or liability, Tenant may defer taking remedial measures to
correct the violation caused by Hazardous Substances originating off of the
Leased Property; provided, however that such period of deferral may be
terminated by Landlord or Landlord’s Lender at any time if either Landlord or
Landlord’s Lender, each in its sole and absolute discretion, believes that the
public health, the use of the Leased Property or the value thereof are
threatened by such violation or such Hazardous Substances.  In no event shall
the ability to defer remedial measures relieve Tenant of the responsibility
therefor, which responsibility shall expressly survive the expiration or sooner
termination of this Lease.
 
PID #_______________


 
14

--------------------------------------------------------------------------------

 
 
(c)           Notice; Right to Contest.  As soon as reasonably possible after
obtaining knowledge thereof, Tenant shall give to Landlord notice of the
occurrence of any of the following events: (i) the failure of the Leased
Property to comply with any Environmental Law; (ii) the receipt by Tenant or any
sublessee or assignee of Tenant of any notice, complaint or order of violation
or non-compliance of any nature whatsoever with regard to the Leased Property or
the use thereof with respect to Environmental Laws; or (iii) the receipt by
Tenant or any sublessee or assignee of Tenant of any notice of a pending or
threatened investigation that Tenant’s (or its sublessees’ or assignees’)
operations on the Leased Property are not in compliance with any Environmental
Law. Tenant shall have the right to contest, by appropriate proceedings, any
notice, complaint, order or finding of violation or non-compliance with any
Environmental Laws affecting the Leased Property or any use thereof by Tenant or
its sublessees or assignees, provided the same will not thereby subject Landlord
or Landlord’s Lender to civil liability or criminal prosecution or permit any
municipal or other governmental authority to commence a process according to
applicable law to carry out any work to comply with the same or to foreclose or
sell any lien affecting all or any portion of the Leased Property which may
arise in connection therewith. If Tenant determines that any Property is in
violation of an Environmental Law, Tenant will promptly give Landlord written
notice thereof notwithstanding the fact that the matter giving rise to such
violation may have been disclosed in the Environmental Report delivered to
Landlord and Landlord’s Lender.
 
(d)           Audit.  At any time that an event of default shall have occurred
and be continuing, or a notice, complaint, or order or finding of violation or
non-compliance with Environmental Laws shall have been issued with respect to
one or more parcels comprising the Leased Property, at the request of Landlord
or Landlord’s Lender, Tenant shall cause to be performed an environmental audit
or risk assessment of the relevant portion of the Leased Property and the then
uses thereof and Landlord shall retain the right, but not the obligation, to
cause to be performed such audit or assessment.  Such an environmental audit or
assessment shall be performed by an environmental consultant selected by
Landlord and shall include a review of the uses of the Leased Property and an
assessment of the possibility of violation or non-compliance of the same with
Environmental Laws. All reasonable costs and expenses incurred by Landlord or
Landlord’s Lender in connection with such environmental audit or assessment
shall be paid by Tenant within fifteen (15) days after demand by Landlord or
Landlord’s Lender.
 
(e)           Contaminated Leased Property.  If at any time an event or
condition shall have occurred and be continuing which results in the Leased
Property or any portion thereof being in violation of any Environmental Law, or
a notice, complaint, or order or finding of violation or non-compliance with any
Environmental Law shall have been received by Tenant with respect to the Leased
Property (“Contaminated Leased Property”), Tenant shall either:
 
PID #_______________


 
15

--------------------------------------------------------------------------------

 
 
(i)            diligently perform all remedial work to the Contaminated Leased
Property at its own cost and expense to bring the Contaminated Leased Property
into full compliance with Environmental Laws and the requirements of this
Article 10 by not later than the end of the Term of this Lease, provided, that
(x) at the time the remedial work begins and at all times while the remedial
work is continuing, Tenant has a Credit Rating of Baa1 or higher and a net worth
of One and One-Half Billion Dollars ($1,500,000,000) or higher, or (y) (A) the
cost of such remedial work is less than One Million Dollars ($1,000,000) with
respect to the Contaminated Leased Property at the outset and at all times while
the remedial work is continuing, as determined by an environmental consultant
selected by Tenant and approved by Landlord and Landlord’s Lender, which
approval shall not be unreasonably withheld or delayed, and (B) in the opinion
of an environmental consultant selected by Tenant and approved by Landlord and
Landlord’s Lender, which approval shall not be unreasonably withheld or delayed,
the remedial work can be completed within one year and in no event later than
the end of the Term of this Lease (the consultant’s reports referred to in (A)
and (B) above being provided at the beginning of the remediation period and
updated every forty-five (45) days thereafter); or
 
(ii)           substitute a Substitute Parcel for such Contaminated Leased
Property or, if substitution cannot be practically and economically accomplished
according to Tenant’s good faith determination, terminate this Lease with
respect to such Contaminated Leased Property in accordance with the terms and
conditions of paragraph (c) of Article 13 hereof within sixty (60) days of
delivery of notice of any violation of any Environmental Law to Landlord in
accordance with this Lease.
 
(f)           Asbestos Program.  If the Leased Property is now or hereafter
known by Tenant to contain asbestos, Tenant shall continue its present program
or shall implement a program for monitoring and maintaining any asbestos
contained in the Improvements in a manner designed to minimize the risk of harm
resulting from its presence.  Tenant represents that its present asbestos
program includes (i) procedures to monitor the condition of any asbestos known
to be contained in the Improvements, to notify employees and third party
contractors engaged to do work in the Leased Property of a sort which might
increase the risk of exposure to asbestos and to cause any such work to be done
in a manner which minimizes the risk of such increased exposure, (ii) procedures
to remove any asbestos, the condition of which might be disturbed by any
alterations or renovations of the Leased Property undertaken by Tenant, prior to
undertaking to do such alterations or renovations, and (iii) plans to remove
promptly any asbestos which is revealed by the monitoring program to have
deteriorated in condition to a point which creates a significant risk of
exposure or the removal of which is required by any Environmental Laws.  Tenant
shall also continue its present practices respecting the possibility of the
existence of asbestos in properties not known to contain asbestos, which include
(i) requiring qualified property operations and maintenance personnel to conduct
periodic inspections of the Leased Property and to report the presence of any
material suspected to be asbestos found in the course of inspections of the
Leased Property, (ii) inspection of properties so reported to confirm the
presence or absence of asbestos, and (iii) inspection of affected areas of
Improvements prior to and during alteration, repair or renovation to confirm the
presence or absence of asbestos.
 
PID #_______________


 
16

--------------------------------------------------------------------------------

 
 
(g)           Indemnification.  Tenant agrees to indemnify, defend and hold
harmless Landlord and each and all of Landlord’s members, partners,
shareholders, officers, directors, employees, attorneys and agents and
Landlord’s Lender and all of Landlord’s Lender’s members, partners,
shareholders, officers, directors, employees, attorneys and agents (collectively
called the “Indemnitees”) from and against any and all losses (including,
without limitation, diminution in value of the Leased Property), liabilities
(including, without limitation, strict liability), suits, obligations, fines,
damages, judgments, penalties, claims, charges, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel and consultants
for such Indemnitees), which may be suffered or incurred by, or asserted
against, an Indemnitee and which arise directly or indirectly out of a violation
prior to and during the Term of this Lease of this Article 10 or arise directly
or indirectly from the presence of Hazardous Substances on the Leased Property
prior to or during the Term of this Lease in amounts or concentrations requiring
remediation under applicable law or by order of governmental authority.
 
(h)           Survival.  The warranties and obligations of Tenant, and the
rights and remedies of Landlord under this Article 10, are in addition to and
not in limitation of any other warranties, obligations, rights and remedies
provided in this Lease or otherwise at law or in equity and shall survive the
substitution of the Leased Property in accordance with Article 13 hereof and the
termination of this Lease, either pursuant to the terms hereof or following an
event of default.
 
11.          MAINTENANCE AND REPAIR:
 
Tenant will, at its cost and expense, keep and maintain the Leased Property in
good repair and condition, and will make all structural and non-structural, and
ordinary and extraordinary changes, repairs and replacements which may be
required to be made upon or in connection with the improvements to the Leased
Property in order to keep the same in good repair and condition. Landlord shall
not be required to maintain, alter, repair, rebuild or replace any Improvements
on the Leased Property or to maintain the Leased Property, and Tenant expressly
waives the right to make repairs at the expense of Landlord pursuant to any law
at any time in effect.
 
PID #_______________


 
17

--------------------------------------------------------------------------------

 


12.          ALTERATIONS, ADDITIONS AND CONSTRUCTION BY TENANT:
 
(a)           No Consent for Certain Alterations; Additional Improvements.  If
Tenant complies with the requirements of this Article 12(a), Tenant may, without
the consent of Landlord, at its own cost and expense, make additions or
improvements to or alterations of the Improvements now or hereafter erected on
the Leased Property, including, without limitation, the construction of new
buildings and improvements and the demolition of existing Improvements to
replace them with new buildings and improvements (“Additional Improvements”);
provided that if and to the extent that the Leased Property is improved as a
retail bank facility prior to such additions, improvements or alterations, the
Leased Property shall continue to be used as a retail bank facility
thereafter.  Landlord acknowledges that (a) the design, plans and physical
configuration of a retail bank facility are subject to change to reflect
Tenant’s then current design standards for retail bank facilities, as well as
the prevailing standards for retail bank facilities observed by national banks
within the same geographic region, and (b) additions, improvements, or
alterations made by or for Tenant to physically adapt and improve its retail
bank facility to meet such internal or industry standards shall not itself
constitute a change in use from a retail bank facility.  In the event that such
Additional Improvements are estimated to have a cost less than Seven Hundred
Fifty Thousand ($750,000) Dollars (the “Alteration Cost Threshold”), Tenant may
make such Additional Improvements without the consent of Landlord.  Commencing
on and as of the first anniversary of the Commencement Date and on and as of
each anniversary of the Commencement Date thereafter, the Alteration Cost
Threshold for the following twelve month period shall be calculated as the
amount equal to the product derived by multiplying Seven Hundred Fifty Thousand
($750,000) Dollars by one (1) plus the percentage by which the CPI for such
calendar year exceeds the Base Price Index. In the event the information
necessary to calculate the Alteration Cost Threshold shall not have been
published in sufficient time to permit such calculation to be made on or before
the anniversary of the Commencement Date, the Alteration Cost Threshold shall be
calculated by using the CPI for the latest month for which it has been
published. After publication of the relevant information, Landlord and Tenant
shall make appropriate adjustment of the Alteration Cost Threshold.  In no event
shall the Alteration Cost Threshold be reduced as a result of any decrease in
the CPI.
 
Tenant may, subject to the terms and conditions contained in this Article 12, at
its own cost and expense, with the prior written consent of Landlord (which
consent will not be unreasonably withheld), make Additional Improvements with an
estimated cost in excess of the Alteration Cost Threshold. Notwithstanding the
foregoing, Tenant shall not make any Additional Improvements in violation of the
terms of any restriction, easement, condition or covenant or other matter
affecting title to the Leased Property. The making of all such Additional
Improvements shall be subject to the following conditions:
 
(i)            Title to Additional Improvements.  Title to any such Additional
Improvements shall immediately vest in Landlord and shall be a part of the
Leased Property and subject to the terms, covenants and conditions of this
Lease;
 
(ii)           Authorizations.  No Additional Improvements shall be undertaken
until Tenant shall have procured and paid for, so far as the same may be
required from time to time, all permits and authorizations of all municipal and
other governmental authorities having jurisdiction of the Leased Property.
Landlord shall, at Tenant’s expense, join in the application for any such permit
or authorization and execute and deliver any document in connection therewith,
whenever such joinder is necessary;
 
(iii)           Standard of Construction.  The making of the Additional
Improvements shall be expeditiously completed in a good and workmanlike manner
and in compliance with all applicable laws, rules, regulations, ordinances and
restrictions then in effect;
 
(iv)           Approval of Architect or Engineer May be Required.  The making of
any Additional improvements involving changes estimated to have a cost (as
defined in paragraph (c) of Article 12 hereof) in excess of the Alteration Cost
Threshold shall be conducted under the supervision of an architect or engineer
employed or engaged and paid by Tenant and approved in writing by Landlord,
which approval shall not be unreasonably withheld and which architect or
engineer shall be deemed approved by Landlord if such approval or denial is not
received within ten (10) Business Days after receipt of said notice; and neither
shall be undertaken except in accordance with detailed plans and specifications
and cost estimates prepared by Tenant and approved by Landlord, which approval
shall not be unreasonably withheld and which plans and specifications shall be
deemed approved by Landlord if such approval or denial is not received within
ten (10) Business Days after receipt of said notice;
 
PID #_______________


 
18

--------------------------------------------------------------------------------

 
 
(v)           No Adverse Effect on Fair Market Value.  Any Additional
Improvements shall, when completed, be of such a character as not to adversely
affect the fair market value of the Leased Property or any part thereof, as
general purpose buildings, self-contained structural unit(s), capable of being
operated independently of any other buildings or improvements, and prior to
commencement of construction of the Additional Improvements, if the cost thereof
shall be in excess of the Alteration Cost Threshold, Tenant shall furnish
Landlord with a certificate (which may be in letter form) confirming that said
Additional Improvement is of such a character as to not to adversely affect the
fair market value of the Leased Property or any part thereof; if required by
Landlord’s Lender, an Appraiser reasonably acceptable to Landlord and Tenant
shall resolve any objections made by Landlord to such certificate by appraising,
at Tenant’s cost and expense, the Leased Property in question both with or
without such Additional Improvements;
 
(vi)          No Liens.  Subject to the provisions of Article 8, the cost of any
Additional Improvements shall be paid by Tenant when due so that the Leased
Property shall at all times be free of liens for labor and materials supplied or
claimed to have been supplied to the Leased Property;
 
(vii)         Insurance.  During the period when any demolition or construction
in connection with any Additional Improvements is underway, Tenant, or its
contractors and subcontractors, shall maintain the following insurance (in
addition to the insurance required to be maintained by Tenant pursuant to the
provisions of Article 14 hereof): (A) completed value builders risk insurance
for the Leased Property, including all building materials thereon, covering loss
or damage from fire, lightning, extended coverage perils, sprinkler, leakage,
vandalism, malicious mischief and perils insured in an amount not less than the
cost, as estimated by Tenant, of the construction of the Additional Improvements
and (B) workmen’s compensation insurance covering the full statutory liability
as an employer of the contractor performing the work of making such Additional
Improvements;
 
(viii)        Certificate of Occupancy.  Upon completion of the making of the
Additional Improvements in accordance with paragraph (a) of this Article 12,
Tenant shall furnish Landlord with all Certificates of Occupancy or other
certificates required by applicable laws;
 
(ix)           Survey.  In the case of any Additional Improvements constituting
or including construction of, or a change in the exterior walls of, a building,
Tenant, upon completion of Additional Improvements, shall furnish Landlord with
a survey showing the location of said Additional Improvements prepared by a
licensed surveyor and reasonably acceptable to Landlord and certified to
Landlord, and Landlord’s Lender; and
 
(x)           Income Tax.  The making of Additional Improvements shall not
constitute income to Landlord and shall not result in some or all of the
federal, state or municipal income tax deductions which Landlord would otherwise
be permitted to report with respect to the Leased Property or this Lease being
deferred or denied or cause this Lease not to be a true lease for federal income
tax purposes.
 
PID #_______________


 
19

--------------------------------------------------------------------------------

 
 
Without diminishing or impairing Landlord’s rights of receipt, consent and
approval as set forth in this Article 12(a) and subject to Tenant’s compliance
with the terms and conditions of this Article 12, Landlord shall be deemed to
have consented to the making of any Additional Improvements with an estimated
cost in excess of the Alteration Cost Threshold if Landlord’s consent or denial
is not received by Tenant within thirty (30) days after Landlord’s receipt of a
notice from Tenant identifying the Leased Property and describing the proposed
Additional Improvements in reasonable detail.
 
(b)           Tenant’s Equipment.  Tenant may, at its own cost and expense,
install or place upon or remove and reinstall and replace at the Leased Property
Tenant’s Equipment or the Equipment. Any such Tenant’s Equipment shall not
become the property of Landlord (other than replacements of Equipment which is
the property of Landlord, which replacement shall also be the property of
Landlord). Replacements of Equipment which are property of the Landlord shall be
of at least equal quality and fair market value to the replaced Equipment when
the replaced items were new. Tenant shall repair any damage caused by removal of
Equipment from the Leased Property, at Tenant’s own cost and expense.
 
(c)           “Costs” Defined.  For the purposes of this Article 12, the term
“cost” shall include (i) all costs and expenses properly charged or chargeable,
in accordance with generally accepted accounting principles, as capital
expenditures in connection with the making of the Additional Improvements, and
including, without limitation, reasonable attorneys’, architects’ and engineers’
fees, interest charges during construction and the fees and charges for the
preparation of the plans and specifications relating to such Additional
Improvements, and (ii) survey charges pursuant to the provisions of clause (ix)
of paragraph (a) of this Article 12.
 
13.          CONDEMNATION AND CASUALTY; SUBSTITUTION:
 
(a)           Assignment of Proceeds; Tenant Authorized to Act for
Landlord.  Except as provided herein, Tenant hereby assigns to Landlord any
award, compensation, insurance proceeds or other payment (including any self
insurance amounts) to which Tenant may become entitled by reason of its interest
in the Leased Property, other than any award, compensation or insurance payment
made to Tenant for interruption or loss of business, for moving expenses or for
any inventory, machinery, equipment or other personal property belonging to
Tenant (hereinafter referred to as “Tenant’s Loss”) by reason of (i) damage to
or destruction of the Leased Property by fire or other casualty or cause (a
“casualty”), or (ii) by reason of any condemnation, requisition or other taking
or sale of the use, occupancy, access, or title to the Leased Property or any
portion thereof in, by or on account of any actual or threatened eminent domain
proceeding or other action by any governmental authority or other person having
the power of eminent domain (a “condemnation”).  Tenant is hereby authorized and
empowered, at its cost and expense, in the name and on behalf of Landlord,
Tenant or otherwise, to appear in any such proceeding or other action, to
negotiate, accept and prosecute any claim for any award, compensation, insurance
proceeds or other payment on account of any such casualty or condemnation, and
to cause any such award, compensation, insurance proceeds or other payment to be
paid to Landlord, except that Tenant shall be entitled to submit a claim for
Tenant’s Loss and receive and retain any award applicable thereto. All amounts
so paid or payable to Landlord or Tenant shall be retained or paid over to the
party entitled thereto in accordance with the provisions of this Article
13.  Tenant shall take all appropriate action in connection with each such
claim, proceeding or other action, however    Landlord and Landlord’s Lender may
participate in such proceeding(s), and Tenant shall deliver all instruments
reasonably requested by Landlord and Landlord’s Lender to permit such
participation, and shall pay all costs and expenses in connection therewith.
 
PID #_______________


 
20

--------------------------------------------------------------------------------

 
 
(b)           Partial Damage or Condemnation; Restore/Repair or Substitute.  If
less than substantially all of the Leased Property shall be damaged or destroyed
by casualty, or condemned, then Tenant shall give prompt written notice thereof
to Landlord, and this Lease shall continue in full force and effect, and Tenant
shall either (i) proceed at Tenant’s own cost and expense and in conformity with
the requirements set forth in paragraph (a) of Article 12 hereof with reasonable
diligence and promptness to carry out any necessary demolition and to restore,
repair, replace, and/or rebuild the Leased Property in order to restore the
Leased Property, as nearly as practicable, to substantially the same condition,
design and construction as that which existed immediately prior to such casualty
or condemnation or, if the Leased Property is restored to a different condition,
design or construction than that which existed immediately prior to such
casualty or condemnation, the Leased Property must be restored as nearly as
practicable to the fair market value which existed immediately prior to the
condemnation or casualty or (ii) substitute the Leased Property in conformity
with the requirements set forth in paragraph (f) of this Article 13.
 
(i)            No Abatement.  If Tenant elects to restore or substitute for the
Leased Property in accordance with this paragraph (b) of this Article 13, Basic
Rent shall not abate hereunder by reason of any such casualty or condemnation of
the Leased Property, and Tenant shall continue to perform and fulfill all of
Tenant’s obligations, covenants and agreements hereunder notwithstanding such
damage or destruction.
 
(ii)           Cost of Repair and Net Award.  Landlord and Tenant shall agree on
the maximum cost of such restoration, repair, replacement or rebuilding and such
cost shall be paid first out of the Net Award and then out of Tenant’s own funds
to the extent such cost exceeds the Net Award. If the Net Award shall not exceed
the Alteration Cost Threshold, and provided Tenant is not in default under this
Lease, then the Net Award shall be paid to Tenant (and to the extent the Net
Award was previously assigned to Landlord, will be remitted by Landlord to
Tenant) to be applied to the repair and rebuilding work required by this
paragraph (b). If the Net Award exceeds the Alteration Cost Threshold, the
proceeds shall be disbursed in accordance with clauses (i) - (iv) of paragraph
(d) of this Article 13.
 
(c)           (i)            Substantial or Complete Destruction or
Condemnation: Repair, Substitute, or Terminate.  If, at any time during the Term
of this Lease, Tenant shall reasonably determine that all or substantially all
of the Leased Property has been destroyed by casualty, or all or substantially
all of the Leased Property has been taken by condemnation, or after any
substantial condemnation of the Leased Property if the Leased Property is
unsuitable for continued use in Tenant’s business, Tenant shall promptly notify
Landlord of such event in writing within thirty (30) days of such condemnation
or casualty. In such event, Tenant may either (i) rebuild and/or restore the
Leased Property, at Tenant’s own cost and expense and in accordance with the
requirements set forth in paragraphs (a) and (b) of Article 12 hereof and
paragraph (d) of Article 13 hereof, (ii) substitute the Leased Property in
conformity with the requirements set forth in paragraph (f) of this Article 13
or (iii) give written notice to Landlord within ninety (90) days after such
condemnation or casualty of Tenant’s intention to terminate this Lease in
conformity with the requirements herein set forth.
 
PID #_______________


 
21

--------------------------------------------------------------------------------

 
 
(ii)           Determination of Substantial Destruction or
Condemnation.  Substantially all of the Leased Property shall be deemed to have
been taken by condemnation if the remaining portion of the Leased Property shall
not be of sufficient size or character to permit the operation by Tenant on an
economically feasible basis of the business conducted thereon immediately prior
to the condemnation, assuming that such remaining portion had been repaired and
restored to the fullest extent possible. Substantially all of the Leased
Property shall be deemed to have been destroyed by casualty, if, as to any one
occurrence, fifty percent (50%) or more of the total net rentable square foot
area within the Leased Property shall be damaged or destroyed and Tenant
determines in its reasonable discretion that the Leased Property is no longer
suitable for use in its business.
 
(iii)           Notice of Termination; Repurchase; Net Award.  Tenant’s notice
to Landlord of Tenant’s intent to terminate this Lease shall (i) contain a brief
description of the relevant condemnation or casualty, (ii) specify such
termination date, which shall be the Installment Payment Date first occurring at
least one hundred eighty (180) days after such notice is given (the “Termination
Date”), (iii) if such notice of termination shall be based on a reasonable
determination by Tenant that after such casualty or condemnation the Leased
Property is no longer suitable for use in Tenant’s business as aforesaid,
contain a certification by Tenant that a vice president of Tenant has made such
determination in good faith, and that, on or before such Termination Date,
Tenant will discontinue the use of the Leased Property in Tenant’s ordinary
course of business, (iv) contain the irrevocable offer of Tenant to purchase
Landlord’s interest in the Leased Property (and in the Net Award hereinafter
referred to) on such Termination Date at the Termination Value (defined as the
amount corresponding to the applicable Termination Date on Schedule F annexed
hereto); and (v) contain a commitment by Tenant to deposit with a Depository,
not later than one hundred eighty days (180) days after the date of Tenant’s
notice to Landlord of Tenant’s intent to terminate this Lease, as security for
payment of the purchase price for the Leased Property, the applicable
Termination Value less the amount of any Net Award previously paid with respect
to such casualty or condemnation and held by Landlord or Landlord’s designee
pursuant to paragraph (a) of this Article 13. If Landlord shall reject such
offer to purchase by notice given to Tenant not later than twenty (20) Business
Days prior to such Termination Date, and Landlord’s Lender (if any) shall
consent in writing to such rejection, then this Lease shall terminate on such
Termination Date and the Net Award relating to such Property shall be paid and
belong to Landlord, plus an amount equal to the deductible payable under the
policy or policies of insurance, which shall be paid by Tenant to Landlord.
Unless Landlord shall (with the consent of Landlord’s Lender, as aforesaid)
reject such offer to purchase as provided in the preceding sentence, Landlord
shall be conclusively deemed to have accepted such offer, and on such
Termination Date Landlord shall transfer, and Tenant shall purchase, Landlord’s
interest in the Leased Property (and in the Net Award) in accordance with the
provisions of Article 17 hereof, and upon payment of the purchase price, this
Lease and Tenant’s obligation to pay Basic Rent shall terminate on the
Termination Date.  The additional amount, if any, deposited by Tenant pursuant
to clause (v) of paragraph (c)(iii) of this Article 13 and not applied towards
the purchase price of such Property shall be paid to Tenant on the Termination
Date if Tenant is not in default under this Lease.
 
PID #_______________


 
22

--------------------------------------------------------------------------------

 
 
(iv)          Failure to Give Termination Notice.  If Tenant shall not give
notice of its intention to terminate this Lease in accordance with paragraph (c)
of this Article 13 or shall not be entitled to give notice of its intention to
terminate this Lease, then this Lease shall continue in full force and effect.
 
(d)           Net Award Exceeds Alteration Cost Threshold; Tenant in
Default.  If the Net Award shall exceed the Alteration Cost Threshold, or if
Tenant is in default under this Lease, then:
 
(i)            Net Award Paid to Depository.  The full amount of the Net Award
shall be paid to a depository (the “Depository”) to be selected as hereinafter
provided. The Depository shall be The Chase Manhattan Bank (National
Association), New York, New York, or if The Chase Manhattan Bank (National
Association), shall be unwilling or unable to serve as the Depository, a bank or
trust company selected by Landlord and approved by Tenant, which approval Tenant
shall not unreasonably withhold or delay, which is authorized to do business in
the Commonwealth of Pennsylvania or the State of North Carolina, and which has
undivided capital and surplus of Two Hundred Million Dollars ($200,000,000) or
more. The Depository shall have no affirmative obligation to prosecute a
determination of the amount of, or to effect the collection of, any insurance
proceeds or condemnation award or awards, unless the Depository shall have been
given an express written undertaking to do so by Landlord and Tenant. Moneys
received by the Depository pursuant to the provisions of this Lease shall not be
mingled with the Depository’s own funds and shall be held by the Depository in
trust, either separately or with other trust funds, for the uses and purposes
provided in this Lease. The Depository shall place any moneys held by it into an
interest bearing account; and the interest paid or received by the Depository on
the moneys so held in trust shall be added to the moneys so held in trust. The
Depository shall not be liable or accountable for any action taken or suffered
by the Depository or for any disbursement of moneys made by the Depository in
good faith in reliance on advice of legal counsel. In disbursing monies pursuant
to clause (ii) of this paragraph (d), the Depository may rely conclusively on
the information contained in any notice given to the Depository by Tenant in
accordance with the provisions of said clause (ii), unless Landlord shall notify
the Depository in writing within five (5) Business Days after the giving of any
such notice that Landlord intends to dispute such information, in which case the
disputed amount shall not be disbursed but shall continue to be held by the
Depository until such dispute shall have been resolved;
 
(ii)           Agreement on Repair Costs and Payment Thereof.  Landlord and
Tenant shall agree on the maximum cost of such rebuilding, restoration or
repair, and such cost shall be paid first out of the Net Award and then out of
Tenant’s own funds to the extent such cost exceeds the Net Award;
 
PID #_______________


 
23

--------------------------------------------------------------------------------

 


(iii)           Tenant Reimbursements from Net Award.  From time to time, but
not more often than once in any thirty (30) day period, Tenant may request
reimbursement out of the Net Award for the actual costs and expenses incurred by
Tenant in connection with such repair and rebuilding. Such requests shall be
made by written notice to the Depository, with a copy to Landlord, setting forth
in reasonable detail all of such costs and expenses incurred by Tenant. If
Landlord shall in good faith desire to dispute the information contained in any
notice given by Tenant pursuant to this clause (iii), Landlord shall so notify
Tenant and the Depository in writing within five (5) Business Days after the
giving of such notice, specifying the amount intended to be disputed and the
nature of the dispute. After such five (5) Business Day period has elapsed, if
Landlord has not disputed the information contained in Tenant’s Notice, the
Depository shall promptly disburse to Tenant out of the Net Award the amount of
such costs and expenses; and
 
(iv)           Excess Net Award to Landlord.  Upon the completion of such repair
and rebuilding, any remaining Net Award shall be paid to and belong to Landlord.
Landlord will utilize such remaining Net Award to prepay any mortgage
indebtedness encumbering the Leased Property, and each payment of Basic Rent
payable during the remaining Term to occur following the payment of such
remaining Net Award to Landlord shall be reduced by an amount so as to preserve
Landlord’s Yield with respect to its ownership of the Leased Property; provided
that in no event will Basic Rent be reduced to an amount which is less than the
debt service payable with respect to the mortgage obtained by Landlord in
connection with Landlord’s acquisition of its interest in the Leased Property.
 
(e)           Temporary Condemnations; Routine Condemnations.  Notwithstanding
any other provision to the contrary contained in this Article 13, in the event
of a temporary condemnation, this Lease shall remain in full force and effect
and Tenant shall be entitled to the Net Award allocable to such temporary
condemnation; except that such portion of the Net Award allocable to the time
period after the expiration or termination of the Term of this Lease shall be
paid to Landlord.  Any condemnation limited to street widenings and not
involving damage to any building or improvements, and in which the Net Award is
reasonably estimated not to exceed $100,000.00, is hereinafter referred to
herein as a “Routine Condemnation.”  Notwithstanding any other provisions herein
to the contrary, in the event of a Routine Condemnation, Tenant shall be
entitled to recover from the Net Award (i) Tenant’s Loss, and (ii) Tenant’s
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and costs) in handling the Routine Condemnation, and the balance of the Net
Award shall be payable to Landlord.  With respect to any temporary condemnation
or Routine Condemnation, Tenant shall deliver to Landlord, promptly upon
Tenant’s receipt thereof, any notices, communications, plans and any further
materials with respect to the temporary condemnation or Routine Condemnation as
Landlord may reasonably request.  Landlord and Landlord’s Mortgagee shall
cooperate in any temporary condemnation or Routine Condemnation, and upon
request shall execute any deeds, easements, releases or any other instruments
required by the condemning authority for the temporary condemnation or Routine
Condemnation within 30 days next following receipt thereof by Landlord and
Landlord’s Mortgagee, together with such other and further materials as either
Landlord or Landlord’s Mortgagee may specify in writing to Tenant.  If Landlord
or Landlord’s Mortgagee shall fail to execute any such deeds, easements,
releases or such other instruments as may be specifically requested by Tenant,
then Tenant may deliver to Landlord and Landlord’s Mortgagee further notice
requesting the delivery of said documents.  Tenant’s notice shall specify in
capital letters and bold face type that if Landlord or Landlord’s Mortgagee
shall fail to return the requested documents within ten (10) days, or shall fail
to specify what corrections need be made to such documents or why, specifically,
Landlord objects to the delivery of such documents, then Tenant intends to
deliver such instruments as Landlord’s attorney-in-fact.
 
PID #_______________


 
24

--------------------------------------------------------------------------------

 
 
Subject to the foregoing provision, in the event Landlord or Landlord’s
Mortgagee fail to deliver any such deeds, easements, releases or other
instruments within the 30 day period required above, subject to the additional
10 day notice required above, and subject to Landlord’s receipt of such other
documentation relating to the Routine Condemnation as Landlord shall reasonably
request, then in such event, Tenant is hereby authorized to act as the
attorney-in-fact for Landlord to execute and deliver on behalf of Landlord any
and all deeds, easements, releases and other instruments required by the
condemning authority for the temporary condemnation or Routine Condemnation;
provided, however, that no instrument executed by Tenant as attorney-in-fact
shall contain any covenants other than quitclaim covenants.  Tenant’s obligation
to pay reasonable attorney’s fees to Landlord and Landlord’s Mortgagee in
connection with any Routine Condemnation shall not exceed $6,000.00 for each of
Landlord’s and Landlord’s Mortgagee’s legal counsel.  For purposes of this
paragraph (e) of Article 13, commencing on March 31, 2004, and every March 31st
thereafter during the Term of this Lease, the $6,000.00 limitation on attorney’s
fees for each of Landlord and Landlord’s Mortgagee shall be calculated as the
amount equal to the product derived by multiplying $6,000.00 by one plus the
percentage by which the CPI for such calendar year exceeds the Base Price
Index.  In the event the information necessary to calculate this amount shall
not have been published in sufficient time to permit such calculation to be made
on or before March 31 of any year, the limitation shall be calculated by using
the CPI for the latest month for which it has been published.  After publication
of the relevant information, Landlord and Tenant shall make appropriate
adjustment of the limitation.  In no event shall the $6,000 limitation on
attorney’s fees be reduced as a result of any decrease in the CPI.
 
(f)           Substitution.
 
(i)           Tenant’s Right; Like Kind Use and Value.  At any time during the
Term of this Lease, Tenant may give written notice to Landlord that it intends
to provide to Landlord a substitute parcel of real property consisting of a fee
estate (the “Substitute Parcel”) having a comparable appraised “Like Kind Use
and Value,” and substituted in accordance with the requirements set forth
below.  “Like Kind Use and Value” shall mean that (i) the Substitute Parcel has,
generally, the same character, quality, use and rental value as the Leased
Property, and (ii) the Substitute Parcel has a fair market value at least equal
to the value of the Leased Property, as such value is similarly calculated.  The
Appraiser shall be selected and mutually agreed upon by the parties and all
costs therefor shall be borne by Tenant.  If the parties shall be unable to
select and mutually agree upon an Appraiser, then either party shall have the
right, upon ten (10) days notice to the other, to invoke the appraisal procedure
set forth at Article 16 hereof to confirm the Substitute Parcel’s Like Kind Use
and Value, as above described.  In the instance of a substitution following a
casualty or condemnation (as defined in Paragraph 13(a)), of or to the Leased
Property, the appraisal of the Leased Property required under this Paragraph
13(f) shall appraise the property in its condition immediately prior to the
casualty or condemnation.
 
PID #_______________


 
25

--------------------------------------------------------------------------------

 


(ii)           Appraisal; Closing Requirements.  Tenant may not elect to
substitute a Substitute Parcel for the Leased Property unless Tenant shall have
demonstrated by appraisal pursuant to the immediately proceeding paragraph, that
the Substitute Parcel shall have a Like Kind Use and Value equal to or greater
than the Leased Property, and Tenant provides to Landlord (A) a limited warranty
deed and an amendment to this Lease and memorandum of lease and any assignment
thereof in recordable form satisfactory to Landlord in all respects pursuant to
which the Substitute Parcel shall become the Leased Property, (B) an opinion of
counsel or the written advice of a “Big Four” independent certified public
accounting firm or another accounting firm acceptable to Landlord confirming
that such replacement constitutes a tax-free exchange to Landlord and shall not
result in the reduction, denial or deferral of any or all of the federal, state
or municipal income tax deductions which Landlord otherwise would be permitted
to report with respect to the Leased Property or cause this Lease not to be a
true lease for federal income tax purposes, which opinion shall be in a form and
substance reasonably satisfactory to Landlord and Landlord’s Mortgagee, (C) a
certification with respect to the Substitute Parcel by Tenant containing the
representations and warranties set forth on Schedule G, attached hereto and
incorporated herein by reference, (D) an endorsement reasonably satisfactory to
Landlord and Landlord’s Mortgagee to Landlord’s and Landlord’s Mortgagee’s title
insurance policy or a new policy insuring Landlord’s and Landlord’s Mortgagee’s
respective title and interest thereto and therein in an amount at least equal to
the fair market value thereof, subject only to Permitted Encumbrances, (E) a
survey of the Substitute Parcel prepared by a licensed surveyor and reasonably
acceptable to Landlord, certified to Landlord, Landlord’s Mortgagee and the
title insurance company issuing the endorsements required under the immediately
preceding clause (D), (F) a Phase I environmental study by a firm reasonably
acceptable to Landlord’s and Landlord’s Mortgagee with respect to the Substitute
Parcel, dated not more than one hundred eighty (180) days prior to delivery
thereof to Landlord, indicating that the Substitute Parcel is in compliance with
Article 10 hereof, (G) a commitment by Tenant to pay all of Landlord’s and
Landlord’s Mortgagee’s reasonable costs and expenses (including reasonable
attorney’s fees) incurred in connection with such substitution; provided,
however, notwithstanding anything herein to the contrary, Tenant’s obligation to
pay the reasonable attorney’s fees of Landlord and Landlord’s Mortgagee in
connection with such substitution shall not exceed $7,500.00 for each of
Landlord’s and Landlord’s Mortgagee’s legal counsel, and (H) such other
documents or instruments as Landlord and Landlord’s Mortgagee may reasonably
request to insure the continued validity and enforceability of this Lease. In
the event that clause (B) above cannot be satisfied because the substitution is
not a tax-free exchange to Landlord or results in a reduction, denial or
deferral of any or all of the tax deductions otherwise available to Landlord,
Tenant nevertheless will be permitted to substitute for the Leased Property,
provided that the Basic Rent payable hereunder is changed to preserve Landlord’s
Yield, provided that in no event will Basic Rent be reduced to an amount which
is less than the debt service payable with respect to the mortgage loan incurred
by Landlord at the time of purchase of Landlord’s interest in the Leased
Property.  For purposes of this paragraph (f)(ii) of Article 13, commencing on
March 31, 2004, and on and as of each March 31 thereafter during the Term of
this Lease, the limitations on attorneys fees for Landlord and Landlord’s
Mortgagee set forth in this paragraph (f)(ii), shall be calculated as the amount
equal to the product derived by multiplying $7,500, by one plus the percentage
by which the CPI for such calendar year exceeds the Base Price Index.  In the
event the information necessary to calculate this amount shall not have been
published in sufficient time to permit such calculation to be made on or before
March 31 during any year, the limitation shall be calculated by using the CPI
for the latest month for which it has been published.  After publication of the
relevant information, Landlord and Tenant shall make appropriate adjustment of
the limitation.  In no event shall the limitation on attorney’s fees of $7,500,
be reduced as a result of any decrease in the CPI.
 
PID #_______________


 
26

--------------------------------------------------------------------------------

 
 
(iii)          Review Period.  Landlord and Landlord’s Mortgagee shall have a
period of thirty (30) days to review each of the items described in Article
13(f)(ii) following receipt of such items from Tenant.  Any such item that is
not commented upon or responded to within such 30 day period shall be deemed
approved and thereafter neither Landlord nor Landlord’s Mortgagee shall have the
right to reject any such item and Tenant shall not be responsible for any legal
fees incurred after the expiration of such 30 day period unless within such
period Landlord or Landlord’s Mortgagee shall have requested additional or
clarifying information which is not delivered until after the thirty (30) day
period shall have elapsed; it being agreed by the parties that in such instance,
the thirty (30) day review period shall be deemed extended until that date which
is five (5) business days next following the date on which Landlord and
Landlord’s Mortgagee shall have received the last remaining item requested.
 
(iv)          Rentals Continue in Same Amount.  Anything herein contained to the
contrary notwithstanding, the Basic Rent and the Additional Rent payable under
this Lease shall not be diminished or otherwise affected upon the substitution
of a Substitute Parcel.
 
(v)           Landlord’ Standard of Acceptance.  With respect to a notice to
substitute real property pursuant to paragraph (f)(i) on the specified
Termination Date, Landlord shall accept such Substitute Parcel if such notice,
the required appraisal(s), and all other documents required for such
substitution meet the requirements of subsections (f)(i) and (ii)
hereof.  Landlord shall not otherwise be required to accept such Substitute
Parcel  within such period if Landlord or Landlord’s Mortgagee shall have
requested additional or clarifying information which is not delivered until
after the thirty (30) day period shall have lapsed; it being agreed by the
parties that in such instance the above said thirty (30) day review period shall
be deemed extended until the date which is five (5) business days next following
the date on which Landlord and Landlord’s Mortgagee shall have received the last
remaining item requested.
 
14.          INSURANCE:
 
(a)           Tenant shall during the term hereof, at its cost and expense,
maintain valid and enforceable insurance of the following character:
 
(i)           “all risks” insurance coverage against losses by fire and
lightning and other risks for the full insurable replacement value of the
Improvements and the Equipment and all building materials, equipment, machinery,
appliances and other property which constitute part of the Leased Property, with
agreed amount endorsement or endorsements providing equivalent protection,
including loss by windstorm, hail, explosion, riot (including riot attending a
strike), civil commotion, aircraft, vehicles, smoke damage, and vandalism and
malicious mischief, but excluding insurrections, rebellions, revolutions and
civil wars, in amounts not less than the full insurable value of all buildings
and other improvements on the Leased Property. The term “full insurable value”
as used herein means the actual replacement cost, including the costs of debris
removal, but excluding the cost of constructing foundation, footings and
excavations.
 
PID #_______________


 
27

--------------------------------------------------------------------------------

 
 
(ii)           Comprehensive general public liability insurance covering the
legal liability of Landlord and Tenant against claims for bodily injury, death
or property damage, occurring on, in or about the Leased Property and the
adjoining land or occurring as a result of ownership of facilities located on
the Leased Property or as a result of the use of products or materials
manufactured, processed, constructed or sold, or services rendered, on the
Leased Property, in the minimum amount of Five Million Dollars ($5,000,000) with
respect to any one occurrence, accident or disaster or incidence of negligence.
Coverage should include “premises/operations”, “independent contractors”, and
“blanket contractual” liabilities. If the insurance is provided on a claims made
basis, the insured amount shall be Five Million Dollars ($5,000,000) per claim
and the coverage shall be the same as under the occurrence form. Any claims made
policy shall provide that (A) coverage will be continuous, (B) the retroactive
date of the first claims made policy shall be the expiration date of the
preceding continuous occurrence coverage, (C) at each renewal of the claims made
coverage the retroactive date shall not be advanced, (D) if the retroactive date
is advanced or coverage is cancelled for whatever reason, Tenant shall deliver
to Landlord a certificate of insurance showing that Tenant has purchased the
extended reporting period or supplemental tail endorsement under the previous
policy extending the period for an unlimited time, if reasonably available,
during which a claim may first be made, and (E) the certificate of insurance
shall show the retroactive date.
 
(iii)           Workmen’s compensation insurance. Tenant shall comply with
applicable workmen’s compensation laws and shall maintain workers’ compensation
insurance if and to the extent necessary for such compliance.
 
(iv)           Such other insurance, in such amounts and against such risks, as
is customarily maintained by operators of similar properties.
 
(v)           Excess Liability - single limit liability insurance in the amount
of Five Million Dollars ($5,000,000) with respect to the risk referred to in
clause (ii) of this paragraph (a) of Article 14.
 
Such insurance shall be written by companies of recognized financial standing
which are rated at least A by national rating organizations and have a claims
paying ability rating from Standard & Poor’s Corporation of AAA or a rating from
Best’s of at least A:XIII, and are legally qualified to issue such insurance,
and are acceptable to Landlord and Landlord’s Mortgagee, and shall name Tenant
as the insured party and Landlord and Landlord’s Mortgagee as additional
insureds as their interests may appear in accordance with paragraph (c)(i) of
this Article 14. Such insurance may provide for such reasonable deductible
amounts as are customarily provided for in insurance maintained by operators of
comparable buildings (but in no event in excess of Two Hundred Fifty Thousand
Dollars ($250,000) per occurrence, adjusted for increases in the CPI), and may
be obtained by Tenant by endorsement on its blanket insurance policies provided
that each such endorsement on the blanket insurance policy shall provide for a
reserved amount thereunder with respect to the Leased Property so as to assure
that the amount of insurance required by clause (i) of paragraph (a) of this
Article 14 will be available notwithstanding any losses with respect to other
property covered by such blanket policy or, if reservation of amounts under
Tenant’s blanket insurance policy is not available under the terms of such
policies, shall otherwise be acceptable to Landlord and Landlord’s Mortgagee.
Tenant may, at its cost and expense, prosecute any claim against any insurer or
contest any settlement proposed by any insurer, and Tenant may bring any such
prosecution or contest during the Term of this Lease in the name of Landlord,
Tenant or both, and Landlord will join therein at Tenant’s request, provided
that Tenant shall indemnify Landlord against any costs or expenses which
Landlord may incur in connection with such prosecution or contest. Provided that
no event of default has occurred and is continuing and notwithstanding any other
provisions of this Article 14, Tenant may maintain a prudent self insurance
program that provides for the maintenance of adequate capital reserves as
determined by statutorily accepted accounting principles provided that Tenant
may maintain self insurance (i) for public liability coverage only if Tenant at
all times shall maintain a Credit Rating of at least Baa3 and (ii) for
property/hazard insurance coverage only if Tenant at all times shall maintain a
Credit Rating of at least Baal.
 
PID #_______________


 
28

--------------------------------------------------------------------------------

 
 
(b)           Provided that no event of default has occurred and is continuing,
insurance claims by reason of damage or destruction to any portion of the Leased
Property shall be adjusted by Tenant, subject to the approval of Landlord if
such claim exceeds the Alteration Cost Threshold, which approval Landlord agrees
not to unreasonably withhold or delay.
 
(c)           Every insurance policy maintained pursuant to clause (vii) of
paragraph (a) of Article 12, or paragraph (a) of this Article 14 shall: (i) name
Landlord and Landlord’s Mortgagee, as additional insureds as their interests may
appear; (ii) contain a standard first mortgage endorsement naming any mortgagee
of Landlord’s interest in the Leased Property; (iii) provide that in any
instance where the total loss proceeds payable by reason of a single occurrence
shall exceed the Alteration Cost Threshold, all of such proceeds shall be paid
as provided in Article 13 hereof; (iv) provide that the insurer waives all
rights of subrogation against Landlord, any successor to Landlord’s interest in
the Leased Property, and any mortgagee of Landlord’s interest in the Leased
Property; (v) provide that 30 days (10 days for nonpayment of premiums) prior
written notice of cancellation, modification, termination or lapse of coverage
shall be given to Landlord and any mortgagee of Landlord’s interest in the
Leased Property and that such insurance, as to the interest of such mortgagee,
shall not be invalidated by any act or neglect of Tenant or of Landlord or any
owner of the Leased Property, nor by any foreclosure or any other proceedings
relating to the Leased Property, nor by any change in the title ownership of the
Leased Property, nor by occupation of the Leased Property for purposes more
hazardous than are permitted by such policy; and (vi) be primary and without
right or provision of contribution as to any other insurance carried by Landlord
or any other interested party; and (vii) in the event any insuring company is
not domiciled within the United States of America, include a United States
Service of Suit clause (providing any actions against the insurer by the named
insured or Landlord are conducted within the jurisdiction of the United States
of America).
 
(d)           Tenant shall deliver to Landlord upon the execution and delivery
of this Lease certificates of insurance, on an Acord 27 form, signed by an
authorized insurance company representative, reasonably satisfactory to Landlord
and any mortgagee of Landlord’s interest in the Leased Property, evidencing all
the insurance which is then required to be maintained by Tenant, and Tenant
shall, within 5 days prior to the expiration of any such insurance, deliver
certificates of insurance, on an Acord 27 form, evidencing the renewal of such
insurance (signed by an authorized insurance company representative) evidencing
the renewal of such insurance.
 
PID #_______________


 
29

--------------------------------------------------------------------------------

 
 
(e)           Tenant shall not obtain or carry separate insurance concurrent in
form or contributing in the event of loss with that required in this Article 14
to be furnished by Tenant, unless Landlord and Landlord’s Mortgagee is included
therein as an additional insured, with loss payable as in this Lease provided.
Tenant shall immediately notify Landlord whenever any such separate insurance is
obtained and shall deliver to Landlord and Landlord’s Mortgagee the policy or
policies or certificates evidencing the same.
 
(f)           Tenant shall comply with all of the terms and conditions of each
insurance policy maintained pursuant to the terms of this Lease.
 
15.         FINANCIAL STATEMENTS:
 
Subject to the last paragraph of this Article 15, Tenant shall furnish the
following statements to Landlord:
 
(a)           as soon as practicable and in any event within 120 days after the
end of each fiscal year, consolidated statements of earnings, and consolidated
statements of cash flows, consolidated statements of stockholders equity, and
consolidated balance sheets of Tenant as of the end of each such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding year, all in the form as furnished by Tenant to the Securities and
Exchange Commission or similar federal agency having regulatory jurisdiction
over Tenant, or, if no such jurisdiction exists, in reasonable detail and
reasonably satisfactory in scope to Landlord and certified to Tenant as to
consolidated statements by independent certified public accountants of
recognized national standing selected by Tenant whose certificate shall be based
upon an examination conducted in accordance with generally accepted auditing
standards and the application of such tests as said accountants deem necessary
in the circumstances;
 
(b)           with reasonable promptness, copies of all financial statements and
reports which Tenant shall send to its stockholders, and copies of each Form
10-K, Form 10-Q, Form 8-K, proxy statement and, in the form having been deemed
effective, registration statement (without exhibits) (other than preliminary
proxy statements and Form S-8 registration statements), or copies of any
successor forms or statements substituted therefor, which Tenant shall file with
the Securities and Exchange Commission (“SEC”) or any governmental agency
substituted to the functions of the SEC; and
 
(c)           within twenty (20) days of a request by Landlord, (i) Tenant will
deliver or cause to be delivered to Landlord a certificate of Tenant’s
President, any Vice President, or Treasurer stating to the officer’s knowledge
based on reasonable inquiry that there exists no event of default under the
Lease, or default, which, after notice or lapse of time or both, would
constitute an event of default, or, if any such event of default exists,
specifying the nature thereof, the period of existence thereof and what action
Tenant proposes to take with respect thereto and stating that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect as modified, and setting forth such
modifications).
 
PID #_______________


 
30

--------------------------------------------------------------------------------

 


So long as Tenant is Wachovia Bank, National Association, and so long as all of
the financial information requested in Paragraphs 15(a) and (b) above is
available to the general public (at no cost, or if a cost shall be charged the
same shall be reimbursed to Landlord or Landlord’s Lender, as the case may be,
promptly upon invoicing) at websites maintained by either Wachovia Bank,
National Association or the Securities and Exchange Commission, Tenant’s
requirement to furnish such financial information to Landlord shall be deemed
satisfied.
 
16.          DETERMINATION OF FAIR MARKET VALUE OF LEASED PROPERTY; RIGHT OF
FIRST REFUSAL; RIGHT TO PURCHASE:
 
(a)           Fair Market Value.  With respect to the determination of the fair
market value of the Leased Property required in connection with any right or
obligation of Tenant to purchase the Leased Property or any portion thereof
under the terms of this Article 16 or Article 29(d) hereof, or Tenant’s right of
substitution under Article 13 hereof, such fair market value shall be calculated
as unencumbered by this Lease, as mutually agreed to by Landlord and Tenant or,
in the event Landlord and Tenant are unable to agree on the fair market value
within thirty (30) days after receipt of the notice giving rise to the need to
determine such fair market value, then by appraisal as provided below.
 
Any determination of the fair market value of a Property or a portion thereof by
appraisal shall be conducted as follows:
 
The fair market value shall be determined by Appraisers selected in the
following manner: on or before ten (10) days after the expiration of the thirty
(30) day period provided for above, Landlord and Tenant shall each appoint an
Appraiser. If either Landlord or Tenant fails to appoint an Appraiser, fair
market value shall be determined by the Appraiser which is appointed within such
ten (10) day time period. Within forty-five (45) days of the appointment, the
Appraiser or Appraisers shall determine fair market value, and if the two
Appraisers so appointed are unable to agree upon the fair market value, the fair
market value shall be the average of the amounts determined by the Appraisers,
if the greater amount is no more than 105% of the lesser amount. If the greater
amount exceeds 105% of the lesser amount, a determination shall be made by a
third Appraiser, who shall be selected within five (5) days after the end of the
forty-five (45) day period referred to above by the two Appraisers appointed by
the parties hereto. Such determination shall be made by the third Appraiser
within forty-five (45) days of his appointment. In such event, fair market value
shall be the average of the two closest appraised amounts. Tenant agrees that it
shall bear the costs of all such appraisals. On the date of purchase Landlord
shall convey the Leased Property to Tenant or its designee pursuant to and upon
compliance with Article 17 of this Lease.
 
PID #_______________


 
31

--------------------------------------------------------------------------------

 


(b)           Right of First Refusal.  If at any time during the Term of this
Lease (but for purposes hereof, specifically excluding Renewal Terms, if any),
Landlord shall receive a bona fide offer (a “Third Party Offer”) from a third
party (other than a purchaser making a bid or offer to purchase the Leased
Property at any sale incidental to the exercise of any remedy provided for in
any mortgage on the Leased Property) to purchase the Leased Property, containing
terms and conditions satisfactory to Landlord, including, without limitation, a
purchase price sufficient to repay all sums then secured by liens held by
Landlord’s Lender against the Leased Property, then Landlord shall notify Tenant
of such Third Party Offer, including the identity of the offeror.  If at the
time no event of default has occurred hereunder and is continuing, and provided
that Tenant shall not have vacated the Leased Property or subleased the entirety
thereof, then for a period of twenty (20) days after Tenant’s receipt of
Landlord’s notice, Tenant shall have the exclusive right to accept Landlord’s
offer to purchase Landlord’s interest in the Leased Property upon the terms and
conditions set forth in the Third Party Offer.  Tenant shall exercise such right
of first refusal, if at all, by delivering its written purchase offer to
Landlord within said twenty (20) days after receipt of Landlord’s notice.  Such
purchase shall occur on the next occurring Installment Payment Date that is at
least twenty (20) days after Landlord’s receipt of such notice. On the date of
such purchase, Landlord shall convey and assign to Tenant, or its designee,
Landlord’s interest in the Leased Property upon payment of the sale price
therefor, in accordance and upon compliance with the terms and conditions of the
Third Party Offer, Landlord’s Lender shall be repaid in full all amounts secured
by such Lender’s liens against the Leased Property, and this Lease shall
terminate upon such conveyance.  If Tenant fails to accept Landlord’s offer
within such twenty (20) day period, then Landlord shall be free, subject to the
restrictions set forth in paragraph (i) of Article 21 hereof, to sell the Leased
Property described in the Third Party Offer at a price not less than the
purchase price contained in the Third Party Offer for a period of twelve (12)
months thereafter without offering such Leased Property to Tenant. If Landlord
does not convey its interest in such Leased Property within such twelve (12)
month period or in the event of any material change in the terms of the Third
Party Offer, Tenant’s rights pursuant to this paragraph shall be reinstated. The
term “material change” as used in the preceding sentence shall include a change
of identity of a third party or its assignee, to a bank which is a substantial
competitor in Tenant’s market. Any third party that purchases the Leased
Property pursuant to this paragraph (b) of Article 16 shall take the Leased
Property subject to the terms hereof, and such purchaser shall assume Landlord’s
rights and obligations under the Lease thereafter accruing, and this Lease shall
remain in full force and effect. Landlord shall cause any third party purchasing
the Leased Property pursuant to this paragraph (b) of Article 16 to execute and
deliver to Tenant a document confirming such third party’s assumption of
Landlord’s rights and obligations under this Lease thereafter accruing.
 
(c)           Right to Purchase.  Provided that no event of default has occurred
hereunder and is continuing, and provided that Tenant shall not have vacated the
Leased Property or subleased the entirety thereof, then at the expiration of the
Term of this Lease or any Renewal Term, Tenant shall have the right and option
to purchase the Leased Property on and as of the expiration date of the then
current term of this Lease (unless Tenant shall have exercised its option to
renew the term hereof for any then remaining Renewal Term, in which event Tenant
shall not have the right to purchase, other than at the end of the next ensuing
Renewal Term, and provided that at such time Tenant shall not have exercised an
option for any then remaining Renewal Term).  In that event if Tenant desires to
purchase the Leased Property, Tenant shall serve notice upon Landlord not later
than one hundred eighty (180) days prior to the expiration of the then current
Term of this Lease.  The purchase price of the Leased Property shall be ninety
(90%) percent of the appraised fair market value of the Leased Property as a
retail bank facility (if and to the extent improved as such), or for such other
purpose as the Leased Property is then used at the time Tenant notifies Landlord
of Tenant’s desire to purchase the Leased Property pursuant to this
paragraph.  Upon Landlord’s receipt of such notice, the parties shall attempt to
agree upon the fair market value of the Property.  If the parties shall be
unable to agree upon said fair market value, the parties shall employ the
appraisal procedure set forth in paragraph 16(a) above, and the purchase price
shall be set at ninety (90%) percent of the fair market value, as so determined
by the parties or by the appraisal procedure set forth in paragraph 16(a)
above.  Once delivered, Tenant’s notice of intent to purchase as aforesaid shall
be irrevocable.  Closing shall be conducted within thirty (30) days next
following the determination of the fair market value of the Leased Property but
no later than thirty (30) days next following the expiration date of this Lease.
 
PID #_______________


 
32

--------------------------------------------------------------------------------

 
 
17.          PURCHASE PROCEDURE:
 
(a)           In the event of the purchase of Landlord’s interest in the Leased
Property by Tenant pursuant to any provision of this Lease, or a substitution of
the Leased Property pursuant to paragraph (f) of Article 13, the terms and
conditions of this Article 17 shall apply.
 
(b)           On the closing date fixed for the purchase of Landlord’s interest
in the Leased Property or a substitution of the Leased Property:
 
(i)           in the case of a purchase, Tenant shall pay to Landlord, in lawful
money of the United States, at Landlord’s address hereinabove stated or at any
other place in the United States which Landlord may designate, the purchase
price; and
 
(ii)           in the case of a purchase or a substitution, Landlord shall
execute and deliver to Tenant a limited warranty deed, assignment and/or such
other instrument or instruments as may be appropriate, which shall transfer
Landlord’s interest in the Leased Property sold or substituted for a Substitute
Parcel, subject to, (A) Permitted Encumbrances (except, in the case of a
purchase by Tenant under paragraph (c) or (f) of Article 13, free of the lien of
any mortgage indebtedness incurred by Landlord), (B) all liens, encumbrances,
charges, exceptions and restrictions attaching to the Leased Property after the
Commencement Date which shall not have been created or caused by Landlord unless
consented to by Tenant, and (C) all applicable laws, rules, regulations,
ordinances and governmental restrictions then in effect. In the case of a
purchase of Landlord’s interest in the Leased Property by Tenant pursuant to
paragraphs (c) and (f) of Article 13 hereof, Landlord shall also pay to Tenant
the Net Award, if any.
 
(c)           Tenant shall pay all charges incident to such transfer, including
all recording fees, reasonable attorneys’ fees and expenses, transfer taxes,
title insurance premiums and federal, state and local taxes, except for any net
income or profit taxes of Landlord, except in the case of (i) a purchase by
Tenant pursuant to paragraph (b) of Article 16, in which case costs will be
allocated between Landlord and Tenant in the same manner as was provided for in
the Third Party Offer, or (ii) a purchase pursuant to paragraph (d)(ii) of
Article 29, in which case Landlord shall pay the first Fifty Thousand Dollars
($50,000) of legal fees incurred by Landlord and Landlord’s Mortgagee (with
Tenant being responsible for drafting of all documentation) and Tenant being
responsible for legal fees in excess of such amount and all other costs and
expenses. The foregoing notwithstanding, Tenant shall not bear the expense of
any loan prepayment premium relating exclusively to any Leased Property
substitution under paragraph 13(f), above.
 
(d)           Tenant shall pay all Basic Rent and Additional Rent due and
payable only through the date Tenant purchases Landlord’s interest in the Leased
Property.
 
18.          [Intentionally Deleted].
 
PID #_______________


 
33

--------------------------------------------------------------------------------

 
 
19.          QUIET ENJOYMENT:
 
Upon due performance of the covenants and agreements to be performed by Tenant
under this Lease, Landlord covenants that Tenant shall and may at all times
peaceably and quietly have, hold and enjoy the Leased Property during the Term
of this Lease. Notwithstanding the preceding sentence, Landlord, Landlord’s
Lender, or their respective agents may enter into and inspect the Leased
Property at any reasonable time during normal business hours, upon the giving of
reasonable notice, if they take precautions not to unreasonably inconvenience
Tenant or any persons occupying the Leased Property in accordance with this
Lease and are accompanied by an employee or other representative of Tenant at
all times during such entry and inspection, or at any time in the event of an
emergency. Notwithstanding the foregoing, Tenant may exclude Landlord,
Landlord’s Lender or their respective agents from areas of the Leased Property
designated as security areas by Tenant, for example, vaults, modular vaults and
automated teller machines.
 
20.          TERMINATION:
 
In the event of the termination of this Lease as herein provided, the
obligations and liabilities of Landlord and Tenant, as the case may be, actual
or contingent, under this Lease which arose at or prior to such termination, and
which remain unpaid or unperformed, shall survive such termination.
 
21.          SUBLETTING; ASSIGNMENT:
 
(a)           Subleases Permitted.  Subject to subparagraphs (c) and (f) hereof
and Article 5 hereof, Tenant may sublet the Leased Property or any portion or
portions thereof, provided that (i) no event of default has occurred and is
continuing, and (ii) each sublease shall expressly be made subject to the
provisions of this Lease.
 
(b)           Assignments Permitted.  Subject to subparagraphs (c) and (f)
hereof and Article 5 hereof, Tenant may assign its interest under this Lease,
provided that no event of default has occurred and is continuing and provided
further that such assignment shall expressly be made subject to the terms of
this Lease.
 
(c)           Restriction on Term of Sublease or Assignment.  The term of any
subletting of the Leased Property or assignment of this Lease shall not extend
beyond the Term of this Lease. Any sublessee or assignee shall be permitted to
use the Leased Property for any lawful purpose, subject to the limitations set
forth in Article 5 hereof.
 
(d)           Intentionally Omitted.
 
(e)           Intentionally Omitted.
 
(f)           Tenant’s Obligations Continue.  No sublease or assignment shall
affect or reduce any obligation of Tenant or right of Landlord hereunder, and
all obligations of Tenant hereunder shall continue in full effect as the
obligations of a principal and not of a guarantor or surety, as though no
subletting or assignment had been made. For the purposes of this Lease generally
and subparagraphs (a)(iii), (iv) and (v) of Article 23 hereof in particular, the
term “Tenant” shall mean Wachovia Bank, National Association, and not its
subtenants and assignees.
 
PID #_______________


 
34

--------------------------------------------------------------------------------

 
 
(g)           Conformed Copy of Sublease or Assignment.  For any sublease or
assignment from which Tenant receives more than Seventy-Five Thousand and 00/100
Dollars ($75,000.00) in annual rents, Tenant shall, within ten (10) days after
the execution of any such sublease or assignment, deliver to Landlord a
conformed copy thereof (with acknowledgements) and a conformed copy of any
short-form lease or memorandum of lease suitable for recording.
 
(h)           No Mortgages or Pledges.  Neither this Lease nor the Term of this
Lease hereby demised shall be mortgaged or pledged by Tenant, nor shall Tenant
mortgage, pledge or assign the interest of Tenant in and to any sublease of the
Leased Property or any portion thereof or the rental payable thereunder. Any
such mortgage, assignment or pledge, and any sublease or assignment not
permitted by this Article 21, shall be void.
 
(i)           Transfers by Landlord.  Landlord may assign, convey, encumber or
otherwise transfer its estate, right, title and interest hereunder or in the
Leased Property or any part thereof, and upon execution and delivery of any such
assignment, conveyance or other transfer, Landlord shall be released from its
obligations hereunder arising after the date of such conveyance or other
transfer. Any such assignment, conveyance or other transfer shall be subject to
this Lease.
 
Landlord shall, within thirty (30) days after the execution of any such
instrument of mortgage, assignment, conveyance or transfer, deliver written
notice thereof to Tenant. Any failure of Landlord so to deliver a notice of such
instrument shall not, however, in any way impair or affect the validity thereof.
 
22.          ADVANCES BY LANDLORD:
 
If an event of default has occurred and is continuing, and at any time if Tenant
fails to maintain insurance in accordance with Article 14 hereof, if Tenant
shall fail to make or perform any payment or act required by this Lease within
any applicable cure period, then Landlord may at its option make such payment or
perform such act for the account of Tenant, and Landlord shall not thereby be
deemed to have waived any default or released Tenant from any obligation
hereunder. All amounts so paid by Landlord and all incidental costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
such payment or performance, together with interest at the annual rate equal to
the greater of (i) thirteen percent (13%) and (ii) three percent (3%) above the
prime rate as announced from time to time in New York City by Citibank, N.A. (or
at the highest rate not prohibited by applicable law, whichever is less) (the
“Overdue Interest Rate”) from and including the date of the making of such
payment or of the incurring of such costs and expenses to and including the date
of repayment, shall be paid by Tenant to Landlord on demand.
 
23.          CONDITIONAL LIMITATIONS--EVENTS OF DEFAULT AND REMEDIES:
 
(a)           Events of Default.  Any of the following occurrences or acts shall
constitute an “event of default” under this Lease:
 
PID #_______________


 
35

--------------------------------------------------------------------------------

 
 
(i)            if Tenant shall default in making payment when due of any
installment of Basic Rent or Additional Rent, and such default shall continue
for two (2) Business Days after receipt of notice of such default; provided,
however, that if Tenant has received notice under this subparagraph (i) a total
of five (5) times during the Term of this Lease, thereafter if Tenant fails to
make payment when due of any installment of Basic Rent or Additional Rent, in
addition to interest at the Overdue Interest Rate, there shall be a late payment
charge equal to one percent (1%) of the amount then due and payable, which shall
increase by one percent (1%) each second late payment thereafter to a maximum of
four percent (4%) (but not more than the highest late payment charge not
prohibited by applicable law, whichever is less); or
 
(ii)           if Tenant shall default in the due performance of any other
covenant, agreement, obligation or condition on the part of Tenant to be
performed hereunder, other than as set forth in clause (i) or clause (vii) of
this paragraph (a), and if such default shall continue for thirty (30) days
after written notice from Landlord to Tenant specifying such default and
demanding that the same be cured (or, in the case of a default which cannot be
cured with the payment of money, or with due diligence be wholly cured within
such thirty (30) day period, if Tenant shall fail to commence to cure the same
within said thirty (30) day period, or, having promptly so commenced to cure the
same shall fail thereafter to prosecute the curing thereof in good faith and
with all due diligence, it being intended that the time within which to cure
such a default shall be extended for such period as may be necessary to complete
the curing of the same in good faith and with due diligence, provided that in no
event shall such cure period extend beyond the earlier of (i) ninety (90) days
after written notice from Landlord and (ii) the last day of the Term of this
Lease); or
 
(iii)          if Tenant, or any corporation succeeding to Tenant by merger,
consolidation or acquisition of all or substantially all of its assets, shall
file a petition in bankruptcy or for reorganization or for an arrangement
pursuant to the Bankruptcy Act or under any similar federal or state law now or
hereafter in effect, or shall be adjudicated a bankrupt or become insolvent or
shall make an assignment for the benefit of its creditors, or shall be unable to
pay its debts generally as they become due, or shall be dissolved, or shall
suspend payment of its obligations, or shall take any corporate action in
furtherance of any of the foregoing; or
 
(iv)          if a petition or answer shall be filed proposing the adjudication
of Tenant or any corporation succeeding to Tenant by merger, consolidation or
acquisition of all or substantially all of its assets as a bankrupt or its
reorganization pursuant to the Bankruptcy Act or any similar federal or state
law, now or hereafter in effect, and (A) Tenant or its successor corporation
shall consent to the filing thereof, or (B) such petition or answer shall not be
discharged, or denied within ninety (90) days after the filing thereof; or
 
(v)           if a receiver, trustee or liquidator (or other similar official)
shall be appointed for or take possession or charge of Tenant or any corporation
succeeding to Tenant by merger, consolidation or acquisition of all or
substantially all of its assets, or of all or substantially all of the business
or assets of Tenant or its successor corporation or of Tenant’s or its successor
corporation’s estate or interest in the Leased Property, and shall not be
discharged within sixty (60) days thereafter or if Tenant or its successor
corporation shall consent to or acquiesce in such appointment; or
 
PID #_______________


 
36

--------------------------------------------------------------------------------

 
 
(vi)          if the estate or interest of Tenant in the Leased Property or any
sublease thereof shall be levied upon or attached in any proceeding and such
process shall not be vacated or discharged within sixty (60) days after such
levy or attachment, unless Tenant shall be contesting such levy or attachment in
accordance with the requirements of paragraph (d) of Article 7 hereof; or
 
(vii)         if Tenant fails to pay Landlord the purchase price of the Leased
Property pursuant to Article 17 hereof or if Tenant fails to maintain insurance
in accordance with Article 14 hereof; or
 
(viii)        if the Leased Property shall be abandoned (i.e., not maintained by
Tenant in accordance with the terms hereof, except in the event of a casualty or
condemnation), for a continuous period of thirty (30) days or more; provided,
however, that Tenant shall not be deemed to have abandoned the Leased Property
as a result of vacating the Leased Property so long as Tenant maintains the
Leased Property in accordance with the terms of this Lease; or
 
(ix)           if, as of the time when the same shall have been made, any
representation or warranty of Tenant to Landlord or Landlord’s Mortgagee set
forth in any notice, certificate, demand, request or other instrument delivered
in connection with or pursuant to this Lease shall prove to be incorrect or
misleading in any material respect.
 
(b)           Landlord’s Right to Re-enter or Terminate.  This Lease and the
Term of this Lease and estate hereby granted are subject to the limitation that
whenever an event of default shall have occurred, Landlord may, at Landlord’s
option, elect to (i) re-enter the Leased Property, without notice, and remove
all persons and property therefrom, either by summary proceedings or by any
suitable action or proceeding at law, or otherwise, without being liable to
indictment, prosecution or damages therefor, and may have, hold and enjoy the
Leased Property, together with the appurtenances thereto and the improvements
thereon; and/or (ii) terminate this Lease at any time by giving ten (10) days
notice in writing to Tenant, electing to terminate this Lease, and the Term of
this Lease shall expire at the expiration of said last mentioned ten (10) days
notice as fully and completely as if said date were the date herein originally
fixed for the expiration of the Term of this Lease hereby granted, and Tenant
shall thereupon quit and peacefully surrender the Leased Property to Landlord,
with all appurtenances thereto and all improvements thereon, without any payment
therefor by Landlord, and Landlord, upon the expiration of said last mentioned
ten (10) days notice, or at any time thereafter, may re-enter the Leased
Property as provided in the preceding clause (i).
 
PID #_______________


 
37

--------------------------------------------------------------------------------

 


(c)           Payments by Tenant.  In case of any such re-entry, termination
and/or dispossession by summary proceedings or otherwise as provided in the
immediately preceding paragraph, (i) the Basic Rent and Additional Rent shall
become due thereupon and be paid up to the time of such re-entry, dispossession
and/or termination, together with such expenses, including reasonable attorneys’
fees and expenses, as Landlord shall incur in connection with such re-entry,
termination and/or dispossession by summary proceedings or otherwise; (ii)
Landlord may in good faith relet the Leased Property or any part or parts
thereof, either in the name of Landlord or otherwise, for a term or terms which
may, at Landlord’s option, be equal to or less than or exceed the period which
would otherwise have constituted the balance of the term of this Lease; (iii)
Tenant shall also pay to Landlord all other damages and expenses which Landlord
shall have sustained by reason of the breach of any provision of this Lease,
including, without limitation, legal expenses, reasonable attorneys’ fees,
brokerage commissions and expenses incurred in altering, repairing and putting
the Leased Property and any buildings and improvements thereon in good order and
condition and in preparing the same for reletting, which expenses shall be paid
by Tenant as they are incurred by Landlord; (iv) Tenant shall also pay to
Landlord the amount by which the Basic Rent reserved in this Lease exceeds the
net amount, if any, of the rents collected on account of the leases of the
Leased Property for each month of the period which would otherwise have
constituted the Term of this Lease (excluding unexercised extension options),
which amounts shall be paid in monthly installments by Tenant on the respective
Installment Payment Dates specified therefor, and any suit brought to collect
said amounts for any month or months shall not prejudice in any way the rights
of Landlord to collect the deficiency in any subsequent month by a similar
action or proceeding; and/or (v) at the option of Landlord exercised at any
time, Landlord forthwith shall be entitled to recover from Tenant as liquidated
damages, in addition to any other proper claims but in lieu of and not in
addition to any amount which would thereafter have become payable under the
preceding clause (iv), whichever of the following sums Landlord shall elect:
 
(1)           an amount equal to the Basic Rent and Additional Rent reserved in
this Lease and/or covenanted to be paid for the remainder of the Term of this
Lease (excluding unexercised extension periods), discounted at the rate of five
percent (5%) per year to present worth; provided that, if Tenant shall so
request, Landlord shall at the time of such payment assign and convey the Leased
Property to Tenant, without further consideration, in accordance with the terms
and provisions of Article 17 hereof; or
 
(2)           the Termination Value as set forth in Schedule F hereto, plus any
penalty imposed upon Landlord pursuant to any mortgage affecting Landlord’s
interest in the Leased Property due to Landlord’s prepayment of the debt secured
by said mortgage.
 
Landlord, at Landlord’s option, may make such alterations and/or decorations in
the Leased Property as Landlord, in Landlord’s sole judgment, considers
advisable and necessary for the purpose of reletting the Leased Property; and
the making of such alterations and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.
 
(d)           Receipt of Money Not A Reinstatement; No Accounting.  No receipts
of moneys by Landlord from Tenant after a termination of this Lease by Landlord
shall reinstate, continue or extend the Term of this Lease or affect any notice
theretofore given to Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of rent then due or thereafter falling due, it being agreed
that after the commencement of suit for possession of the Leased Property, or
after final order or judgment for the possession of the Leased Property,
Landlord may demand, receive and collect any moneys due or thereafter falling
due without in any manner affecting such suit, order or judgment, all such
moneys collected being deemed payments on account of the use and occupation of
the Leased Property or, at the election of Landlord, on account of Tenant’s
liability hereunder. Landlord shall have, receive and enjoy as Landlord’s sole
and absolute property, without right or duty to account therefor to Tenant, any
and all sums collected by Landlord as rent or otherwise upon reletting the
Leased Property after Landlord shall resume possession thereof as hereinbefore
provided, including, without limitation upon the generality of the foregoing,
any amounts by which the sum or sums so collected shall exceed the continuing
liability of Tenant hereunder.
 
PID #_______________


 
38

--------------------------------------------------------------------------------

 
 
(e)           Re-entry Not a Termination.  The word “re-enter,” as used in this
Lease, is not and shall not be restricted to its technical legal meaning, but is
used in the broadest sense.  No such taking of possession of the Leased Property
by Landlord shall constitute an election to terminate the Term of this Lease
unless notice of such intention be given to Tenant or unless such termination be
decreed by a court having jurisdiction.
 
(f)           Enforcement Costs.  If an action shall be brought for the
enforcement of any provision of this Lease, in which it shall be determined that
Tenant was in default, Tenant shall pay to Landlord all costs and other expenses
which may become payable as a result thereof, including reasonable attorneys’
fees and expenses. If Landlord shall, without fault on its part, be made a party
to any litigation commenced against Tenant, Tenant shall pay all costs and
reasonable attorneys’ fees incurred or paid by Landlord in connection with such
litigation.
 
(g)           Remedies Cumulative.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and every right and remedy shall be cumulative and in addition to any other
legal or equitable right or remedy given hereunder, or at any time existing. The
failure of Landlord to insist upon the strict performance of any provision or to
exercise any option, right, power or remedy contained in this Lease shall not be
construed as a waiver or a relinquishment thereof for the future. Receipt by
Landlord of any Basic Rent or Additional Rent payable hereunder with knowledge
of the breach of any provision contained in this Lease shall not constitute a
waiver of such breach (other than the prior failure to pay such Basic Rent or
Additional Rent), and no waiver by Landlord of any provision of this Lease shall
be deemed to have been made unless made under signature of an officer of
Landlord.
 
(h)           Notice of Default to Landlord.  Tenant shall give Landlord prompt
notice of any default which occurs and is continuing.
 
24.          NOTICES:
 
All notices and other instruments given or delivered pursuant to this Lease
shall be in writing and sent by prepaid United States registered or certified
mail, return receipt requested, and the giving of such notice or other
communication shall be deemed to have been given (i) when delivered by hand,
(ii) on the earlier of receipt and three (3) Business Days after being sent by
first class registered or certified mail, postage prepaid, return receipt
requested, (iii) when sent by telegram or cable or (iv) on the earlier of
receipt and two (2) days after being sent by a nationally recognized overnight
courier. Copies of notices must be sent to all of the parties listed below,
together with a copy thereof sent by facsimile transmission, if reasonable under
the circumstances; provided, however, that failure to send a copy by facsimile
transmission shall in no event cause any notice sent in accordance with this
Article 24 to be deemed improper. Landlord and Tenant shall each have the right
to specify, from time to time, as its address for purposes of this Lease, any
address and any addressee, in the continental United States, upon giving fifteen
(15) days’ written notice thereof to the other party. The addresses of Landlord
and Tenant for purposes of this Lease, until notice has been given as above
provided, shall be as follows:
 
PID #_______________


 
39

--------------------------------------------------------------------------------

 
 
Landlord:
First States Investors 4000C, LLC
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, Pennsylvania 19046
Attn: Sonya A. Huffman, Senior Vice President – Operations
Attn: Edward J. Matey Jr., Senior Vice President and General Counsel
FAX: 215-887-9856
   
with a copy to:
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, Pennsylvania  19102
Attn:  Eric L. Stern, Esquire
FAX:  215-963-5001
   
and to:
ReNona Chinwendu
Credit Services Representative
Bank of America, N.A.
TX1-492-14-06
901 Main Street
Dallas, Texas 75202
FAX:214-290-9484
   
Tenant:
Wachovia Bank, National Association
Lease Administration-Corporate Real Estate
401 South Tryon Street, NC 0114
Charlotte, North Carolina  28288-0114
FAX: 704-374-6832
   
with copies to:
Wachovia Bank, National Association
Wachovia Legal Division
301 South College Street, 30th Floor, NC 0630
Charlotte, North Carolina  28288-0630
Attn:  Rebecca Reitnauer
FAX: 704-715-4496



PID #_______________


 
40

--------------------------------------------------------------------------------

 


and to:
Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, L.L.P.
Post Office Box 2611
Raleigh, North Carolina 27602-2611
Attention: Francis C. Bagbey, Esquire
FAX: (919)821-6800



Copies of any notice sent only to Landlord or Tenant’s counsel shall not be
binding on either Landlord or Tenant.  Notices by Tenant to Landlord’s Lender
shall be delivered to the above lender at the above notice address or to such
other Landlord’s Lender, or such other address as Landlord or such new
Landlord’s Lender shall specify from time to time, upon not less than twenty
(20) days’ prior notice to Tenant.
 
Any notices to Tenant regarding real estate tax bills shall also be sent to the
following address:
 
Wachovia Bank, National Association
Property Tax Administration-Corporate Tax
1420 Two Wachovia Center – NC 0200
301 South Tryon Street, M-9
Charlotte, North Carolina  28288-0200
 
25.          ESTOPPEL CERTIFICATES:
 
Each party hereto agrees that at any time and from time to time during the term
of this Lease, it will promptly, but in no event later than fifteen (15) days
after request by the other party hereto, execute, acknowledge and deliver to
such other party or to any prospective purchaser, assignee or mortgagee or third
party designated by such other party, a certificate stating (a) that this Lease
is unmodified and in force and effect (or if there have been modifications, that
this Lease is in force and effect as modified, and identifying the modification
agreements); (b) the date to which rent has been paid; (c) whether or not there
is any existing default by Tenant in the payment of Basic Rent, Additional Rent
or any other sum of money hereunder, and whether or not there is any other
existing default by either party hereto with respect to which a notice of
default has been served, and, if there is any such default, specifying the
nature and extent thereof; and (d) whether or not there are any setoffs,
defenses or counterclaims against enforcement of the obligations to be performed
hereunder existing in favor of the party executing such certificate.
 
26.          NO MERGER:
 
There shall be no merger of this Lease or of any leasehold or subleasehold
estate hereby or thereby created with the fee or any other estate or interest or
ownership interest in the Leased Property or any part thereof by reason of the
fact that the same person, firm, corporation or other entity may acquire or own
or hold, directly or indirectly, (a) this Lease or any leasehold or subleasehold
estate created hereby or thereby or any interest in this Lease or in any such
leasehold or subleasehold estate and (b) the fee estate or other estate or
interest or ownership interest in the Leased Property or any part thereof, and
this Lease shall not be terminated for any cause except as expressly provided
herein and any instrument of transfer shall so provide.
 
PID #_______________


 
41

--------------------------------------------------------------------------------

 
 
27.          SURRENDER:
 
(a)           Upon the expiration or earlier termination of the Term of this
Lease, Tenant shall surrender the Leased Property to Landlord in the same
condition and suitable for the same use in which the Leased Property was
originally received from Landlord except as repaired, rebuilt or altered as
required or permitted by this Lease (and/or except for such casualty damage as
Tenant shall not be required to repair or restore hereunder), and except for
ordinary wear and tear. Tenant shall remove from the Leased Property on or prior
to such expiration or earlier termination all property owned or leased by Tenant
from any third party except that agreed upon by Landlord and Tenant in writing,
which agreement shall be entered into at least thirty (30) days prior to the
expiration or earlier termination of the term of this Lease, and shall repair
any damage caused by such removal. Property not so removed shall become the
property of Landlord, which may cause such property to be removed from the
Leased Property and disposed of, but the cost of any such removal and
disposition and of repairing any damage caused by such removal shall be borne by
Tenant.
 
(b)           Except for surrender upon the expiration or earlier termination of
the Term of this Lease, no surrender to Landlord of this Lease or of the Leased
Property shall be valid or effective unless agreed to and accepted in writing by
Landlord.
 
28.          SEPARABILITY:
 
Each provision contained in this Lease shall be separate and independent and the
breach of any such provision by Landlord shall not discharge or relieve Tenant
from its obligation to perform each obligation of this Lease to be performed by
Tenant.  If any provision of this Lease or the application thereof to any person
or circumstance shall to any extent be invalid and unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and shall be
enforceable to the extent permitted by law.
 
29.          BINDING EFFECT; MERGER, CONSOLIDATION AND DISPOSAL OF ASSETS:
 
(a)           Binding Effect.  All provisions contained in this Lease shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and permitted assigns and sublessees of Landlord and Tenant to the
same extent as if each such successor or assign or sublessee were named as a
party hereto.
 
PID #_______________


 
42

--------------------------------------------------------------------------------

 


(b)           Mergers, Consolidations.  Tenant may engage in an Event (defined
below) only in accordance with this Article 29.  Tenant may merge with, be
acquired by or consolidate into another corporation, association, partnership,
or other business organization, and Tenant may acquire by merger or
consolidation or stock or asset purchase (other than in the ordinary course of
business not requiring bank regulatory approvals) another corporation,
association, partnership, or other business organization, sell or otherwise
dispose of all or substantially all of the assets of Tenant, dispose of by
merger, consolidation or otherwise, a subsidiary or subsidiaries (in one
transaction or a series of related transactions) which constitute twenty-five
percent (25%) or more of the consolidated assets of Tenant and its subsidiaries,
acquire all or substantially all of the assets of a corporation, association,
partnership or other business organization (other than in the ordinary course of
business not requiring bank regulatory approval), or engage in a leveraged
buyout transaction or engage in a leveraged recapitalization involving the
distribution of borrowed funds to its shareholders (“Event”), if, immediately
after giving effect to the Event, Tenant, if it is the surviving entity, or the
surviving entity or transferee in the event Tenant does not remain in existence
following consummation of the Event (in either case, the “Surviving Entity”) (i)
shall comply with the rules set forth in paragraph (c) below, (ii) shall have
total consolidated common stockholder’s equity of at least One Billion Five
Hundred Million Dollars ($1,500,000,000), calculated in accordance with
generally accepted accounting principles, (iii) shall have capital adequacy
ratios which satisfy the requirements of the Office of the Comptroller of the
Currency and other applicable bank regulatory agencies, it being understood that
the approval of the Event by applicable bank regulatory agencies shall
constitute satisfaction of any such requirements, and (iv) shall deliver to
Landlord an acknowledged instrument in recordable form assuming all obligations,
covenants and responsibilities of Tenant hereunder and agreeing to confirm the
binding effect on the Surviving Entity of other documents to which Tenant is a
party as requested by Landlord and/or Landlord’s Lender; provided however, that
failure to deliver such instrument before the consummation of the transaction
shall not constitute an event of default; and (v) no event of default shall have
occurred and be continuing under this Lease. If the Event results in a violation
of clause (ii) or (iii) of this paragraph (b) where there is no concurrent
violation of paragraph (c) below, Landlord, at its option, may exercise its
rights under paragraph (d)(i) below. It is understood and agreed that Landlord’s
sole remedy for any violation of this Article 29 shall be, at Landlord’s option,
to exercise Landlord’s rights under paragraph (d) of this Article 29.
 
(c)           Credit Rating Rules.  The following rules relating to the
Surviving Entity’s Credit Rating must be complied with:
 
(i)           Notwithstanding any other provision of this paragraph (c), there
shall be no restrictions on or requirements resulting from Events under this
paragraph (c) if the Surviving Entity’s credit rating on its long-term senior
unsecured indebtedness (that is not defeased, guaranteed or otherwise supported
by credit enhancement) from Moody’s Investors Service, Inc. (“Credit Rating”) is
not (within the time periods referred to in (c)(ii) below) lower than Tenant’s
Credit Rating immediately preceding the Event. If Moody’s Investors Service,
Inc. ceases to provide a Credit Rating, the Credit Rating will be the equivalent
rating from Standard & Poor’s Corporation, or, if Standard & Poor’s Corporation
ceases to provide a Credit Rating, the Credit Rating will be the equivalent
rating from a rating organization reasonably acceptable to Landlord and Tenant.
 
(ii)           For purposes of this Article 29, an Event will be deemed to
result in a decrease in the Surviving Entity’s Credit Rating only if either (A)
within ninety (90) days after the Event the Surviving Entity’s Credit Rating is
lower than Tenant’s Credit Rating prior to the Event or (B) after the
announcement date of the Event but within ninety (90) days after the Event the
Surviving Entity is placed on credit watch with negative implications by Moody’s
Investors Service, Inc., and is subsequently downgraded prior to being taken off
such credit watch.
 
PID #_______________


 
43

--------------------------------------------------------------------------------

 
 
(iii)           There shall be no restrictions on or requirements resulting from
Events under this paragraph (c) if the Surviving Entity’s Credit Rating is not
below Baal.
 
(iv)           The Event may not result in the Surviving Entity’s Credit Rating
being below Baa3. If the Event results in the Surviving Entity’s Credit Rating
being below Baa3, Landlord, at its option, may exercise its rights under
paragraph (d)(i) below.
 
(v)           If the Event results in the Surviving Entity’s Credit Rating being
either Baa2 or Baa3:
 
(A)           The Surviving Entity will be required to provide Landlord with
security in the form of either (1) a letter of credit from a domestic bank
(other than an affiliate of Tenant) having a Credit Rating of A2 or better or
(2) security in the form of cash or securities (including certificates of
deposit) considered to be the equivalent of cash under generally accepted
accounting principles (“Security”) in an amount and on terms reasonably
acceptable to Landlord and Landlord’s Lender (and in no event less than any
amount required to be provided by Landlord to Landlord’s Lender under the terms
of the mortgage or other documents executed by Landlord to purchase, finance or
refinance the Leased Property with all earnings on such Security being retained
as additional Security, and with the Surviving Entity providing Landlord and
Landlord’s Lender with a representation that the Surviving Entity is not
insolvent and providing such Security will not render the Surviving Entity
insolvent) which Security will be additional security for the Surviving Entity’s
obligations under the Lease;
 
(B)           If the Surviving Entity’s Credit Rating subsequently rises above
Baa2, the Security will no longer be required (unless required following a
subsequent Event);
 
(C)           If, prior to rising above Baa2, the Surviving Entity’s Credit
Rating subsequently falls below Ba2 for any reason, Landlord, at its option, may
exercise its rights under paragraph (d)(ii) below, at any time thereafter prior
to such Credit Rating being raised to Ba2 or higher.
 
(d)           Landlord’s Option to Require the Surviving Entity to Purchase the
Leased Property.
 
(i)           If the Landlord exercises its option under paragraph (b) or
(c)(iv) above, the Surviving Entity will be required to purchase the Leased
Property on an Installment Payment Date designated by Landlord and in accordance
with Article 17 hereof for a price equal to the greater of (A) the applicable
Termination Value and (B) the fair market value of the Leased Property, plus, in
either case, any prepayment penalty or premium imposed by Landlord’s Lender as a
result of such transaction.
 
(ii)           If Landlord exercises its option under paragraph (c)(v)(C) above,
the Surviving Entity will be required to purchase the Leased Property on an
Installment Payment Date designated by Landlord and in accordance with Article
17 hereof for a price equal to Termination Value, without any premium or
penalty.
 
PID #_______________


 
44

--------------------------------------------------------------------------------

 
 
(e)           No Restrictions on Events with Certain Subsidiaries.  It is
understood and agreed that there shall be no restrictions on or requirements
resulting from Events under this Article 29 where the only parties involved in
such Events are Tenant and/or direct or indirect eighty percent (80%) or more
owned subsidiaries of Tenant.
 
30.          SHOWING:
 
During the one year period preceding the date on which the Term of this Lease
shall terminate or fully expire, Landlord may show the Leased Property to
prospective tenants or purchasers at such reasonable times during normal
business hours as Landlord may select upon reasonable prior notice to Tenant.
 
31.          NATURE OF LANDLORD’S OBLIGATIONS:
 
Anything in this Lease to the contrary notwithstanding, no recourse or relief
shall be had under any rule of law or equity, statute or constitution or by any
enforcement of any assessments or penalties, or otherwise or based on or in
respect of this Lease (whether by breach of any obligation, monetary or
non-monetary), against Landlord (or any officer or partner of Landlord or any
predecessor or successor corporation (or other entity) of Landlord), it being
expressly understood that any obligations of Landlord under or relating to this
Lease are solely obligations payable out of the Leased Property and are
compensable solely therefrom. It is expressly understood that all such liability
is and is being expressly waived and released as a condition of and as a
condition for the execution of this Lease, and Tenant expressly waives and
releases all such liability as a condition of, and as consideration for, the
execution of this Lease.
 
32.          SUBORDINATION:
 
(a)           Subject to Landlord's compliance with the requirements of
Paragraph 32(b) below, this Lease is and shall be subject and subordinate to all
ground or underlying leases of the Leased Property and to all mortgages that may
now or hereafter be secured upon such leases or the Leased Property and to any
and all renewals, modifications, consolidations, replacements and extensions
thereof, provided that in connection with the transfer of any interest of
Landlord in the Leased Property or any portion thereof, whether through
foreclosure or otherwise, Tenant's possession and right to occupy the Leased
Property or any portion thereof shall not be disturbed so long as Tenant is not
in default hereunder beyond any applicable cure period, this Lease shall
continue in full force and effect and Tenant shall attorn to such party and
shall execute, acknowledge and deliver any instrument that has for its purpose
and effect the confirmation of such attornment.
 
(b)           Landlord shall deliver to Tenant for execution a subordination,
non-disturbance and attornment agreement from its institutional first Landlord’s
Mortgagee, substantially in the form attached hereto as Schedule I or in another
form reasonably satisfactory to Tenant and such Landlord’s Mortgagee, duly
executed by Landlord and such Landlord’s Mortgagee.  As a condition to the
subordination of this Lease to any future first institutional mortgage or ground
lease, Landlord shall obtain for the benefit of Tenant a subordination,
non-disturbance and attornment agreement from the holder of such mortgage or
ground lease.
 
PID #_______________


 
45

--------------------------------------------------------------------------------

 
 
33.          GRANTING OF EASEMENTS:
 
If no event of default hereunder has occurred and is continuing, Landlord will
join with Tenant, from time to time at the request of Tenant (and at Tenant’s
sole cost and expense), with respect to their interests in the Leased Property
to (i) sell, assign, convey or otherwise transfer an interest in any Leased
Property to any person legally empowered to take such interest under the power
of eminent domain, (ii) grant, in the ordinary course of business, easements,
licenses, rights of way and other rights and privileges in the nature of
easements, (iii) release, in the ordinary course of business, existing easements
and appurtenances which benefit the Leased Property, (iv) dedicate or transfer
unimproved portions of the Leased Property for road, highway or other public
purposes, (v) execute petitions to have the Leased Property annexed to any
municipal corporation or utility district, (vi) execute amendments to any
covenants and restrictions affecting the Leased Property and (vii) execute and
deliver any instrument, in form and substance reasonably acceptable to Landlord
and Landlord’s Lender, necessary or appropriate to make or confirm such grants
or releases to any person, with or without consideration, but only, except in
connection with any temporary condemnation or any Routine Condemnation, if
Landlord shall have received (x) a certificate of an authorized officer of
Tenant stating that such grant or release was granted in the ordinary course of
Tenant’s business, does not interfere with and is not detrimental to the conduct
of business on the Leased Property and does not materially impair the usefulness
of the Leased Property or materially impair the fair market value of the Leased
Property or materially impair Landlord’s interest in the Leased Property, (y) a
certificate stating the consideration, if any, being paid for said sale, grant,
easement, license, release, right of way, petition, amendment or other such
instruments described in this Article 33, is in the opinion of Tenant fair and
adequate; and (z) a duly authorized and binding undertaking of Tenant, in form
and substance satisfactory to Landlord and Landlord’s Lender, to remain
obligated under this Lease and under any instrument executed by Tenant
consenting to the assignment of Landlord’s interest in this Lease as security
for indebtedness, as though such easement, license, right-of-way or other right
or privilege has not been granted or released, and to perform all obligations of
the grantor or party effecting the release under such instrument of grant or
release during the Term of this Lease.  Notwithstanding anything herein to the
contrary, Tenant’s obligations to pay the reasonable attorney’s fees for each of
Landlord and Landlord’s Lender in connection with the execution and delivery of
any easement or other instrument pursuant to this Article 33 shall not exceed
$5,625 for each of Landlord’s and Landlord’s Lender’s counsel in any single
request by Tenant for one or more related easements or other
instruments.  Notwithstanding anything herein to the contrary, Landlord and
Landlord’s Lender shall have a period of 30 days to review the instruments and
the materials requested under this Article 33.  If Landlord or Landlord’s Lender
shall fail to execute any such deeds, easements, releases or such other
instruments as may be specifically requested by Tenant in such 30 day period,
then Tenant may deliver to Landlord and Landlord’s Lender further notice
requesting the delivery of said documents.  Tenant’s notice shall specify in
capital letters and bold face type that if Landlord or Landlord’s Lender shall
fail to return the requested documents within ten (10) days, or shall fail to
specify what corrections need be made to such documents or why, specifically,
Landlord or Landlord’s Lender objects to the delivery of such documents, then
Tenant intends to deliver such instruments to Landlord’s or Landlord’s Lender’s
attorney-in-fact.  Subject to the foregoing provision, in the event Landlord or
Landlord’s Lender fail to deliver any such deeds, easements, releases or other
instruments within the 30 day period required above, subject to the additional
10 day notice required above, then in such event, Tenant is hereby authorized to
act as the attorney-in-fact for Landlord and Landlord’s Lender to execute and
deliver on behalf of Landlord and Landlord’s Lender any all deeds, easements,
releases and other instruments required; provided, however, that no instrument
executed by Tenant as attorney-in-fact shall contain any covenants other than
quitclaim covenants.  For purposes of this Article 33, commencing on March 31,
2004, and on and as of each March 31 thereafter during the Term of this Lease,
the limitations on attorneys fees for Landlord and Landlord’s Lender set forth
in this Article 33 shall be calculated as the amount equal to the product
derived by multiplying $5,625 by one plus the percentage by which the CPI for
such calendar year exceeds the Base Price Index.  In the event the information
necessary to calculate this amount shall not have been published in sufficient
time to permit such calculation to be made on or before March 31 during any
year, the limitation shall be calculated by using the CPI for the latest month
for which it has been published.  After publication of the relevant information,
Landlord and Tenant shall make appropriate adjustment of the limitation.  In no
event shall the limitation on attorney’s fees of $5,625 be reduced as a result
of any decrease in the CPI.
 
PID #_______________


 
46

--------------------------------------------------------------------------------

 
 
34.          RECORDING OF LEASE:
 
Landlord and Tenant will execute, acknowledge, deliver and cause to be recorded
or filed in the manner and place required by any present or future law a
memorandum of this Lease or, if required by law, this Lease, and all other
instruments, including, without limitation, financing statements, continuation
statements, releases and instruments of similar character, which shall be
reasonably requested by Landlord or Tenant as being necessary or appropriate in
order to protect their respective interests in the Leased Property or to publish
notice of or to create, maintain and protect or terminate or release the lien
and security interest intended to be created by any assignment of Landlord’s
interest in this Lease (and the interest of Landlord’s Lender in this Lease) or
any mortgage upon, and the interest of Landlord’s Mortgagee in, the Leased
Property. If either Landlord or Tenant shall fail to comply with this paragraph,
Tenant or Landlord, as the case may be, shall be and is hereby irrevocably
appointed the agent and attorney-in-fact of Landlord or Tenant, as the case may
be, to comply therewith, but this sentence shall not prevent any default in the
observance of this Article 34 by the Tenant from constituting an event of
default hereunder.
 
35.         MISCELLANEOUS:
 
No term or provision hereof may be amended, changed, waived, discharged or
terminated orally, but only by an instrument signed by the party against whom
enforcement thereof is sought. Landlord may not enter into any amendment,
modification or supplement to any trust indenture, mortgage or other document
with any Landlord’s Mortgagee which has a material and adverse effect on the
right or obligations of Tenant hereunder without the prior written consent of
Tenant, and any such amendment, modification or supplement executed without
Tenant’s prior written consent shall have no binding effect on Tenant
hereunder.  No failure, delay, forbearance or indulgence on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, or as an acquiescence in any breach, nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Any provision of this Lease which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Lease and the rights and obligations in respect hereof
shall be governed by, and construed and interpreted in accordance with, the laws
of the Commonwealth of Pennsylvania, except where the laws of the State where
the Leased Property is located require such State’s own law to apply. All
headings are for reference only and shall not be considered as part of this
Lease. This Lease may be executed in any number of counterparts, each of which
shall be an original, and such counterparts together shall constitute but one
and the same instrument.
 
PID #_______________
 
47

--------------------------------------------------------------------------------


 
36.         REASONABLE ATTORNEYS’ FEES:
 
Notwithstanding anything herein to the contrary, the obligation of Tenant to
reimburse Landlord for or to pay reasonable attorneys’ fees shall mean
reasonable attorneys’ fees actually incurred without reference to or giving
effect to N.C.G.S. Section 6-21.2(2) or any similar provision of the law of the
state in which the Leased Property is located.
 
37.         ENTIRE AGREEMENT:
 
This Lease constitutes the entire agreement between the parties hereto with
respect to the Leased Property, and supercedes all prior oral or written
agreements, commitments, or understandings with respect to the Leased Property,
including the Original Lease.  No representations or warranties have been made
by Landlord or Tenant except as specifically set forth in this Lease, and no
oral or written expression or non-verbal conduct of a person intended by such
person a substitute for oral or written expression will be attributed to
Landlord or the Tenant as a warranty or representation except as specifically
set forth in this Lease.  Paragraph and subparagraph headings are inserted
herein for ease of reference only, and not for purposes of expressing or
amending in any way the substantive agreement of the parties.
 
38.         TERMINATION OF ORIGINAL LEASE:
 
The Original Lease as it pertains to the Leased Property is hereby terminated
effective as of 11:59 P.M., March 31, 2003.
 
PID #_______________


 
48

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Landlord and Tenant hereto have each caused this Lease to be
duly executed and delivered in their respective names and behalves, all by
authority duly given, as of the day and year first above written.
 

   
FIRST STATES INVESTORS 4000B, LLC
       
ATTEST:
 
By:
     
Name:  Sonya A. Huffman
   
Title:  Vice President
           
WACHOVIA BANK, NATIONAL
ASSOCIATION
ATTEST:
 
By:
     
Name:
 
 
Title:



PID #_______________


 
49

--------------------------------------------------------------------------------

 


Lease Schedules
 
1.           Schedule A – Description of Leased Property
2.           Schedule B – Rent Schedule – Basic Rent
3.           Schedule C – Environmental Reports
4.           Schedule C-1 – Tenant’s Environmental and Asbestos Reports
5.           Schedule D – Title Reports
6.           Schedule E – Intentionally Omitted
7.           Schedule F – Termination Value
8.           Schedule G – Representations and Warranties for Substituted Parcels
9.           Schedule H – Group A Properties Subleases
10.         Schedule I -    Form of Subordination, Non-Disturbance and
Attornment Agreement


PID #_______________


 
50

--------------------------------------------------------------------------------

 
 


Lease Schedules
 
1. 
Schedule A – Description of Leased Property

2. 
Schedule B – Rent Schedule – Basic Rent

3. 
Schedule C – Environmental Reports

4. 
Schedule C-1 – Tenant’s Environmental and Asbestos Reports

5. 
Schedule D – Title Reports

6. 
Schedule E – Intentionally Omitted

7. 
Schedule F – Termination Value

8. 
Schedule G – Representations and Warranties for Substituted Parcels

9. 
Schedule H – Group A Properties Subleases

10. 
Schedule I -    Form of Subordination, Non-Disturbance and Attornment Agreement


 
PID #______________
 
1

--------------------------------------------------------------------------------

 


SCHEDULE A
 
DESCRIPTION OF LEASED PROPERTY

 
PID #______________
 
 

--------------------------------------------------------------------------------

 
 
[exa.jpg]


--------------------------------------------------------------------------------


 
SCHEDULE B
 
RENT SCHEDULE – BASIC RENT
 
A Group Properties - Quarterly Rent

 
PID
 
Bldg Name
 
Address
 
City
 
State
 
A Group
Quarterly
Payments
 
081261
 
North Boca Raton
 
3601 N Federal Hwy
 
Boca Raton
 
FL
    19,921  
081169
 
Westside
 
4328 Blanding Blvd
 
Jacksonville
 
FL
    49,064  
081172
 
South Mandarin
 
12222 San Jose Blvd
 
Jacksonville
 
FL
    15,779  
081163
 
Regency
 
9580 Regency Square Blvd
 
Jacksonville
 
FL
    66,149  
081230
 
Combee Road
 
1414 S Combee Rd
 
Lakeland
 
FL
    13,193  
081149
 
Lantana Road
 
1500 W Lantana Rd
 
Lantana
 
FL
    26,679  
081121
 
Ridge Road
 
8423 Ridge Rd
 
New Port Richey
 
FL
    13,048  
081109
 
Rockledge
 
201 Barton Blvd
 
Rockledge
 
FL
    15,805  
090318
 
Toco Hills
 
2942 N Druid Hills Rd NE
 
Atlanta
 
GA
    17,016  
090289
 
Perimeter Center Branch
 
4570 Ashford Dunwoody Rd
 
Atlanta
 
GA
    59,094  
090130
 
Washington Road Branch
 
2835 Washington Rd
 
Augusta
 
GA
    33,182  
090128
 
Walton Way Branch
 
1478 Walton Way
 
Augusta
 
GA
    28,987  
090036
 
Hapeville
 
590 S Central Ave
 
Hapeville
 
GA
    48,191  
090158
 
Stephenson Avenue Branch
 
6999 Abercorn St
 
Savannah
 
GA
    17,867  
250211
 
Sardis Crossing Branch
 
1607 North Sardis Road
 
Charlotte
 
NC
    11,647  
250115
 
Main Office
 
2565 Lewisville Clemmons Rd
 
Clemmons
 
NC
    12,966  
250945
 
Viewmont Branch
 
1453 2nd St NE
 
Hickory
 
NC
    16,598  
250349
 
Main Office
 
701 S Main St
 
King
 
NC
    13,838  
250289
 
Main Office
 
145 N Main St
 
Marion
 
NC
    21,244  
250305
 
Main Office
 
515 N Madison Blvd
 
Roxboro
 
NC
    32,444  
250358
 
Main Office
 
101 Main St W
 
Valdese
 
NC
    27,268  
250312
 
Waynesville Main
 
339 Russ Ave
 
Waynesville
 
NC
    22,449  
250334
 
Main Office
 
210 W Main St
 
Wilkesboro
 
NC
    14,330  
Total
                    596,759  

    
PID #______________
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
ENVIRONMENTAL REPORTS
 
First States Group, L.P. has obtained Environmental Reports prepared by Entrix,
Inc. dated
December, 2002 for the following addresses:
 
Property Name
 
Address
 
City
 
County
 
State
                 
Clemmons
 
2565 Lewisville-Clemmons Rd.
 
Clemmons
 
Forsyth
 
NC
Combee
 
1414 South Combee Road
 
Lakeland
 
Polk
 
FL
Hapeville
 
590 S. Central Avenue
 
Hapeville
 
Fulton
 
GA
King Main
 
701 S. Main St.
 
King
 
Stokes
 
NC
Lantana
 
1500 West Lantana Road
 
Lantana
 
Palm Beach
 
FL
Marion Main
 
129 N. Main St.
 
Marion
 
McDowell
 
NC
Monument Rd
 
9580 Regency Square Blvd
 
Jacksonville
 
Duval
 
FL
North Boca Raton
 
3601 N. Federal Hwy
 
Boca Raton
 
Palm Beach
 
FL
Perimeter Center
 
4570 Ashford Dunwoody Road
 
Atlanta
 
DeKalb
 
GA
Ridge Road
 
8423 Moon Lake Road
 
New Port Richey
 
Pasco
 
FL
Rockledge
 
201 Barton Blvd
 
Rockledge
 
Brevard
 
FL
Roxboro Main
 
315 N. Madison Blvd.
 
Roxboro
 
Person
 
NC
Russ Avenue
 
405 Russ Avenue
 
Waynesville
 
Haywood
 
NC
S. Mandarin
 
2222 San Jose Blvd
 
Jacksonville
 
Duval
 
FL
Sardis Road
 
1607 N. Sardis Road Extension
 
Charlotte
 
Mechlenburg
 
NC
Stephenson
 
16 Stephenson Ave. at Abercorn Extension
 
Savannah
 
Chatham
 
GA
Toco Hills
 
2942 N. Druid Hills Road
 
Atlanta
 
DeKalb
 
GA
Valdese Main
 
101 Main St.
 
Valdese
 
Burke
 
NC
Viewmont
 
1453 Second Street NW
 
Hickory
 
Catawba
 
NC
Walton Way
 
1478 Walton Way
 
Augusta
 
Richmond
 
GA
Washington Road
 
2835 Washington Road
 
Augusta
 
Richmond
 
GA
Westside
 
4329  Blanding Blvd
 
Jacksonville
 
Duval
 
FL
Wilkesboro Main
  
210 West Main St.
  
Wilkesboro
  
Wilkes
  
NC


 
PID #______________
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C-1
TENANT’S ENVIRONMENTAL AND ASBESTOS REPORTS
PREFCO PROPERTIES
PID
 
Bldg Name
 
Address
 
City
 
State
 
Group
 
Environmental Reports
 
RSF
081261
 
North Boca Raton
 
3601 N Federal Hwy
 
Boca Raton
 
FL
 
A
 
Asbestos Assessment - LAW - 11/91
 
4,545
                       
Radon Survey - LAW - 11/91
                           
UST Survey - LAW - 11/91 - No UST Found
   
081169
 
Westside
 
4328 Blanding Blvd
 
Jacksonville
 
FL
 
A
 
Asbestos Assessment - ECS - 6/99
 
11,194
081172
 
South Mandarin
 
12222 San Jose Blvd
 
Jacksonville
 
FL
 
A
 
Asbestos Assessment - PSI - 8/97
 
3,600
081163
 
Regency
 
9580 Regency Square Blvd
 
Jacksonville
 
FL
 
A
 
Asbestos Assessment - ECS - 6/99
 
15,092
081230
 
Combee Road
 
1414 S Combee Rd
 
Lakeland
 
FL
 
A
 
Asbestos Assessment - LAW - 10/91
 
3,010
                       
Radon Survey - LAW - 10/91
                           
UST Survey - LAW - 10/91 - No UST Found
   
081149
 
Lantana Road
 
1500 W Lantana Rd
 
Lantana
 
FL
 
A
 
Asbestos Assessment - PSI - 7/99
 
6,087
                       
Operations & Maintenance Plan (O&M) - 7/99
                           
Asbestos Abatement - 7/00
   
081121
 
Ridge Road
 
8423 Ridge Rd
 
New Port Richey
 
FL
 
A
 
Asbestos Assessment - ECS - 5/99
 
2,977
081109
 
Rockledge
 
201 Barton Blvd
 
Rockledge
 
FL
 
A
 
Asbestos Assessment - PSI - 8/15/00
 
3,606
                       
Asbestos Abatement - 9/00
                           
Radon Survey - LAW - 10/91
   
090318
 
Toco Hills
 
2942 N Druid Hills Rd NE
 
Atlanta
 
GA
 
A
 
No File
 
4,000
090289
 
Perimeter Center Branch
 
4570 Ashford Dunwoody Rd
 
Atlanta
 
GA
 
A
 
No File
 
13,891
090130
 
Washington Road Branch
 
2835 Washington Rd
 
Augusta
 
GA
 
A
 
No File
 
7,800
090128
 
Walton Way Branch
 
1478 Walton Way
 
Augusta
 
GA
 
A
 
No File
 
6,814
090036
 
Hapeville
 
590 S Central Ave
 
Hapeville
 
GA
 
A
 
No File
 
11,328
090158
 
Stephenson Avenue Branch
 
6999 Abercorn St
 
Savannah
 
GA
 
A
 
No File
 
4,200
250211
 
Sardis Crossing Branch
 
1607 North Sardis Road
 
Charlotte
 
NC
 
A
 
Phase I/Asbestos Assessment - E.I. - 10/99
 
3,364
250115
 
Main Office
 
2565 Lewisville Clemmons Rd
 
Clemmons
 
NC
 
A
 
Asbestos Assessment - E.I. - 9/97
 
3,745
                       
Asbestos Abatement - 4/98
   
250945
 
Viewmont Branch
 
1453 2nd St NE
 
Hickory
 
NC
 
A
 
Phase II/Asbestos Assessment - E.I. - 10/99
 
4,794
250349
 
Main Office
 
701 S Main St
 
King
 
NC
 
A
 
Asbestos Assessment - E.I. - 12/00
 
3,997
                       
Operations & Maintenance Plan (O&M) - 12/00
   
250289
 
Main Office
 
145 N Main St
 
Marion
 
NC
 
A
 
Asbestos Assessment - E.I. - 5/00
 
6,136
                       
Operations & Maintenance Plan (O&M) - 10/00
                           
O & M Reinspection - 11/01
                           
Phase II - Alliance - 4/90
   
250305
 
Main Office
 
515 N Madison Blvd
 
Roxboro
 
NC
 
A
 
Asbestos Assessment - E.I. - 10/00
 
9,371
                       
Operations & Maintenance Plan (O&M) - 11/00
                           
O & M Reinspection - 9/01
   
250358
 
Main Office
 
101 Main St W
 
Valdese
 
NC
 
A
 
Asbestos Assessment - E.I. - 5/00
 
7,876
                       
Asbestos Abatement - 5/00
                           
Operations & Maintenance Plan (O&M) - 11/00
                           
O & M Reinspection - 11/01
   
250312
 
Waynesville Main
 
339 Russ Ave
 
Waynesville
 
NC
 
A
 
Asbestos Assessment - E.I. - 11/00 - None Detected
 
6,484
250334
 
Main Office
 
210 W Main St
 
Wilkesboro
 
NC
 
A
 
N/A - Built in 1986
 
4,139
 
  
 
  
23
  
 
  
 
  
A Total
  
 
  
148,050


 
PID #______________
 
1

--------------------------------------------------------------------------------

 

SCHEDULE D
 
TITLE REPORTS
 
First States Group, L.P. has obtained Title Reports prepared by Chicago Title
Insurance
Company for the following addresses:
 
Property Name
 
Title Commitment No.
 
Property Address
 
City
 
State
                 
Clemmons
 
PHI-02-15725/CSU #122203284
 
2565 Lewisville-Clemmons Rd.
 
Clemmons
 
NC
                 
Combee
 
PHI-02-15750/CSU #122203233
 
1414 South Combee Road
 
Lakeland
 
FL
                 
Hapeville
 
PHI-02-15701/CSU #122203249
 
590 S. Central Avenue
 
Hapeville
 
GA
                 
King Main
 
PHI-02-15739/CSU #122203286
 
701 S. Main St.
 
King
 
NC
                 
Lantana
 
PHI-02-15678/CSU #122203226
 
1500 West Lantana Road
 
Lantana
 
FL
                 
Marion Main
 
PHI-02-15730/CSU #122203271
 
129 N. Main St.
 
Marion
 
NC
                 
Monument Rd
 
PHI-02-15672/CSU #122203213
 
9580 Regency Square Blvd
 
Jacksonville
 
FL
                 
North Boca Raton
 
PHI-02-15749/CSU #122203227
 
3601 N. Federal Hwy
 
Boca Raton
 
FL
                 
Perimeter Center
 
PHI-02-15696/CSU #122203244
 
4570 Ashford Dunwoody Road
 
Atlanta
 
GA
                 
Ridge Road
 
PHI-02-15679/CSU #122203229
 
8423 Moon Lake Road
 
New Port Richey
 
FL
                 
Rockledge
 
PHI-02-15661//CSU #122203210
 
201 Barton Blvd
 
Rockledge
 
FL
                 
Roxboro Main
 
PHI-02-15735/CSU #122203293
 
315 N. Madison Blvd.
 
Roxboro
 
NC
                 
Russ Avenue
 
PHI-02-15729/CSU #122203266
 
405 Russ Avenue
 
Waynesville
 
NC
                 
S. Mandarin
 
PHI-02-15669/CSU #122203215
 
2222 San Jose Blvd
 
Jacksonville
 
FL
                 
Sardis Road
 
PHI-02-15732/CSU #122203272
 
1607 N. Sardis Road Extension
 
Charlotte
 
NC


 
PID #______________
 
 

--------------------------------------------------------------------------------

 


Property Name
 
Title Commitment No.
 
Property Address
 
City
 
State
                 
Stephenson
 
PHI-02-2064 /CSU #122203237
 
16 Stephenson Ave. at Abercorn Extension
 
Savannah
 
GA
                 
Toco Hills
 
PHI-02-15697/CSU #122203245
 
2942 N. Druid Hills Road
 
Atlanta
 
GA
                 
Valdese Main
 
PHI-02-15716/CSU #122203263
 
101 Main St.
 
Valdese
 
NC
                 
Viewmont
 
PHI-02-15721/CSU #122203270
 
1453 Second Street NW
 
Hickory
 
NC
                 
Walton Way
 
PHI-R02-3677/CSU #122203255
 
1478 Walton Way
 
Augusta
 
GA
                 
Washington Road
 
PHI-02-15690/CSU #122203256
 
2835 Washington Road
 
Augusta
 
GA
                 
Westside
 
PHI-02-15673/CSU #122203217
 
4329 Blanding Blvd
 
Jacksonville
 
FL
                 
Wilkesboro Main
  
PHI-02-15745/CSU #122203288
  
210 West Main St.
  
Wilkesboro
  
NC

 
PID #______________
 
2

--------------------------------------------------------------------------------

 

SCHEDULE E
 
INTENTIONALLY OMITTED

 
3

--------------------------------------------------------------------------------

 

SCHEDULE F
 
TERMINATION VALUE
 
Termination Schedule Group A


Property Name
 
North Boca Raton
   
Westside
   
South Marndarin
   
Monument Road
   
Combee Road
   
Lantana Road
   
Ridge Road
   
Rockledge
   
Toco Hills
 
PID #
 
PID#081261
   
PID#081169
   
PID#081172
   
PID#081163
   
PID#081230
   
PID#081149
   
PID#081149
   
PID# 081121
   
PID#90318
                                                             
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
     
Value
   
Value
   
Value
   
Value
   
Value
   
Value
   
Value
   
Value
   
Value
                                                         
5/31/2003
    2,174,883.83       5,650,399.11       1,679,465.40       6,693,688.34      
1,415,079.73       2,877,674.53       1,454,225.76       1,889,364.55      
1,841,581.14  
8/31/2003
    2,163,236.94       5,619,665.19       1,670,541.43       6,658,696.36      
1,407,542.59       2,862,320.69       1,446,390.10       1,878,981.76      
1,831,745.26  
11/30/2003
    2,145,432.98       5,573,160.96       1,656,829.69       6,604,348.53      
1,395,979.94       2,838,793.25       1,434,460.38       1,863,376.19      
1,816,683.46  
2/28/2004
    2,127,530.02       5,526,441.75       1,643,035.29       6,549,620.10      
1,384,349.24       2,815,129.80       1,422,468.74       1,847,708.16      
1,801,535.51  
5/31/2004
    2,109,537.93       5,479,503.01       1,629,170.28       6,494,595.69      
1,372,659.52       2,791,346.97       1,410,418.71       1,831,969.41      
1,786,311.43  
8/31/2004
    2,091,465.33       5,432,337.15       1,615,245.76       6,439,355.84      
1,360,918.96       2,767,459.77       1,398,313.03       1,816,150.70      
1,771,020.17  
11/30/2004
    2,073,301.98       5,384,947.78       1,601,249.35       6,383,814.64      
1,349,118.30       2,743,451.03       1,386,147.92       1,800,259.99      
1,755,651.39  
2/28/2005
    2,055,038.91       5,337,341.64       1,587,169.71       6,327,890.43      
1,337,249.11       2,719,305.30       1,373,920.40       1,784,306.25      
1,740,195.85  
5/31/2005
    2,036,675.29       5,289,516.72       1,573,006.19       6,271,580.51      
1,325,310.86       2,695,021.48       1,361,629.95       1,768,288.83      
1,724,652.84  
8/31/2005
    2,018,227.51       5,241,426.82       1,558,784.50       6,215,094.84      
1,313,321.83       2,670,631.82       1,349,278.54       1,752,172.46      
1,709,041.11  
11/30/2005
    1,999,684.10       5,193,101.37       1,544,487.05       6,158,291.60      
1,301,269.46       2,646,114.08       1,336,864.48       1,735,980.22      
1,693,347.68  
2/28/2006
    1,981,040.18       5,144,557.25       1,530,105.75       6,101,102.79      
1,289,148.06       2,621,458.31       1,324,387.52       1,719,724.33      
1,677,566.84  
5/31/2006
    1,962,295.06       5,095,792.70       1,515,640.05       6,043,526.04      
1,276,957.14       2,596,663.56       1,311,847.19       1,703,404.22      
1,661,697.95  
8/31/2006
    1,943,452.33       5,046,730.05       1,501,105.51       5,985,728.89      
1,264,706.55       2,571,744.96       1,299,237.08       1,686,974.50      
1,645,748.86  
11/30/2006
    1,924,508.80       4,997,419.15       1,486,491.15       5,927,597.07      
1,252,389.20       2,546,691.38       1,286,560.96       1,670,464.81      
1,629,713.67  
2/28/2007
    1,905,463.97       4,947,887.61       1,471,792.30       5,869,076.99      
1,240,002.29       2,521,498.69       1,273,821.41       1,653,890.84      
1,613,590.37  
5/31/2007
    1,886,317.23       4,898,133.90       1,457,008.48       5,810,166.63      
1,227,545.39       2,496,166.07       1,261,018.01       1,637,252.10      
1,597,378.43  
8/31/2007
    1,867,058.71       4,848,047.20       1,442,144.61       5,750,988.85      
1,215,019.44       2,470,690.64       1,248,135.58       1,620,492.51      
1,581,074.19  
11/30/2007
    1,847,693.99       4,797,698.93       1,427,196.62       5,691,458.40      
1,202,423.15       2,445,072.97       1,235,183.58       1,603,648.65      
1,564,679.23  
2/28/2008
    1,828,227.11       4,747,127.90       1,412,163.47       5,631,536.88      
1,189,756.72       2,419,315.05       1,222,167.58       1,586,739.83      
1,548,195.42  
5/31/2008
    1,808,650.93       4,696,287.68       1,397,043.75       5,571,252.43      
1,177,017.91       2,393,410.76       1,209,080.00       1,569,744.29      
1,531,618.26  
8/31/2008
    1,788,956.20       4,645,126.62       1,381,834.37       5,510,626.17      
1,164,203.07       2,367,351.13       1,195,911.85       1,552,638.61      
1,514,941.42  
11/30/2008
    1,769,149.58       4,593,689.98       1,366,536.36       5,449,628.37      
1,151,314.12       2,341,141.65       1,182,670.41       1,535,444.15      
1,498,169.00  
2/28/2009
    1,749,239.90       4,542,028.38       1,351,152.48       5,388,236.52      
1,138,354.45       2,314,790.73       1,169,364.40       1,518,184.03      
1,481,306.97  
5/31/2009
    1,729,226.79       4,490,140.88       1,335,682.43       5,326,449.33      
1,125,323.79       2,288,297.84       1,155,993.54       1,500,857.93      
1,464,355.00  
8/31/2009
    1,709,071.36       4,437,845.15       1,320,108.14       5,264,293.30      
1,112,203.84       2,261,621.22       1,142,523.64       1,483,386.73      
1,447,284.64  
11/30/2009
    1,688,798.04       4,385,259.05       1,304,440.47       5,201,745.78      
1,099,005.81       2,234,786.72       1,128,976.52       1,465,822.01      
1,430,113.57  
2/28/2010
    1,668,420.72       4,332,445.68       1,288,686.18       5,138,801.08      
1,085,736.43       2,207,809.50       1,115,364.20       1,448,190.86      
1,412,852.09  
5/31/2010
    1,647,939.14       4,279,404.36       1,272,845.06       5,075,458.31      
1,072,395.52       2,180,689.22       1,101,686.50       1,430,493.08      
1,395,499.97  
8/31/2010
    1,627,298.72       4,225,914.15       1,256,886.63       5,011,691.84      
1,058,954.39       2,153,363.09       1,087,898.94       1,412,637.11      
1,378,015.35  
11/30/2010
    1,606,534.09       4,172,118.00       1,240,829.80       4,947,512.91      
1,045,430.98       2,125,870.61       1,074,030.02       1,394,682.58      
1,360,424.62  
2/28/2011
    1,585,664.47       4,118,092.12       1,224,685.57       4,882,933.49      
1,031,835.57       2,098,234.09       1,060,095.25       1,376,660.85      
1,342,742.63  
5/31/2011
    1,564,689.72       4,063,836.17       1,208,453.83       4,817,953.13      
1,018,168.05       2,070,453.33       1,046,094.54       1,358,571.80      
1,324,969.26  
8/31/2011
    1,543,538.75       4,009,088.50       1,192,090.99       4,752,491.33      
1,004,388.79       2,042,443.45       1,031,972.57       1,340,310.76      
1,307,048.53  
11/30/2011
    1,522,256.91       3,954,018.50       1,175,624.49       4,686,594.98      
990,522.86       2,014,258.31       1,017,764.88       1,321,945.89      
1,289,016.02  
2/28/2012
    1,500,869.04       3,898,716.21       1,159,069.76       4,620,294.66      
976,584.22       1,985,927.72       1,003,490.66       1,303,512.99      
1,270,891.35  
5/31/2012
    1,479,347.10       3,843,083.73       1,142,408.85       4,553,549.20      
962,556.81       1,957,417.59       989,128.64       1,284,973.72      
1,252,652.17  
8/31/2012
    1,457,659.87       3,787,015.28       1,125,621.25       4,486,306.71      
948,422.40       1,928,689.53       974,655.42       1,266,287.22      
1,234,273.39  
11/30/2012
    1,435,834.78       3,730,607.30       1,108,724.46       4,418,606.46      
934,196.69       1,899,776.84       960,091.92       1,247,491.35      
1,215,776.84  
2/28/2013
    1,413,902.56       3,673,964.31       1,091,738.56       4,350,498.60      
919,897.55       1,870,717.23       945,461.15       1,228,626.57      
1,197,187.21  
5/31/2013
    1,391,863.34       3,617,086.63       1,074,663.67       4,281,983.57      
905,525.07       1,841,510.89       930,763.22       1,209,692.98      
1,178,504.59  
8/31/2013
    1,369,610.36       3,559,624.80       1,057,427.96       4,212,862.50      
891,015.99       1,812,025.16       915,919.46       1,190,557.63      
1,159,642.56  
11/30/2013
    1,347,212.16       3,501,805.28       1,040,077.22       4,143,259.17      
876,410.72       1,782,344.93       900,980.57       1,171,307.05      
1,140,656.47  
2/28/2014
    1,324,705.66       3,443,747.89       1,022,636.45       4,073,244.40      
861,731.26       1,752,516.24       885,973.66       1,151,986.65      
1,121,576.31  
5/31/2014
    1,302,091.15       3,385,453.32       1,005,105.89       4,002,819.10      
846,977.78       1,722,539.45       870,898.93       1,132,596.64      
1,102,402.29  
8/31/2014
    1,279,242.61       3,326,524.66       987,398.44       3,931,720.41      
832,074.28       1,692,256.11       855,665.07       1,112,988.78      
1,083,031.55  
11/30/2014
    1,256,241.07       3,267,219.17       969,569.81       3,860,113.69      
817,069.45       1,661,767.88       840,331.01       1,093,259.53      
1,063,530.11  
2/28/2015
    1,233,130.03       3,207,672.82       951,650.19       3,788,091.46      
801,989.62       1,631,129.55       824,928.13       1,073,459.49      
1,043,933.56  
5/31/2015
    1,209,909.90       3,147,886.67       933,639.94       3,715,655.18      
786,835.06       1,600,341.70       809,456.73       1,053,588.99      
1,024,242.24  
8/31/2015
    1,186,434.40       3,087,413.83       915,435.88       3,642,474.61      
771,516.34       1,569,218.71       793,812.22       1,033,483.70      
1,004,335.96  
11/30/2015
    1,162,797.72       3,026,544.05       897,104.17       3,568,758.87      
756,090.89       1,537,879.87       778,062.14       1,013,250.55      
984,292.01  
2/28/2016
    1,139,050.26       2,965,430.24       878,680.46       3,494,623.37      
740,589.57       1,506,389.22       762,242.42       992,945.58       964,151.84
 
5/31/2016
    1,115,138.31       2,903,911.33       860,126.47       3,419,941.71      
724,979.33       1,474,678.29       746,314.96       972,510.11       943,871.17
 
8/31/2016
    1,091,003.65       2,841,815.04       841,400.32       3,344,572.38      
709,224.07       1,442,672.53       730,238.72       951,881.87       923,401.85
 
11/30/2016
    1,066,699.23       2,779,300.66       822,539.70       3,268,639.35      
693,356.39       1,410,439.43       714,051.28       931,118.93       902,787.54
 
2/28/2017
    1,042,282.67       2,716,538.91       803,586.01       3,192,282.08      
677,411.96       1,378,052.70       697,793.31       910,283.12       882,075.84
 
5/31/2017
    1,017,754.73       2,653,531.71       784,539.86       3,115,503.11      
661,391.28       1,345,513.37       681,465.30       889,375.02       861,267.42
 
8/31/2017
    992,925.31       2,589,724.26       765,263.40       3,037,826.75      
645,175.91       1,312,577.15       664,933.99       868,195.56       840,204.66
 
11/30/2017
    967,917.07       2,525,476.40       745,845.30       2,959,556.63      
628,842.11       1,279,401.46       648,285.56       846,874.22       818,989.15
 
2/28/2018
    942,795.26       2,460,977.69       726,333.00       2,880,857.54      
612,430.61       1,246,070.23       631,565.66       825,478.87       797,675.05
 
5/31/2018
    917,560.83       2,396,230.45       706,727.26       2,801,732.63      
595,942.05       1,212,584.75       614,774.91       804,010.26       776,263.17
 
8/31/2018
    892,000.00       2,330,621.62       686,871.47       2,721,627.62      
579,242.29       1,178,669.01       597,764.55       782,250.51       754,575.66
 
11/30/2018
    866,250.83       2,264,548.91       666,866.49       2,640,897.19      
562,417.80       1,144,501.04       580,630.82       760,341.34       732,727.27
 
2/28/2019
    840,386.59       2,198,221.64       646,766.13       2,559,732.81      
545,514.62       1,110,175.52       563,424.63       738,356.96       710,779.01
 
5/31/2019
    814,408.43       2,131,642.64       626,571.29       2,478,138.28      
528,533.51       1,075,693.99       546,146.75       716,298.28       688,731.85
 
8/31/2019
    788,077.65       2,064,137.46       606,105.63       2,395,476.58      
511,323.84       1,040,747.10       528,632.07       693,927.66       666,386.66
 
11/30/2019
    761,548.49       1,996,143.69       585,482.84       2,312,156.14      
493,982.79       1,005,534.53       510,987.46       671,399.65       643,872.02
 
2/28/2020
    734,902.68       1,927,891.48       564,763.42       2,228,396.51      
476,562.00       970,162.31       493,269.36       648,795.19       621,256.16  
5/31/2020
    708,055.03       1,859,142.14       543,884.12       2,143,966.65      
459,007.54       934,519.77       475,419.05       626,030.58       598,467.90  
8/31/2020
    680,914.15       1,789,641.74       522,776.80       2,058,614.95      
441,261.36       898,487.95       457,373.77       603,017.24       575,430.74  
11/30/2020
    653,564.33       1,719,626.73       501,503.98       1,972,569.46      
423,376.81       862,176.32       439,191.63       579,838.14       552,215.12  
2/28/2021
    626,096.20       1,649,349.20       480,133.22       1,886,079.26      
405,411.43       825,702.81       420,934.92       556,581.26       528,896.85  
5/31/2021
    598,511.32       1,578,812.98       458,665.73       1,799,149.53      
387,366.25       789,069.51       402,604.66       533,247.84       505,477.28  
8/31/2021
    570,517.18       1,507,211.07       436,882.57       1,710,964.54      
369,054.99       751,894.99       384,000.51       509,557.54       481,711.30  
11/30/2021
    542,302.98       1,435,067.17       414,925.10       1,622,048.82      
350,598.00       714,425.74       365,252.21       485,692.65       457,757.35  
2/28/2022
    513,968.73       1,362,656.44       392,868.29       1,532,682.60      
332,059.01       676,792.29       346,428.20       461,748.60       433,699.26  
5/31/2022
    485,516.21       1,289,983.25       370,713.56       1,442,871.78      
313,439.22       638,996.99       327,529.64       437,726.80       409,538.56  
8/31/2022
    456,623.83       1,216,169.04       348,218.92       1,351,704.12      
294,533.08       600,619.51       308,337.15       413,323.85       385,005.33  
11/30/2022
    427,499.68       1,141,784.00       325,540.69       1,259,766.86      
275,473.46       561,931.63       288,992.85       388,737.02       360,274.12  
2/28/2023
    398,253.64       1,067,127.61       302,761.68       1,167,372.99      
256,330.63       523,077.07       269,571.64       364,069.58       335,437.21  
5/31/2023
    368,887.72       992,204.81       279,883.47       1,074,529.19      
237,105.92       484,058.53       250,074.81       339,323.11       310,496.32  
      -       -       -       -       -       -       -       -       -  


 
4

--------------------------------------------------------------------------------

 


SCHEDULE F
 
TERMINATION VALUE
 
Termination Schedule Group A
 

Property Name
 
Perimeter Ctr Branch
   
Washington Rd Branch
   
Walton Way Branch
   
Hapeville
   
Stephenson Ave
   
Sardis Crossing
   
Clemmons Main Office
   
Viewmont Branch
 
PID #
 
PID#090289
   
PID#090130
   
PID#090128
   
PID#090036
   
PID#090036
   
PID#250211
   
PID#250115
   
PID# 250945
                                                       
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
     
Value
   
Value
   
Value
   
Value
   
Value
   
Value
   
Value
   
Value
                                                   
5/31/2003
    6,686,321.63       3,591,121.19       3,317,626.58       5,348,601.19      
1,933,669.69       1,429,386.75       1,645,813.94       1,990,595.55  
8/31/2003
    6,650,135.72       3,571,941.09       3,299,612.81       5,319,817.30      
1,923,341.98       1,421,476.97       1,636,628.06       1,979,646.97  
11/30/2003
    6,595,201.38       3,542,570.31       3,272,324.48       5,275,958.71      
1,907,527.02       1,409,641.96       1,622,959.93       1,963,200.27  
2/28/2004
    6,539,996.40       3,513,031.54       3,244,907.11       5,231,869.21      
1,891,621.61       1,397,764.57       1,609,249.98       1,946,688.62  
5/31/2004
    6,484,527.01       3,483,344.29       3,217,360.04       5,187,564.09      
1,875,636.25       1,385,835.06       1,595,482.01       1,930,102.70  
8/31/2004
    6,428,795.78       3,453,526.06       3,189,680.81       5,143,055.64      
1,859,580.36       1,373,842.98       1,581,639.03       1,913,432.18  
11/30/2004
    6,372,795.34       3,423,556.66       3,161,869.53       5,098,327.67      
1,843,443.07       1,361,797.85       1,567,736.99       1,896,686.04  
2/28/2005
    6,316,522.12       3,393,418.05       3,133,928.16       5,053,367.01      
1,827,214.68       1,349,709.92       1,553,792.65       1,879,874.35  
5/31/2005
    6,259,973.70       3,363,108.88       3,105,855.52       5,008,171.72      
1,810,894.44       1,337,578.69       1,539,805.47       1,862,996.41  
8/31/2005
    6,203,129.52       3,332,665.71       3,077,630.37       4,962,755.68      
1,794,502.05       1,325,367.27       1,525,718.30       1,846,013.29  
11/30/2005
    6,146,001.64       3,302,063.24       3,049,266.05       4,917,108.27      
1,778,023.88       1,313,099.93       1,511,568.89       1,828,950.49  
2/28/2006
    6,088,598.69       3,271,290.28       3,020,770.53       4,871,226.33      
1,761,453.91       1,300,789.33       1,497,376.67       1,811,821.48  
5/31/2006
    6,030,918.56       3,240,345.63       2,992,142.75       4,825,108.13      
1,744,791.50       1,288,435.05       1,483,141.18       1,794,625.68  
8/31/2006
    5,972,902.77       3,209,244.59       2,963,342.90       4,778,736.64      
1,728,044.88       1,275,992.71       1,468,796.94       1,777,313.48  
11/30/2006
    5,914,588.01       3,177,975.67       2,934,396.39       4,732,121.33      
1,711,207.86       1,263,491.44       1,454,387.11       1,759,917.31  
2/28/2007
    5,855,995.78       3,146,534.91       2,905,317.49       4,685,269.53      
1,694,278.31       1,250,946.44       1,439,933.94       1,742,454.27  
5/31/2007
    5,797,124.26       3,114,921.29       2,876,105.31       4,638,179.76      
1,677,255.69       1,238,357.35       1,425,437.06       1,724,923.83  
8/31/2007
    5,737,875.10       3,083,127.69       2,846,700.46       4,590,802.46      
1,660,136.16       1,225,671.92       1,410,822.20       1,707,265.21  
11/30/2007
    5,678,310.87       3,051,157.19       2,817,141.06       4,543,168.22      
1,642,921.36       1,212,924.40       1,396,138.22       1,689,518.10  
2/28/2008
    5,618,466.66       3,019,013.43       2,787,448.04       4,495,295.44      
1,625,613.28       1,200,132.64       1,381,410.35       1,671,703.41  
5/31/2008
    5,558,298.23       2,986,687.61       2,757,595.98       4,447,158.25      
1,608,207.17       1,187,276.99       1,366,611.35       1,653,797.65  
8/31/2008
    5,497,755.07       2,954,167.42       2,727,556.39       4,398,725.70      
1,590,696.40       1,174,336.52       1,351,712.57       1,635,775.58  
11/30/2008
    5,436,880.00       2,921,460.85       2,697,353.98       4,350,022.47      
1,573,085.27       1,161,330.63       1,336,740.97       1,617,660.28  
2/28/2009
    5,375,722.28       2,888,579.54       2,667,016.65       4,301,078.52      
1,555,380.05       1,148,279.99       1,321,724.90       1,599,476.65  
5/31/2009
    5,314,280.76       2,855,522.83       2,636,543.83       4,251,892.92      
1,537,580.39       1,135,184.37       1,306,664.12       1,581,224.37  
8/31/2009
    5,252,370.98       2,822,235.27       2,605,833.88       4,202,345.88      
1,519,656.43       1,121,974.56       1,291,465.49       1,562,818.45  
11/30/2009
    5,190,111.46       2,788,751.32       2,574,952.38       4,152,513.65      
1,501,626.72       1,108,695.81       1,276,190.13       1,544,314.30  
2/28/2010
    5,127,566.51       2,755,091.06       2,543,934.58       4,102,438.41      
1,483,502.07       1,095,371.76       1,260,869.68       1,525,741.04  
5/31/2010
    5,064,735.31       2,721,254.03       2,512,780.08       4,052,119.53      
1,465,282.24       1,082,002.24       1,245,503.99       1,507,098.43  
8/31/2010
    5,001,386.86       2,687,158.64       2,481,364.43       4,001,399.27      
1,446,923.29       1,068,508.87       1,229,989.69       1,488,288.43  
11/30/2010
    4,937,669.93       2,652,856.33       2,449,768.03       3,950,378.51      
1,428,452.93       1,054,942.88       1,214,394.55       1,469,374.93  
2/28/2011
    4,873,664.61       2,618,376.06       2,418,033.88       3,899,112.35      
1,409,886.74       1,041,331.00       1,198,753.68       1,450,391.48  
5/31/2011
    4,809,370.47       2,583,717.57       2,386,161.78       3,847,600.45      
1,391,224.60       1,027,673.15       1,183,067.00       1,431,337.97  
8/31/2011
    4,744,507.50       2,548,771.75       2,354,003.22       3,795,645.10      
1,372,407.74       1,013,881.28       1,167,220.40       1,412,102.58  
11/30/2011
    4,679,256.31       2,513,607.95       2,321,654.24       3,743,373.16      
1,353,473.50       1,000,012.89       1,151,288.62       1,392,758.14  
2/28/2012
    4,613,713.63       2,478,264.42       2,289,165.98       3,690,853.29      
1,334,442.49       986,098.01       1,135,310.44       1,373,342.89  
5/31/2012
    4,547,773.28       2,442,697.60       2,256,482.65       3,638,009.11      
1,315,291.25       972,104.75       1,119,245.00       1,353,815.94  
8/31/2012
    4,481,319.53       2,406,858.55       2,223,543.78       3,584,756.49      
1,295,993.42       957,999.35       1,103,049.36       1,334,133.74  
11/30/2012
    4,414,456.83       2,370,789.86       2,190,404.31       3,531,170.37      
1,276,571.94       943,813.34       1,086,764.00       1,314,336.68  
2/28/2013
    4,347,299.39       2,334,539.62       2,157,123.97       3,477,333.66      
1,257,052.71       929,580.20       1,070,431.51       1,294,467.88  
5/31/2013
    4,279,847.58       2,298,108.06       2,123,702.96       3,423,246.68      
1,237,435.85       915,300.00       1,054,051.99       1,274,527.46  
8/31/2013
    4,211,715.60       2,261,326.66       2,089,940.88       3,368,625.47      
1,217,630.60       900,863.83       1,037,488.13       1,254,373.88  
11/30/2013
    4,143,152.81       2,224,303.35       2,055,967.47       3,313,652.92      
1,197,695.10       886,342.75       1,020,829.75       1,234,099.30  
2/28/2014
    4,074,291.82       2,187,096.56       2,021,851.50       3,258,426.98      
1,177,660.81       871,773.85       1,004,123.48       1,213,752.02  
5/31/2014
    4,005,133.48       2,149,706.76       1,987,593.39       3,202,948.32      
1,157,527.98       857,157.31       987,369.53       1,193,332.28  
8/31/2014
    3,935,234.80       2,111,933.33       1,952,964.70       3,146,886.37      
1,137,188.58       842,372.93       970,418.03       1,172,682.49  
11/30/2014
    3,864,882.28       2,073,905.06       1,918,113.39       3,090,454.31      
1,116,711.95       827,499.11       953,366.95       1,151,905.22  
2/28/2015
    3,794,227.95       2,035,691.29       1,883,117.74       3,033,765.90      
1,096,135.45       812,576.76       936,267.20       1,131,054.23  
5/31/2015
    3,723,273.09       1,997,292.73       1,847,978.40       2,976,822.20      
1,075,459.44       797,606.13       919,119.07       1,110,129.90  
8/31/2015
    3,651,514.58       1,958,474.98       1,812,437.42       2,919,243.55      
1,054,557.72       782,455.20       901,759.50       1,088,957.72  
11/30/2015
    3,579,277.97       1,919,388.77       1,776,661.92       2,861,275.02      
1,033,511.45       767,210.04       884,295.03       1,067,651.26  
2/28/2016
    3,506,735.75       1,880,114.92       1,740,740.22       2,803,047.04      
1,012,364.14       751,915.60       866,781.05       1,046,270.02  
5/31/2016
    3,433,705.61       1,840,567.10       1,704,579.19       2,744,421.17      
991,069.31       736,524.99       849,160.02       1,024,751.73  
8/31/2016
    3,359,991.78       1,800,651.42       1,668,079.07       2,685,247.96      
969,576.40       720,988.68       831,371.43       1,003,030.35  
11/30/2016
    3,285,774.36       1,760,452.97       1,631,331.94       2,625,664.09      
947,931.23       705,353.11       813,472.34       981,167.54  
2/28/2017
    3,211,247.33       1,720,064.62       1,594,436.65       2,565,817.50      
926,183.82       689,667.48       795,522.87       959,228.81  
5/31/2017
    3,136,412.95       1,679,487.66       1,557,394.31       2,505,710.06      
904,334.84       673,932.23       777,523.52       937,214.81  
8/31/2017
    3,060,638.14       1,638,414.71       1,519,883.23       2,444,856.13      
882,218.80       657,989.71       759,282.72       914,914.56  
11/30/2017
    2,984,332.89       1,597,043.91       1,482,111.97       2,383,569.63      
859,942.37       641,942.65       740,925.53       892,465.32  
2/28/2018
    2,907,713.80       1,555,480.85       1,444,190.47       2,322,016.98      
837,562.43       625,844.69       722,517.04       869,938.99  
5/31/2018
    2,830,783.68       1,513,727.11       1,406,120.12       2,260,200.46      
815,079.81       609,696.38       704,057.86       847,336.35  
8/31/2018
    2,752,839.24       1,471,435.88       1,367,544.79       2,197,577.21      
792,307.78       593,326.24       685,341.01       824,426.71  
11/30/2018
    2,674,336.08       1,428,830.94       1,328,695.40       2,134,498.32      
769,366.82       576,845.99       666,501.58       801,360.13  
2/28/2019
    2,595,514.64       1,386,031.23       1,289,693.60       2,071,149.65      
746,321.00       560,313.96       647,609.86       778,215.21  
5/31/2019
    2,516,378.29       1,343,038.66       1,250,541.04       2,007,533.96      
723,171.33       543,730.82       628,666.60       754,992.90  
8/31/2019
    2,436,149.83       1,299,464.93       1,210,845.35       1,943,048.10      
699,708.73       526,910.52       609,448.61       731,441.74  
11/30/2019
    2,355,332.90       1,255,560.77       1,170,861.00       1,878,082.34      
676,068.20       509,974.24       590,101.50       707,725.28  
2/28/2020
    2,274,192.99       1,211,459.22       1,130,721.93       1,812,842.97      
652,321.40       492,985.26       570,701.08       683,929.17  
5/31/2020
    2,192,454.34       1,167,021.46       1,090,289.17       1,747,115.33      
628,393.56       475,878.26       551,169.29       659,964.88  
8/31/2020
    2,109,822.78       1,122,098.37       1,049,414.70       1,680,669.75      
604,204.38       458,584.33       531,424.03       635,738.74  
11/30/2020
    2,026,571.43       1,076,827.25       1,008,236.21       1,613,718.72      
579,827.81       441,168.24       511,542.78       611,338.52  
2/28/2021
    1,942,992.18       1,031,355.97       966,900.59       1,546,490.07      
555,343.47       423,698.48       491,607.13       586,857.26  
5/31/2021
    1,859,089.65       985,687.13       925,410.11       1,478,987.57      
530,752.75       406,175.96       471,618.11       562,296.25  
8/31/2021
    1,773,926.98       939,342.79       883,294.07       1,410,477.87      
505,798.30       388,383.17       451,317.49       537,359.18  
11/30/2021
    1,688,111.52       892,631.89       840,857.82       1,341,435.82      
480,646.48       370,461.71       430,873.64       512,238.77  
2/28/2022
    1,601,962.98       845,717.93       798,261.90       1,272,111.93      
455,385.32       352,485.57       410,374.26       487,035.86  
5/31/2022
    1,515,486.64       798,603.87       755,508.91       1,202,510.50      
430,016.41       334,455.76       389,820.51       461,751.93  
8/31/2022
    1,427,659.42       750,763.34       712,085.84       1,131,827.86      
404,256.33       316,137.81       368,935.25       436,066.46  
11/30/2022
    1,339,144.67       702,536.76       668,325.53       1,060,584.55      
378,288.38       297,684.34       347,899.14       410,187.89  
2/28/2023
    1,250,291.40       654,104.06       624,402.88       989,054.95      
352,209.45       279,175.11       326,806.31       384,225.28  
5/31/2023
    1,161,105.55       605,468.58       580,320.80       917,243.92      
326,021.32       260,611.28       305,658.05       358,180.32         -       -
      -       -       -       -       -       -  


 
5

--------------------------------------------------------------------------------

 


SCHEDULE F
 
TERMINATION VALUE
 
Termination Schedule Group A
  

Property Name
 
King Main Office
   
Marion Main Office
   
Roxoboro Main
   
Valdese Main
   
Russ Avenue
   
Wilkesboro Main
 
PID #
 
PID#25039
   
PID#250289
   
PID#250305
   
PID#250358
   
PID#250312
   
PID#250334
                                           
Termination
   
Termination
   
Termination
   
Termination
   
Termination
   
Termination
     
Value
   
Value
   
Value
   
Value
   
Value
   
Value
                                       
5/31/2003
    1,765,790.03       2,603,269.24       3,970,336.07       3,345,704.24      
2,250,606.27       1,657,779.04  
8/31/2003
    1,755,921.61       2,588,869.20       3,948,381.85       3,327,191.29      
2,238,877.67       1,648,750.51  
11/30/2003
    1,741,250.33       2,567,317.65       3,915,516.91       3,299,490.17      
2,220,623.64       1,635,100.55  
2/28/2004
    1,726,535.32       2,545,688.41       3,882,532.79       3,271,689.75      
2,202,238.38       1,621,388.54  
5/31/2004
    1,711,758.40       2,523,964.11       3,849,403.50       3,243,767.32      
2,183,752.68       1,607,612.41  
8/31/2004
    1,696,900.51       2,502,126.08       3,816,101.05       3,215,698.50      
2,165,195.92       1,593,769.21  
11/30/2004
    1,681,979.59       2,480,191.28       3,782,650.81       3,187,505.45      
2,146,536.90       1,579,860.73  
2/28/2005
    1,667,014.43       2,458,178.01       3,749,080.19       3,159,212.11      
2,127,745.83       1,565,889.67  
5/31/2005
    1,652,004.48       2,436,085.40       3,715,387.89       3,130,817.35      
2,108,821.79       1,551,855.45  
8/31/2005
    1,636,885.97       2,413,847.28       3,681,474.41       3,102,234.97      
2,089,842.25       1,537,742.37  
11/30/2005
    1,621,701.04       2,391,507.17       3,647,405.17       3,073,521.69      
2,070,754.92       1,523,560.49  
2/28/2006
    1,606,471.33       2,369,087.77       3,613,214.32       3,044,707.05      
2,051,534.69       1,509,315.48  
5/31/2006
    1,591,196.37       2,346,588.32       3,578,900.68       3,015,790.07      
2,032,180.73       1,495,006.83  
8/31/2006
    1,575,803.51       2,323,929.00       3,544,343.95       2,986,667.08      
2,012,756.10       1,480,609.63  
11/30/2006
    1,560,340.64       2,301,162.21       3,509,623.09       2,957,406.12      
1,993,217.90       1,466,139.94  
2/28/2007
    1,544,832.44       2,278,315.27       3,474,779.29       2,928,042.71      
1,973,545.87       1,451,606.54  
5/31/2007
    1,529,278.49       2,255,387.52       3,439,811.55       2,898,575.99      
1,953,739.32       1,437,008.98  
8/31/2007
    1,513,596.81       2,232,284.82       3,404,577.67       2,868,883.87      
1,933,846.15       1,422,312.70  
11/30/2007
    1,497,841.36       2,209,068.85       3,369,170.83       2,839,046.37      
1,913,833.30       1,407,540.02  
2/28/2008
    1,482,039.98       2,185,771.83       3,333,639.66       2,809,105.25      
1,893,685.66       1,392,703.01  
5/31/2008
    1,466,162.69       2,162,358.25       3,297,930.49       2,779,014.52      
1,873,414.85       1,377,787.39  
8/31/2008
    1,450,178.00       2,138,790.36       3,261,986.18       2,748,725.31      
1,853,030.11       1,362,777.32  
11/30/2008
    1,434,115.58       2,115,103.15       3,225,859.64       2,718,282.94      
1,832,519.28       1,347,686.77  
2/28/2009
    1,418,006.63       2,091,333.92       3,189,607.32       2,687,735.72      
1,811,872.66       1,332,531.24  
5/31/2009
    1,401,850.86       2,067,482.27       3,153,228.59       2,657,083.11      
1,791,089.80       1,317,310.47  
8/31/2009
    1,385,546.15       2,043,423.09       3,116,533.98       2,626,163.29      
1,770,185.90       1,301,969.01  
11/30/2009
    1,369,159.54       2,019,238.18       3,079,647.35       2,595,082.10      
1,749,149.14       1,286,542.73  
2/28/2010
    1,352,725.73       1,994,970.25       3,042,633.41       2,563,894.76      
1,727,975.52       1,271,050.81  
5/31/2010
    1,336,244.55       1,970,619.02       3,005,491.72       2,532,600.91      
1,706,664.75       1,255,493.05  
8/31/2010
    1,319,602.94       1,946,042.64       2,968,007.24       2,501,017.24      
1,685,214.32       1,239,802.71  
11/30/2010
    1,302,875.05       1,921,333.80       2,930,320.45       2,469,263.54      
1,663,623.90       1,224,023.02  
2/28/2011
    1,286,099.27       1,896,540.87       2,892,504.74       2,437,402.34      
1,641,895.51       1,208,176.97  
5/31/2011
    1,269,275.51       1,871,663.72       2,854,559.85       2,405,433.44      
1,620,028.99       1,192,264.45  
8/31/2011
    1,252,279.25       1,846,542.88       2,816,243.87       2,373,150.92      
1,598,003.21       1,176,206.85  
11/30/2011
    1,235,192.09       1,821,282.48       2,777,714.74       2,340,689.26      
1,575,829.95       1,160,055.11  
2/28/2012
    1,218,056.31       1,795,936.89       2,739,054.98       2,308,118.67      
1,553,517.54       1,143,836.26  
5/31/2012
    1,200,827.40       1,770,448.33       2,700,176.88       2,275,364.57      
1,531,054.06       1,127,520.97  
8/31/2012
    1,183,458.63       1,744,755.61       2,660,987.52       2,242,348.01      
1,508,423.97       1,111,077.61  
11/30/2012
    1,165,994.10       1,718,915.88       2,621,573.64       2,209,142.75      
1,485,638.53       1,094,535.09  
2/28/2013
    1,148,480.19       1,692,989.78       2,582,027.33       2,175,827.05      
1,462,712.69       1,077,924.66  
5/31/2013
    1,130,917.00       1,666,977.46       2,542,348.81       2,142,401.09      
1,439,646.60       1,061,246.43  
8/31/2013
    1,113,155.24       1,640,681.43       2,502,238.06       2,108,610.14      
1,416,378.98       1,044,396.11  
11/30/2013
    1,095,292.60       1,614,230.52       2,461,890.79       2,074,620.39      
1,392,947.69       1,027,441.32  
2/28/2014
    1,077,379.77       1,587,692.02       2,421,409.20       2,040,518.62      
1,369,374.70       1,010,417.79  
5/31/2014
    1,059,416.96       1,561,066.20       2,380,793.74       2,006,305.20      
1,345,660.32       993,325.73  
8/31/2014
    1,041,241.50       1,534,135.05       2,339,713.04       1,971,699.03      
1,321,721.55       976,047.00  
11/30/2014
    1,022,959.75       1,507,040.75       2,298,383.16       1,936,883.44      
1,297,610.37       958,658.21  
2/28/2015
    1,004,626.98       1,479,857.54       2,256,916.98       1,901,954.16      
1,273,356.11       941,199.81  
5/31/2015
    986,243.48       1,452,585.89       2,215,315.20       1,866,911.78      
1,248,959.27       923,672.10  
8/31/2015
    967,632.50       1,424,986.14       2,173,213.40       1,831,447.41      
1,224,313.97       905,942.36  
11/30/2015
    948,909.56       1,397,214.51       2,130,849.12       1,795,762.44      
1,199,487.05       888,096.69  
2/28/2016
    930,134.71       1,369,352.61       2,088,346.44       1,759,962.02      
1,174,515.61       870,180.48  
5/31/2016
    911,245.59       1,341,315.32       2,045,575.89       1,723,936.46      
1,149,358.82       852,145.96  
8/31/2016
    892,176.73       1,313,012.63       2,002,400.57       1,687,569.85      
1,123,970.72       833,942.07  
11/30/2016
    872,989.95       1,284,528.92       1,958,948.77       1,650,970.86      
1,098,391.32       815,616.06  
2/28/2017
    853,750.31       1,255,953.49       1,915,356.39       1,614,254.58      
1,072,665.87       797,218.55  
5/31/2017
    834,458.35       1,227,287.18       1,871,624.66       1,577,422.06      
1,046,795.26       778,750.08  
8/31/2017
    814,906.87       1,198,243.58       1,827,317.82       1,540,104.43      
1,020,624.22       760,046.41  
11/30/2017
    795,231.19       1,169,009.30       1,782,719.75       1,502,542.05      
994,251.68       741,214.11  
2/28/2018
    775,501.65       1,139,681.79       1,737,978.78       1,464,860.42      
967,731.49       722,309.28  
5/31/2018
    755,718.93       1,110,262.06       1,693,096.44       1,427,060.85      
941,064.73       703,332.61  
8/31/2018
    735,659.39       1,080,438.50       1,647,598.42       1,388,742.09      
914,069.48       684,102.81  
11/30/2018
    715,469.02       1,050,414.08       1,601,793.65       1,350,165.51      
886,861.98       664,737.54  
2/28/2019
    695,223.76       1,020,294.84       1,555,843.53       1,311,467.64      
859,505.15       645,298.65  
5/31/2019
    674,924.41       990,081.98       1,509,749.92       1,272,650.04      
832,000.27       625,786.97  
8/31/2019
    654,330.03       959,437.33       1,462,997.92       1,233,277.36      
804,137.36       606,003.32  
11/30/2019
    633,597.84       928,581.12       1,415,922.83       1,193,633.13      
776,050.89       586,076.96  
2/28/2020
    612,809.67       897,628.40       1,368,699.83       1,153,865.44      
747,813.31       566,075.86  
5/31/2020
    591,881.29       866,460.43       1,321,148.09       1,113,821.47      
719,348.27       545,929.56  
8/31/2020
    570,724.17       834,951.87       1,273,076.73       1,073,339.91      
690,572.45       525,563.17  
11/30/2020
    549,421.92       803,220.50       1,224,665.09       1,032,572.36      
661,561.18       505,046.47  
2/28/2021
    528,062.53       771,390.85       1,176,102.82       991,679.07      
632,396.92       484,453.84  
5/31/2021
    506,647.08       739,464.57       1,127,392.47       950,662.19      
603,081.43       463,786.39  
8/31/2021
    484,897.26       707,046.09       1,077,931.47       909,012.69      
573,344.08       442,806.21  
11/30/2021
    462,994.57       674,392.94       1,028,112.07       867,061.97      
543,358.74       421,667.74  
2/28/2022
    441,033.53       641,639.64       978,139.21       824,983.13      
513,218.45       400,452.07  
5/31/2022
    419,015.38       608,788.09       928,015.77       782,778.60      
482,925.20       379,160.48  
8/31/2022
    396,641.60       575,411.72       877,091.87       739,899.58      
452,175.62       357,534.16  
11/30/2022
    374,106.82       541,788.18       825,790.50       696,703.32      
421,164.86       335,741.12  
2/28/2023
    351,512.42       508,062.54       774,332.67       653,376.42      
389,997.07       313,869.57  
5/31/2023
    328,859.78       474,236.94       722,721.65       609,921.63      
358,674.53       291,920.94         -       -       -       -       -       -  

 
 
6

--------------------------------------------------------------------------------

 

SCHEDULE G
 
REPRESENTATIONS AND WARRANTIES FOR SUBSTITUTE PROPERTY
 
 
(a)
Tenant is a national banking association duly organized, validly existing and in
good standing under the federal laws of the United States of America, and is
duly qualified and in good standing as a foreign corporation under the laws of
each jurisdiction where the laws of such jurisdiction requires such
qualification, and Tenant has all requisite corporate power and authority to
carry on its business and to execute, deliver and perform this Lease;



 
(b)
this Lease has been duly authorized by all necessary action on Tenant’s part,
duly executed and delivered by Tenant’s duly authorized officers, and
constitutes a legal, valid and binding obligation of Tenant, enforceable against
it in accordance with its terms except as the enforcement may be limited by (i)
the effect of any applicable state or federal laws and judicial decisions, (ii)
the discretion of any court or governmental or public body, authority, bureau or
agency before which any proceeding may be brought, or (iii) bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally;



 
(c)
no consent, license, approval or authorization of, or filing, registration or
declaration with, or exemption or other action by, any governmental or public
body, authority, bureau or agency is required in connection with the execution,
delivery or performance by Tenant, of this Lease or the transactions herein
contemplated;



 
(d)
Tenant’s execution, delivery and performance of this Lease (i) do not and will
not violate (x) any of Tenant’s Articles of Association or By-Laws, or (y) any
law, governmental regulation, judgment, order, writ, injunction or decree
applicable to Tenant, in a manner which will materially adversely affect its
ability to perform its obligations under any of the instruments listed above;
(ii) do not and will not violate the provisions of, or constitute a default or
an event of default under any indenture, mortgage, instrument, contract, lease
or other undertaking to which Tenant is a party or by which it or any of its
properties may be subject or bound in a manner which will materially adversely
affect its ability to perform the same; or (iii) do not result and will not
result in the creation or imposition of any lien, pledge, mortgage, claim,
charge or encumbrance upon any of its property pursuant to such Lease or
instrument, except as permitted by the Lease;



 
(e)
there is no action, suit or proceeding pending or, to the best of Tenant’s
knowledge, threatened against or affecting Tenant, in any court, or by or before
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which (i) individually or in the
aggregate would materially and adversely affect the financial position, business
or operations of Tenant, taken as a whole, or the performance by Tenant, of its
obligations hereunder (for purposes of this clause (i) with respect to Tenant,
“material” shall mean exposure for liability in excess of $35 million), or (ii)
would affect in any material respect the consummation or validity of this Lease
to which it is a party or the transactions contemplated hereby or thereby;


 
7

--------------------------------------------------------------------------------

 


 
(f)
Tenant is not in default (i) in the payment of any ad valorem real property
taxes levied or assessed against the Substitute Parcel, or (ii) under any
statute, rule, order, decree, writ, injunction or regulation of any governmental
body (including any court), which, in either case, would individually or in the
aggregate materially and adversely affect the financial position, business or
operations of Tenant, or the performance by Tenant, of its obligations
hereunder;



 
(g)
Tenant’s consolidated audited financial statements, including any amendments
thereto, with supporting schedules and balance sheets and income statements for
the period ending on _________ __, 2___ (the “Financial Statements”), which
audited financial statements of Tenant have been prepared in accordance with
generally accepted accounting principles consistently applied, present fairly
and accurately, in accordance with such generally accepted accounting
principles, the financial position and results of operations at the dates and
for the periods indicated on such financial statements. The Financial Statements
are complete and correct in all material respects. There are no material
liabilities of any nature or in any amount that should be properly reflected or
reserved against in a balance sheet and the notes thereto which are not fully
reflected or reserved against in the Financial Statements;



 
(h)
since _________ __, 2___, there has been no material adverse change in the
condition (financial or otherwise), business, operations, assets, liabilities or
properties of Tenant and their subsidiaries, taken as a whole, and there has
been no damage, destruction or loss of physical property (whether or not covered
by insurance) which taken as a whole materially and adversely affects the
business or operations of Tenant, in either case except as Tenant has disclosed
in reports filed with the Securities and Exchange Commission;



 
(i)
Tenant is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code;



 
(j)
Tenant is not a party to any contract to lease or sell all or any part of the
Substitute Parcel or any beneficial interest in the Substitute Parcel other than
this Lease;



 
(k)
Tenant has not taken or caused to be taken any action which would have a
material adverse effect on Tenant’s title to the Substitute Parcel;



 
(l)
(i) attached hereto as Exhibit ___ is a true, correct and complete list of all
subleases, licenses and subtenancies (the “Subleases”) affecting the Substitute
Parcel and all rent and additional rent payable thereunder; (ii) Tenant is not
in default beyond any applicable notice and cure period of any of its
obligations under any Sublease; and (iii) no tenant under any Sublease has any
right to purchase all or any portion of the Substitute Parcel;


 
8

--------------------------------------------------------------------------------

 


 
(m)
no breach presently exists under any covenant, condition, restriction,
right-of-way or easement which materially affects the Substitute Parcel or any
portion thereof;



 
(n)
to the best of Tenant’s knowledge, all material agreements, easements and other
rights which are necessary to permit the lawful use and operation of the
Substitute Parcel and which are necessary to permit the lawful use and operation
of all utilities, driveways, roads and other means of egress and ingress to and
from the same have been obtained and are in full force and effect and Tenant has
not received notice of any pending modification or cancellation of any of the
same; and the use of the Substitute Parcel does not in any material respect
depend on any variance, special exception or other municipal approval, permit or
consent that has not been obtained for its continuing legal use and all building
and use related required permits, approvals and consents have been issued and
are in full force and effect;



 
(o)
to the best of Tenant’s knowledge, except for prior nonconforming uses the
present condition and use of the Substitute Parcel conform to any conditions or
requirements of the certificates of occupancy and other permits and approvals
issued with respect to the same and do not in any material respect violate any
applicable law, statute, ordinance, code, rule or regulation (including, without
limitation, all applicable building, environmental, safety, fire, zoning and
subdivision requirements);



 
(p)
there are no condemnation proceedings pending or, to the best of Tenant’s
knowledge, threatened with respect to the Substitute Parcel or any part thereof;



 
(q)
(i) no written notices, complaints or orders of violation or non-compliance with
Environmental Laws (defined below) have been received by Tenant, and no federal,
state or local environmental investigation is pending or has been threatened in
writing against Tenant with regard to the Substitute Parcel or any use thereof
or any alleged violation of Environmental Laws with regard to the Substitute
Parcel;



(ii) to the best of Tenant’s knowledge, except as otherwise disclosed in those
certain environmental assessment reports of the Substitute Parcel described in
Exhibit __ (the “Environmental Report”), the Substitute Parcel has not been used
by Tenant or, to the best of Tenant’s knowledge, by any prior owner to generate,
manufacture, refine, produce, or process, or to store or transfer any Hazardous
Substance (defined below) other than in compliance in all material respects with
Environmental Laws;


(iii) to the best of Tenant’s knowledge, except as otherwise disclosed in the
Environmental Report, there exists no petroleum contamination to the Substitute
Parcel in violation of applicable Environmental Laws which originated on or off
the Substitute Parcel requiring assessment or remediation under applicable law
or by governmental authorities having jurisdiction, and no underground storage
tanks or surface impoundments (other than approved storm water impoundments)
have been installed in the Substitute Parcel by Tenant, or, to the best of its
knowledge, by other parties, in violation in any material respect of applicable
Environmental Laws; and

 
9

--------------------------------------------------------------------------------

 


(iv) to the best of Tenant’s knowledge, except as otherwise disclosed in the
Environmental Report and in the asbestos report delivered to Landlord, neither
Tenant nor, to the best of its knowledge, any third party, has caused a release
of any Hazardous Substance, nor is there any friable asbestos at the Substitute
Parcel, the removal of which is required by any Environmental Law or the failure
to maintain constitutes a material violation of any Environmental Law.


For purposes of this subparagraph, (1) “Environmental Laws” shall mean and
include the Resource Conservation and Recovery Act, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the
Toxic Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide
Act and all similar federal, state and local environmental laws, ordinances,
rules, publications, codes and regulations, as any of the foregoing may have
been or may be from time to time amended, supplemented or supplanted, and any
other federal, state or local laws, ordinances, rules, publications, codes and
regulations, now or hereafter existing relating to regulation or control of
toxic or hazardous substances or materials, and (2) “Hazardous Substance” shall
mean and include any, each and all substances or materials regulated pursuant to
any Environmental Laws, including, but not limited to, any such substance,
emission or material now or hereafter defined as or deemed to be a regulated
substance, hazardous substance, toxic substance, pesticide, hazardous waste or
any similar or like classification or categorization thereunder, provided,
however, that Hazardous Substances shall not include materials held for sale in
containers or used or stored in connection with the operation or maintenance of
the Property and in compliance in all material respects with all Environmental
Laws, including petroleum products and any waste products generated therefrom;
 
 
(r)
the Substitute Parcel is insured or self-insured against loss by fire and
hazards with extended coverage and such insurance coverage is in full force and
effect and cannot be cancelled without 30 days prior written notice to the named
insureds therein. Tenant has not received any notice of termination of such
insurance coverage;



 
(s)
to the best of Tenant’s knowledge, the Substitute Parcel is in good working
order for its intended purpose and there are no material structural or other
material defects therein;



 
(t)
to the best of Tenant’s knowledge, the electrical, plumbing, heating, drainage,
air conditioning, and other mechanical systems on the Substitute Parcel are in
good working order and repair and are adequate in quality and quantity for the
proper operation of the Substitute Parcel and are free from material defect;



 
(u)
all necessary utilities (or wells and/or septic systems) are available to the
Substitute Parcel for the present use thereof;


 
10

--------------------------------------------------------------------------------

 


 
(v)
to the best of Tenant’s knowledge, all surveys of the Substitute Parcel or any
part thereof delivered by Tenant are, in all material respects, accurate,
as-built surveys of the Substitute Parcel or of any part thereof;



 
(w)
Tenant has not filed any voluntary petition in bankruptcy or been adjudicated a
bankrupt or insolvent, or filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal
bankruptcy or insolvency laws, or other relief for debtors, or sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator of all or any substantial part of its properties or
its interest in the Substitute Parcel. No court of competent jurisdiction has
entered an order, judgment or decree approving a petition filed against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any federal bankruptcy act, and no
liquidator of Tenant or of all or any substantial part of its properties or its
interest in the Substitute Parcel has been appointed. Tenant has not given
notice to any governmental body of insolvency or pending insolvency, or
suspension or pending suspension of operations;



 
(x)
Tenant has not dealt with any broker in the negotiations of the transactions
contemplated by this Lease, except for ______________________;



 
(y)
none of the representations and warranties set forth in this certification
contains any material misstatement of fact or omits to state a material fact or
statement necessary to make the facts or statements contained therein not
misleading; and

 
 
(z)
upon the transfer and conveyance to Landlord of the Substitute Parcel, Landlord
will acquire good and marketable fee simple title in and to the Substitute
Parcel, free and clear of any liens, charges, encumbrances, security interests,
options or rights of others other than Permitted Encumbrances.

 
As used herein, the term “Lease” shall include the Lease as amended with the
assignment of the Substitute Parcel.

 
11

--------------------------------------------------------------------------------

 

SCHEDULE H
 
GROUP “A” PROPERTIES SUBLEASES
 
Group A Properties


Schedule H


PID
 
Bldg Name
 
Address
 
City
 
State
 
Group
 
RSF
090036
  
Hapeville
  
590 S Central Ave
  
Hapeville
  
GA
  
 A
  
 11,328

Quik Trip, M-T-M Lease expired 8/14/2001, Pays $200 per month


250358
  
Main Office
  
101 Main St W
  
Valdese
  
NC
  
 A
  
 7,876

Hatley Realty, Lease expires 11/30/2006, Pays $170 per month

 
12

--------------------------------------------------------------------------------

 

SCHEDULE I


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of the Effective Date set forth on Schedule A attached hereto and
made a part hereof between Val T. Orton, as Co-Trustee (“Lender”), the Lessee
set forth on Schedule A attached hereto and made a part hereof (“Tenant”), and
the Borrower set forth on Schedule A attached hereto and made a part hereof
(“Landlord”).
 
RECITALS
 
A.
Tenant is the tenant under that certain Lease or Amended and Restated Lease, as
applicable, described on Schedule A attached hereto and made a part hereof (the
“Lease”), of premises described in Exhibit A attached hereto and made a part
hereof (the “Land”), together with the buildings and improvements located on the
Land (“Improvements”) (collectively, the “Mortgaged Property”). A memorandum or
short form of the Lease, if not previously recorded, may be recorded
approximately simultaneously with the recording of this Agreement with the
Registry of Deeds/Office of the Clerk or in the Land Records, as applicable, in
the county or counties, city or cities, or town or towns as applicable, and
state where the Land is located (the “Registry”).

 
B.
This Agreement is being entered into in connection with a mortgage loan (the
“Loan”) from Lender to Landlord, secured by, inter alia: (a) a first mortgage,
deed of trust or deed to secure debt on and of the Mortgaged Property (the
“Security Instrument”) dated as of even date herewith to be recorded with the
Registry concurrently with, but prior to, the recording of this Agreement; and
(b) a first assignment of lease and rents (the “Assignment of Lease and Rents”)
dated as of even date herewith to be recorded with the Registry concurrently
with, but prior to, the recording of this Agreement. The Security Instrument and
the Assignment of Lease and Rents are hereinafter collectively referred to as
the “Loan Documents.”

 
AGREEMENT
 
For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 
13

--------------------------------------------------------------------------------

 

 
1.
Tenant agrees that the Lease, at the option of Lender upon notice to Tenant, at
any time and from time to time, shall be either subject and subordinate, or
superior, to the Loan Documents and to all present or future advances under the
obligations secured thereby and all renewals, amendments, modifications,
consolidations, replacements and extensions of the secured obligations and the
Loan Documents, to the full extent of all amounts secured by the Loan Documents
from time to time. Such options of Lender may be exercised an unlimited number
of times. This Agreement shall constitute notice to Tenant that for the time
being, until further written notice to the contrary, Lender elects that the
Lease is and shall be subject and subordinate as aforesaid. In addition, to the
extent that the Lease shall entitle Tenant to notice of any mortgage, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument.

 
 
2.
Notwithstanding the provisions of Section 1 hereof, Lender agrees that, if the
Lender exercises any of its rights under the Loan Documents, including an entry
by Lender pursuant to the Security Instrument or a foreclosure of, or exercise
of any power of sale under, the Security Instrument, or any sale or transfer in
lieu thereof, Lender shall not disturb Tenant's right of quiet possession of the
Mortgaged Property under the terms of the Lease so long as no “event of default”
(as defined in the Lease) shall have occurred and be continuing.

 
 
3.
Tenant agrees that, in the event of a foreclosure of the Security Instrument by
Lender or the acceptance of a conveyance in lieu of foreclosure by Lender or any
other succession of Lender to ownership of Landlord's interest in the Mortgaged
Property, Tenant will attorn to and recognize Lender as its landlord under the
Lease for the remainder of the term of the Lease (including all extension
periods which have been or are hereafter exercised) upon the same terms and
conditions as are set forth in the Lease, and Tenant hereby agrees to pay and
perform all of the obligations of Tenant pursuant to the Lease.

 
 
4.
Tenant agrees that, in the event Lender succeeds to the interest of Landlord
under the Lease, Lender shall not be:

 
 
(a)
liable for any act or omission of any prior Landlord (including, without
limitation, the then defaulting Landlord), or

 
 
(b)
subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), or

 
 
(c)
bound by any payment of “Basic Rent” or “Additional Rent” (as such terms are
defined in the Lease) which Tenant might have paid for more than one month in
advance of the due date under the Lease to any prior Landlord, (including,
without limitation, the then defaulting Landlord), except to the extent such
monies are actually received by Lender, or

 
(d)
bound by any obligation of any prior Landlord to make any payment to Tenant
which was required to be made prior to the time Lender succeeded to any such
prior Landlord's interest, or

 
(e)
accountable for any monies deposited with any prior Landlord (including security
deposits), except to the extent such monies are actually received by Lender, or


 
14

--------------------------------------------------------------------------------

 
 
 
(f)
bound by any amendment or modification of the Lease or by any waiver or
forbearance on the part of any prior Landlord (including, without limitation,
the then defaulting Landlord), in either case to the extent the same is made or
given without the prior written consent of Lender, or

 
 
(g)
liable with respect to warranties or indemnities of any nature whatsoever made
by any prior Landlord (including, without limitation, the then defaulting
Landlord), including any warranties or indemnities regarding use, compliance
with zoning, hazardous wastes or environmental laws, Landlord's title,
Landlord's authority, habitability, fitness for purpose, or possession except
for the limited covenant of title and quiet enjoyment set forth in the Lease. In
the event that Lender shall acquire title to the Mortgaged Property, Lender
shall have no obligation, nor incur any liability, beyond Lender's then equity
interest, if any, in the Mortgaged Property, and Tenant shall look exclusively
to such equity interest of Lender, if any, in the Mortgaged Property for the
payment and discharge of any obligations or liability imposed upon Lender
hereunder, under the Lease or under any new lease of the Mortgaged Property,
except with respect to the misappropriation of insurance or condemnation
proceeds which have been received by Lender.

 
 
5.
Landlord hereby directs Tenant to, and Tenant agrees to, provide Lender with
copies of all communications which are required to be delivered to Landlord in
writing and any notice of default in the same manner as, and whenever, Tenant
shall give any such document to another party. Tenant shall accept performance
by Lender of any term, covenant, condition or agreement to be performed by
Landlord under the Lease with the same force and effect as though performed by
Landlord and shall accept notices of default from Lender. Lender's cure of
Landlord's default shall not be considered an assumption by Lender of Landlord's
other obligations under the Lease. If, in curing any such default, Lender
requires access to the Mortgaged Property to effect such cure, Tenant shall
furnish access to the Mortgaged Property (excluding Tenant’s security areas such
as vaults, modular vaults and automated teller machines) to Lender as required
by Lender to effect such cure at all reasonable times and manners; provided that
Tenant's occupancy, use and enjoyment of the Mortgaged Property is not
unreasonably disrupted thereby. Unless Lender otherwise agrees in writing,
Lender shall have no liability to perform Landlord's obligations under the
Lease, both before and after Lender's exercise of any right or remedy under this
Agreement except as to the rights of Tenant set forth in paragraph 2 hereof.
Neither Lender nor any other purchaser at foreclosure or recipient of a deed in
lieu thereof shall become liable under the Lease unless and until Lender or such
other purchaser or recipient becomes, and then only with respect to periods in
which Lender or its designee or nominee is, the owner of Landlord's interest in
the Mortgaged Property. Lender shall have the right, without Tenant's consent
but subject to the provisions of this Agreement, to foreclose, or exercise any
power of sale under, the Security Instrument or to accept a conveyance in lieu
of foreclosure of the Security Instrument or to exercise any other remedies
under the Loan Documents.


 
15

--------------------------------------------------------------------------------

 
 
 
6.
Tenant agrees that Tenant shall not, without the prior written consent of
Lender, (a) amend or modify the Lease, (b) terminate, cancel or surrender the
Lease except in accordance with the express provisions thereof, or enter into
any agreement with Landlord to do so, (c) pay any installment of Basic Rent or
Additional Rent under the Lease more than three months in advance of the due
date thereof or otherwise than in the manner provided for in the Lease, or (d)
sublease all or any part of the Mortgaged Property except in accordance with the
terms of the Lease. Any attempt to effect the foregoing without Lender’s consent
shall be void. Tenant further agrees that upon the assignment or sublease of the
Lease in accordance with the terms of the Lease, Tenant shall remain primarily
liable for all obligations under the Lease. Tenant further agrees that, to the
extent that the Mortgaged Property does not consist of one or more contiguous
tax parcels that lie entirely within the boundaries of the Mortgaged Property
(the “Tax Parcel Requirement”), Tenant will perform such commercially reasonable
acts and make such filings as are necessary to cause the Mortgaged Property to
comply with the Tax Parcel Requirement within a reasonable period of time after
the date hereof, not to exceed eighteen (18) months, and until such time as the
Tax Parcel Requirement is satisfied, Tenant will pay all “taxes” (as defined in
the Lease) assessed and/or due against all real estate lying within any tax
parcel that includes any portion of the Mortgaged Property as and when such
taxes are due.

 
 
7.
Tenant has no knowledge of any prior assignment or pledge of the rents accruing
under the Lease by Landlord. Tenant hereby consents to the Assignment of Lease
and Rents. Tenant acknowledges that the interest of the Landlord under the Lease
is to be assigned to Lender solely as security, and Lender shall have no duty,
liability or obligation whatsoever under the Lease or any extension or renewal
thereof, either by virtue of said assignment or by any subsequent receipt or
collection of rents thereunder, unless Lender shall become the owner of the
Mortgaged Property or shall specifically undertake such liability in writing.

 
 
8.
In accordance with the terms of the Lease, Tenant agrees to permit Lender and or
Landlord and Lender's and/or Landlord's representatives access to, and an
opportunity to inspect, the Mortgaged Property (excluding Tenant’s security
areas such as vaults, modular vaults and automated teller machines) during
normal business hours and upon reasonable notice.

 
 
9.
Landlord hereby directs Tenant, and Tenant hereby agrees, to pay and deliver to
Lender all rentals and other sums due to Landlord under the Lease in accordance
with the terms and provisions of the Lease. All sums payable to Lender shall be
paid in immediately available funds on the due date thereof at Lender’s address
set forth herein or by wire transfer to Wells Fargo Bank Northwest, N.A., ABA #
121-000-248, account No. 051-0922115, ref: Wachovia Lease, or such other address
and/or account as shall be designated by Lender in writing to the Tenant. No
payment made by Tenant shall be effective to discharge the obligations of Tenant
under the Lease to make such payments or be of any other force or effect unless
paid to Lender. Tenant acknowledges that any purported rejection of a Rejectable
Offer under the Lease shall be void unless it is accompanied by the written
consent of Lender.


 
16

--------------------------------------------------------------------------------

 
 
 
10.
If Tenant is a corporation, the individual executing this Agreement on behalf of
such corporation is duly authorized to execute and deliver this Agreement on
behalf of such corporation, and that this Agreement is binding upon such
corporation in accordance with its terms.

 
 
11.
Any notice, demand, statement, request or consent made hereunder shall be
effective and valid only if in writing, referring to this Agreement, signed by
the party giving such notice, and delivered either personally to such other
party, or sent by nationally recognized overnight courier delivery service or by
certified mail of the United States Postal Service, postage prepaid, return
receipt requested, addressed to the other party at such party’s Notice Address
as indicated on Schedule A attached hereto and made a part hereof (or to such
other address or person as either party or person entitled to notice may by
notice to the other party specify).

 
 
12.
Unless otherwise specified, notices shall be deemed given as follows: (i) if
delivered personally, when delivered, (ii) if delivered by nationally recognized
overnight courier delivery service, on the business day following the business
day such material is sent, or (iii) if sent by certified mail, five (5) business
days after such notice has been sent.

 
 
13.
The term “Lender” as used herein includes any successors or assigns of the
Lender named herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a conveyance in lieu of foreclosure, and their successors and assigns, and
the term “Tenant” as used herein includes the Tenant named herein (the “Original
Tenant”) and any successors or assigns of the Original Tenant.

 
 
14.
If any provision of this Agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to be enforceable, or if such modification is not practicable,
such provision shall be deemed deleted from this Agreement, and the other
provisions of this Agreement shall remain in full force and effect.

 
 
15.
Neither this Agreement nor any of the terms hereof may be terminated, amended,
supplemented, waived or modified orally, but only by an instrument in writing
executed by the party against which enforcement of the termination, amendment,
supplement, waiver or modification is sought.

 
 
16.
This Agreement shall be construed in accordance with the laws of the State in
which the Mortgaged Property are located.

 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]

 
17

--------------------------------------------------------------------------------

 

ATTACH SIGNATURES AND ACKNOWLEDGEMENTS
OF LANDLORD, TENANT, LENDER

 

--------------------------------------------------------------------------------

 

Exhibit A


Legal Description


(Attached following this page.)

 
PID #______________
 

--------------------------------------------------------------------------------

 

SCHEDULE A


[Master Schedule]
 
PID #______________
 

--------------------------------------------------------------------------------

 